Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 1 of 111 Page ID
                                 #:2911


   1 JOSEPH H. HUNT
     Assistant Attorney General
   2 U.S. Department of Justice
     Civil Division
   3 WILLIAM C. PEACHEY
     Director
   4 Office of Immigration Litigation
     District Court Section
   5 JEFFREY S. ROBINS
     Deputy Director
   6 LINDSAY M. VICK (MA 685569)
     ANNA L. DICHTER (NJ 304442019)
   7 HANS H. CHEN (NY 4278123)
     Trial Attorneys
   8 450 5th Street, N.W.
     Washington, D.C. 20530
   9 Telephone: (202) 305-0190
     Facsimile: (202) 305-7000
  10 lindsay.vick@usdoj.gov
     anna.l.dichter@usdoj.gov
  11 hans.h.chen@usdoj.gov
  12                       UNITED STATES DISTRICT COURT
  13
                         CENTRAL DISTRICT OF CALIFORNIA
  14
       FAOUR ABDALLAH FRAIHAT,         ) Case No. 5:19-CV-01546 JGB (SHKx)
  15
       et al.,                         )
  16                                   ) ANSWER
         Plaintiffs,                   )
  17
                                       ) Hon. Jesus G. Bernal
  18                 v.                )
                                       )
  19
       U.S. IMMIGRATION AND            )
  20   CUSTOMS ENFORCEMENT, et al., )
                                       )
  21
        Defendants,                    )
  22   _______________________________ )
  23
             Defendants U.S. Immigration and Customs Enforcement, et al.
  24
       (“Defendants”), by and through undersigned counsel, hereby answer the Complaint
  25
       for Declaratory and Injunctive Relief for Violations of the Due Process Clause of
  26 the Fifth (“Complaint”), ECF No. 1, filed by Plaintiffs Faour Abdallah Fraihat, et
  27 al. (“Plaintiffs”) as follows:.
  28
                                                1
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 2 of 111 Page ID
                                 #:2912



   1                                   INTRODUCTION
   2         1.     Defendants deny the allegations in paragraph 1.
   3         2.     Defendants lack knowledge or information sufficient to form a belief
   4 as to the truth of the allegations in the first sentence of this paragraph and therefore
   5 deny those allegations. Defendants admit that plaintiff Alex Hernandez has a torn
   6 rotator cuff, but deny the remaining allegations in the second sentence of paragraph
   7 2. Defendants admit that Plaintiffs Martin Muñoz and Aristoteles Sanchez
   8 Martinez have been diagnosed with diabetes, but deny the remaining allegations
   9 regarding Mr. Muñoz and Mr. Martinez in paragraph 2. Defendants admit that
  10 Plaintiff Marco Montoya Amaya has been medically assessed with cysticercosis of
  11 the central nervous system, but deny the remaining allegations regarding him in
  12 paragraph 2.
  13         3.     Defendants deny the allegations in the first sentence of paragraph 3.
  14 Defendants admit the allegations in the second sentence of paragraph 3.
  15 Defendants lack knowledge or information sufficient to form a belief as to the truth
  16 of the allegations in the third and fourth sentences of paragraph 3 relating to effect
  17 of isolation upon depression, suicidality, and post-traumatic stress disorder
  18 (“PTSD”) and therefore deny those allegations. Defendants lack knowledge or
  19 information sufficient to form a belief as to the truth of the allegations in the third
  20 and fourth sentences of this paragraph relating to effect of isolation upon
  21 depression, suicidality, and post-traumatic stress disorder (“PTSD”) and therefore
  22 deny those allegations.
  23         4.     Defendants deny the allegations in the first sentence of paragraph 4.
  24 Defendants admit that plaintiff Raul Aloccer Chavez is Deaf but deny the
  25 remaining allegations in the second sentence of paragraph 4. Defendants admit
  26 that plaintiff Sergio Salazar Artaga has cerebral palsy but deny the remaining
  27 allegations in the third sentence of paragraph 4. Defendants admit that plaintiff
  28 Faour Abdallah Fraihat has knee and back pain and been assessed with lumbago,


                                                 2
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 3 of 111 Page ID
                                 #:2913



   1 but Defendants lack knowledge or information sufficient to form a belief as to the
   2 truth of the remaining allegations in the third sentence of paragraph 4 and therefore
   3 deny those allegations. Defendants deny the allegations in the fifth sentence of
   4 paragraph 4.
   5        5.      Defendants deny the first and second sentences of paragraph 5
   6 because they consist of statements or conclusions of law. Defendants deny the
   7 remaining allegations in paragraph 5.
   8        6.      Defendants deny the first sentence of paragraph 6 because it consist of
   9 statements or conclusions of law. Defendants deny the allegations in the second
  10 sentence of paragraph 6 to the extent that “ICE may release most detained
  11 noncitizens on bond or parole” is a statement or conclusion of law. Defendants
  12 deny the remaining allegations in paragraph 6.
  13        7.      This paragraph merely characterizes Plaintiffs’ claims and allegations
  14 in the Complaint, and so no response is required for those allegations. To the
  15 extent the statements in this paragraph require an answer, Defendants deny them.
  16        8.      Defendants deny the allegations in the first sentence of paragraph 8.
  17 Defendants admit the allegations in the second sentence of paragraph 8 that ICE’s
  18 contractors include local sheriffs’ offices and private prison corporations, such as
  19 GEO Group (“GEO”) and CoreCivic (formerly known as Corrections Corporation
  20 of America). Defendants deny that contractors who operate facilities for ICE have
  21 long histories of failing to provide constitutional conditions of confinement, and
  22 deny that they imprison individuals for ICE. Defendants deny the allegations in
  23 the third and fourth sentences of paragraph 8.
  24        9.      Defendants deny the allegations in paragraph 9.
  25        10.     Defendants admit the allegations in paragraph 10.
  26        11.     Defendants admit the allegations in paragraph 11.
  27        12.     Defendants deny the allegations in the first sentence of paragraph 12.
  28 Defendants admit that Plaintiffs Jose Baca Hernández, Luis Manuel Rodriguez


                                                3
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 4 of 111 Page ID
                                 #:2914



   1 Delgadillo, and Ruben Darío Mencías Soto are detained at Adelanto. Defendants
   2 deny the remaining allegations regarding detention status and locations for
   3 Plaintiffs. Defendants lack knowledge or information sufficient to form a belief as
   4 to the truth of the allegations in this paragraph regarding travel time from detention
   5 centers, and therefore deny those allegations.
   6        13.    Defendants deny the allegations in paragraph 13.
   7        14.    The allegations in this paragraph merely characterize or quote Lisa
   8 Riordan et al., 22 immigrants died in ICE detention centers during the past 2 years,
   9 NBC News, (Jan. 6, 2019), https://www.nbcnews.com/politics/immigration/22
  10 immigrants-died-ice-detentioncenters-during-past-2-years-n954781, ICE News
  11 Release, ICE detainee passes away in Houston-area hospital (July 1, 2019),
  12 https://www.ice.gov/news/releases/ice-detainee-passes-away-houston-area-
  13 hospital, Ariana Sawyer, Another Needless Death in US Immigration Detention,
  14 Human Rights Watch (July 26, 2019); ICE News Release, ICE detainee passes
  15 away in Houston-area hospital (July 1, 2019),
  16 https://www.ice.gov/news/releases/ice-detainee-passes-away-houston-areahospital;
  17 and Ariana Sawyer, Another Needless Death in US Immigration Detention, Human
  18 Rights Watch (July 26, 2019), which speak for themselves. To the extent a
  19 response is required, Defendants deny any allegations that are inconsistent with the
  20 referenced documents and Plaintiff’s characterizations of those documents.
  21        15.    Defendants deny the allegations in paragraph 15.
  22        16.    Defendants deny the allegations in the first, second, and fourth
  23 sentences of paragraph 16. Defendants admit that Plaintiff Ruben Dario Mencias
  24 Soto has been assessed with low back pain, lumbosacral radiculopathy, and spinal
  25 stenosis. Defendants admit that Plaintiff Hamida Ali has been diagnosed with
  26 schizophrenia. Defendants admit that Plaintiff Jose Baca Hernández is blind.
  27 Defendants deny the remaining allegations in paragraph 16.
  28


                                                4
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 5 of 111 Page ID
                                 #:2915



   1         17.   Defendants deny the first sentence of paragraph 17 because it consists
   2 of statements or conclusions of law. Defendants deny the allegations in the second
   3 sentence of paragraph 17.
   4         18.   Defendants deny the allegations in the first sentence of paragraph 18.
   5 The second and third sentences consist of Plaintiff’s citation to and
   6 characterization of Blair Miller, Colorado’s Congressional Democrats Tour
   7 Aurora ICE Facility, Call for Changes, The Denver Channel (Jul. 22, 2019 6:52
   8 PM), https://www.thedenverchannel.com/news/politics/colorados-
   9 congressionaldemocrats-tour-aurora-ice-facility-call-for-changes-and-its-closure,
  10 Denver 7, Colorado Dems Speak After Tour of ICE Facility, Facebook (Jul. 22,
  11 2019, 12:16 PM),
  12 https://www.facebook.com/DenverChannel/videos/2358219197839326/UzpfSTU4
  13 MDAwODE6MTAxMDYwNDQ1OTk4MzAzMzk/ and U.S. Immigration &
  14 Customs Enforcement, Letter Response to February 28, 2019 Letter re: Public
  15 Health Risks & Treatment of Detainees at Detention Facilities (on file with
  16 Plaintiffs’ counsel), which speak for themselves. To the extent a response is
  17 required, Defendants deny any allegations that are inconsistent with the referenced
  18 documents and Plaintiff’s characterizations of those documents.
  19        19.     The allegations of this paragraph merely characterize or quote
  20 National Immigrant Justice Center & Detention Watch Network, ICE Lies: Public
  21 Deception, Private Profit (Jan. 2018),
  22 https://www.immigrantjustice.org/sites/default/files/content-
  23 type/researchitem/documents/2018-02/IceLies_DWN_NIJC_Feb2018.pdf, which
  24 speaks for itself, and so no response is required for those allegations. To the extent
  25 a response is required, Defendants deny any allegations that are inconsistent with
  26 the referenced documents and Plaintiff’s characterizations of those documents.
  27        20.    Defendants deny the allegations in paragraph 20.
  28


                                                5
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 6 of 111 Page ID
                                 #:2916



   1                                       PARTIES
   2 I.      Plaintiffs
   3        21.    Defendants deny the allegations in paragraph 21.
   4      A. Plaintiff Faour Abdallah Fraihat
   5         22.   Defendants admit that Faour Abdallah Fraihat was 57 years old as of
   6 the date the Complaint was filed with the United States District Court, Central
   7 District of California and was detained at the Adelanto ICE Processing Center.
   8 Defendants aver that Faour Abdallah Fraihat is no longer detained. Defendants
   9 admit the allegations in the second sentence of paragraph 22. Defendants deny the
  10 third sentence of paragraph 22 because it consists of statements or conclusions of
  11 law. Defendants admit that Mr. Fraihat was transferred twice while at Adelanto.
  12 Defendants deny that admit that Mr. Fraihat has required emergency care twice
  13 while detained at Adelanto. Defendants also admit that Plaintiff Faour Abdallah
  14 Fraihat was placed in segregation for medical purposes, but deny he was denied
  15 out-of-cell activities when such activities were medically permissible.
  16         23.   Defendants admit that Mr. Fraihat has been detained at the Adelanto
  17 ICE Processing Center since December 19, 2016, apart from two brief stays at two
  18 different medical centers, and was detained by ICE on several occasions prior to
  19 his current detention. Defendants lack knowledge or information sufficient to form
  20 a belief as to the truth of the remaining allegations in this paragraph and therefore
  21 deny those allegations.
  22         24.   Defendants deny the allegations in the first, second, and third
  23 sentences of paragraph 24. Defendants lack knowledge or information sufficient to
  24 form a belief as to the truth of the remaining allegations in this paragraph and
  25 therefore deny those allegations.
  26         25.   Defendants admit the allegations in the first sentence of paragraph 25.
  27 Defendants deny the remaining allegations in this paragraph.
  28


                                                6
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 7 of 111 Page ID
                                 #:2917



   1         26.   This paragraph merely characterizes Plaintiffs’ claims and allegations
   2 in the Complaint, and so no response is required for those allegations. To the
   3 extent the statements in this paragraph require an answer, Defendants deny them.
   4     B. Plaintiff Marco Montoya Amaya
   5        27.    Defendants admit that Plaintiff Marco Montoya Amaya was 41 years
   6 old as of the date the Complaint was filed with the United States District Court,
   7 Central District of California and is currently detained at Mesa Verde ICE
   8 Processing Center. Defendants admit that Mr. Amaya has been diagnosed with
   9 end-stage neurocysticerosis. Defendants deny the remaining allegations in
  10 paragraph 27.
  11        28.    Defendants deny the allegations in paragraph 28.
  12        29.    Defendants deny paragraph 29 because it consists of statements or
  13 conclusions of law.
  14        30.    Defendants lack knowledge or information sufficient to form a belief
  15 as to the truth of the allegations in the first sentence of this paragraph and therefore
  16 deny those allegations. Defendants admit the allegations in the second sentence of
  17 paragraph 30.
  18        31.    This paragraph merely characterizes Plaintiffs’ claims and allegations
  19 in the Complaint, and so no response is required for those allegations. To the
  20 extent the statements in this paragraph require an answer, Defendants deny them.
  21     C. Plaintiff Raul Alcocer Chavez
  22        32.    Defendants admit the allegations in the first sentence of paragraph 32.
  23 Defendants admit that Raul Alcocer Chavez is Deaf and communicates in ASL.
  24 Defendants deny the remainder of the second sentence of paragraph 32 because it
  25 consists of statements or conclusions of law.
  26        33.    Defendants deny the allegations in paragraph 33.
  27        34.    Defendants lack knowledge or information sufficient to form a belief
  28 as to the truth of the allegations in the first and second sentences of paragraph 34


                                                 7
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 8 of 111 Page ID
                                 #:2918



   1 and therefore deny those allegations. Defendants admit the allegations in the third
   2 and fourth sentences of paragraph 34.
   3        35.     This paragraph merely characterizes Plaintiffs’ claims and allegations
   4 in the Complaint, and so no response is required for those allegations. To the
   5 extent the statements in this paragraph require an answer, Defendants deny them.
   6     D. Plaintiff Jose Segovia Benitez
   7        36.     Defendants admit the allegations in the first sentence of paragraph 36.
   8 Defendants lack knowledge or information sufficient to form a belief as to the truth
   9 of the allegations in the second, third, and fourth sentences of paragraph 36 to form
  10 a belief as to their veracity and therefore deny those allegations.
  11        37.     Defendants lack knowledge or information sufficient to form a belief
  12 as to the truth of the allegations in the first sentence of this paragraph and therefore
  13 deny those allegations. Defendants lack knowledge or information sufficient to
  14 form a belief as to the truth of the allegations in the second sentence of this
  15 paragraph that Mr. Segovia Benitez suffers from hearing loss and came home from
  16 service with depression, anxiety, hearing loss, traumatic brain injury, and combat
  17 PTSD and therefore deny those allegations. Defendants admit that Benitez was
  18 diagnosed with PTSD, anxiety, depression, and traumatic brain injury. Defendants
  19 deny the third sentence of paragraph 37 because it consists of statements or
  20 conclusions of law.
  21        38.     Defendants deny that medical treatment for Plaintiff Segovia Benitez
  22 has been delayed or denied. Defendants admit the remaining allegations in this
  23 paragraph.
  24        39.     Defendants lack knowledge or information sufficient to form a belief
  25 as to the truth of the allegations in this paragraph and therefore deny those
  26 allegations.
  27
  28


                                                 8
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 9 of 111 Page ID
                                 #:2919



   1        40.    This paragraph merely characterizes Plaintiffs’ claims and allegations
   2 in the Complaint, and so no response is required for those allegations. To the
   3 extent the statements in this paragraph require an answer, Defendants deny them.
   4     E. Plaintiff Hamida Ali
   5        41.    Defendants admit the allegations in the first, second, and third
   6 sentences of paragraph 41. Defendants admit that plaintiff Hamida Ali was
   7 diagnosed with schizophrenia but deny remainder of the fourth sentence because it
   8 consists of statements or conclusions of law. Defendants admit the allegations in
   9 the fifth sentence of paragraph 41.
  10        42.    Defendants admit that Ms. Ali is a refugee from Sudan but lack
  11 knowledge or information sufficient to form a belief as to the truth of the
  12 remaining allegations in the first sentence and in the second sentence of paragraph
  13 42 and therefore deny those allegations. Defendants admit that Ms. Ali was placed
  14 on suicide watch per instruction from medical professionals, but deny the
  15 remaining allegations in the third sentence of paragraph 42. Defendants deny the
  16 allegations in the fourth sentence of paragraph 42. Defendants admit that Ms. Ali
  17 has been in ICE custody at Teller County from July 9, 20219 through November
  18 10, 2019.
  19        43.    Defendants admit that Ms. Ali was held overnight at a Denver, CO
  20 facility for purposes of attending court proceedings, but deny she was placed in
  21 isolation. Defendants deny the allegations in the second sentence of paragraph 43.
  22        44.    This paragraph merely characterizes Plaintiffs’ claims and allegations
  23 in the Complaint, and so no response is required for those allegations. To the
  24 extent the statements in this paragraph require an answer, Defendants deny them.
  25     F. Plaintiff Melvin Murillo Hernandez
  26        45.    Admit that Plaintiff Melvin Murillo Hernandez was detained at
  27 LaSalle in Jena, Louisiana at the time the Complaint was filed with the United
  28 States District Court, Central District of California. Defendants deny that Mr.


                                                9
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 10 of 111 Page ID
                                  #:2920



    1 Murillo Hernandez was 18 years old at the time the Complaint was filed with the
    2 United States District Court, Central District of California.
    3        46.    Defendants admit that Mr. Murillo Hernandez suffers from multiple
    4 food allergies with a history of anaphylaxis reactions. Defendants deny the
    5 remaining allegations in paragraph 46.
    6        47.    Defendants deny the allegations in paragraph 47.
    7        48.    Defendants deny paragraph 48 because it consists of statements or
    8 conclusions of law.
    9        49.    Defendants admit the allegations in paragraph 49.
   10        50.    This paragraph merely characterizes Plaintiffs’ claims and allegations
   11 in the Complaint, and so no response is required for those allegations. To the
   12 extent the statements in this paragraph require an answer, Defendants deny them.
   13     G. Plaintiff Jimmy Sudney
   14        51.    Defendants admit that Plaintiff Jimmy Sudney was 28 years old as of
   15 the date the Complaint was filed with the United States District Court, Central
   16 District of California. Defendants deny that Mr. Sudney is currently detained at
   17 Adelanto. Defendants admit that Mr. Sudney has vision loss, mental health
   18 disabilities including PTSD, and high blood pressure but deny the remainder of the
   19 second sentence of paragraph 51 because it consists of statements or conclusions of
   20 law.
   21        52.    Defendants admit that Mr. Sudney came to the United States as a
   22 Lawful Permanent Resident in 2012. Defendants lack knowledge or information
   23 sufficient to form a belief as to the truth of the remaining allegations in this
   24 paragraph and therefore deny those allegations.
   25        53.    Defendants admit the allegations in paragraph 53.
   26        54.    Defendants deny the allegations in the first sentence of paragraph 54.
   27 Defendants admit that Mr. Sudney had two surgeries to address his vision loss but
   28 deny the remaining allegations in the second sentence of paragraph 54. Defendants


                                                 10
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 11 of 111 Page ID
                                  #:2921



    1 deny the allegations in the third and fourth sentences of paragraph 54. Defendants
    2 lack knowledge or information sufficient to form a belief as to the truth of the
    3 allegations in the fifth sentence of this paragraph and therefore deny those
    4 allegations.
    5         55.    Defendants deny the allegations in the first sentence of paragraph 55.
    6 Defendants lack knowledge or information sufficient to form a belief as to the truth
    7 of the allegations in the second sentence of this paragraph and therefore deny those
    8 allegations.
    9         56.    This paragraph merely characterizes Mr. Sudney’s claims and
   10 allegations in the Complaint, and so no response is required for those allegations.
   11 To the extent the statements in this paragraph require an answer, Defendants deny
   12 them.
   13     H. Plaintiff José Baca Hernández
   14         57.    Defendants admit that Plaintiff José Baca Hernández was 23 years old
   15 as of the date the Complaint was filed with the United States District Court,
   16 Central District of California. Defendants admit that Mr. Baca Hernández is
   17 currently detained at Adelanto. Defendants admit that Mr. Baca Hernández is blind
   18 but deny the remainder of the second sentence paragraph 57 because it consists of
   19 statements or conclusions of law.
   20         58.    Defendants lack knowledge or information sufficient to form a belief
   21 as to the truth of the allegations in the first and second sentences of this paragraph
   22 and therefore deny those allegations. Defendants admit the allegations in the third
   23 sentence of paragraph 58.
   24         59.    Defendants admit the allegations in the first sentence of paragraph 59.
   25 Defendants deny the remaining allegations in paragraph 59.
   26         60.    This paragraph merely characterizes Plaintiffs’ claims and allegations
   27 in the Complaint, and so no response is required for those allegations. To the
   28 extent the statements in this paragraph require an answer, Defendants deny them.


                                                 11
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 12 of 111 Page ID
                                  #:2922



    1     I. Plaintiff Edilberto García Guerrero
    2        61.    Defendants admit that at the time the Complaint was filed with the
    3 United States District Court, Central District of California, plaintiff Edilberto
    4 García Guerrero was 47 years old. Defendants admit that Mr. García Guerrero
    5 speaks Spanish. Defendants lack knowledge or information sufficient to form a
    6 belief as to the truth of the remaining allegations in this paragraph and therefore
    7 deny those allegations.
    8        62.    Defendants deny that Plaintiff García Guerrero is currently detained at
    9 Aurora. Defendants admit that Plaintiff was involved in a physical altercation with
   10 another detainee and that he has reduced vision in his left eye. Defendants deny the
   11 remaining allegations in paragraph 62.
   12        63.    Defendants admit that Mr. García Guerrero has pain in his right ankle.
   13 Defendants lack knowledge or information sufficient to form a belief as to the truth
   14 of the remaining allegations in the first sentence of this paragraph and therefore
   15 deny those allegations. Defendants lack knowledge or information sufficient to
   16 form a belief as to the truth of the allegations in the second sentence of this
   17 paragraph and therefore deny those allegations. Defendants admit that Mr.
   18 Guerrero was treated by a specialist for ankle pain that resulted in surgery.
   19 Defendants deny the remaining allegations in paragraph 63.
   20        64.    This paragraph merely characterizes Plaintiffs’ claims and allegations
   21 in the Complaint, and so no response is required for those allegations. To the
   22 extent the statements in this paragraph require an answer, Defendants deny them.
   23     J. Plaintiff Martín Muñoz
   24        65.    Defendants admit that Mr. Muñoz had been detained at Adelanto
   25 Detention Center for more than two years at the time the Complaint was filed with
   26 the United States District Court, Central District of California. Defendants aver the
   27 Munoz has since been released. Defendants admit the allegations in the second
   28 sentence of paragraph 65.


                                                 12
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 13 of 111 Page ID
                                  #:2923



    1        66.     Defendants lack knowledge or information sufficient to form a belief
    2 as to the truth of the allegations in this paragraph and therefore deny those
    3 allegations.
    4        67.     Defendants admit that plaintiff received the wrong insulin dosage in
    5 September 2017 and was then admitted for observation. Defendants lack
    6 knowledge or information sufficient to form a belief as to the truth of the
    7 allegations that a staff member wrote him a letter and therefore deny those
    8 allegations. Defendants deny the remaining allegations in paragraph 67.
    9        68.     Defendants deny the allegations in paragraph 68.
   10        69.     This paragraph merely characterizes Plaintiffs’ claims and allegations
   11 in the Complaint, and so no response is required for those allegations. To the
   12 extent the statements in this paragraph require an answer, Defendants deny them.
   13     K. Plaintiff Luis Manuel Rodriguez Delgadillo
   14        70.     Defendants admit that Luis Manuel Rodriguez Delgadillo was 29
   15 years old at the time the complaint was filed with the United States District Court,
   16 Central District of California. Defendants admit that Mr. Rodriguez Delgadillo has
   17 been detained at Adelanto since March 2019.
   18        71.     Defendants lack knowledge or information sufficient to form a belief
   19 as to the truth of the allegations in this paragraph and therefore deny those
   20 allegations.
   21        72.     Defendants admit that Mr. Delgadillo, during his initial medical
   22 screening, reported a prior diagnosis of schizophrenia but deny the allegations
   23 pertaining to bipolar disorder. Defendants deny that Mr. Rodriguez Delgadillo is a
   24 qualified person with a disability as defined in the Rehabilitation Act because it
   25 consist of statements or conclusions of law. Defendants lack knowledge or
   26 information sufficient to form a belief as to the truth of the allegations in the
   27 second and third sentences and therefore deny those allegations.
   28        73.     Defendants deny the allegations in paragraph 73.


                                                 13
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 14 of 111 Page ID
                                  #:2924



    1         74.    This paragraph merely characterizes Plaintiffs’ claims and allegations
    2 in the Complaint, and so no response is required for those allegations. To the
    3 extent the statements in this paragraph require an answer, Defendants deny them.
    4       L. Plaintiff Ruben Darío Mencias Soto
    5         75.    Defendants admit that Plaintiff Ruben Mencías Soto was 36 years old
    6 at the time the complaint was filed. Defendants admit that Mr. Mencías Soto has
    7 been detained at Adelanto since December 2018. Defendants lack knowledge or
    8 information sufficient to form a belief as to the truth of the allegations relating to
    9 the reasons Mr. Mencías Soto came to the United States and therefore deny those
   10 allegations.
   11         76.    Defendants deny the first sentence of this paragraph because it
   12 consists of statements or conclusions of law. Defendants admit that Plaintiff suffers
   13 from back and leg pain but lack knowledge or information sufficient to form a
   14 belief as to the truth of the remaining allegations in the second sentence of
   15 paragraph 76. Defendants deny the allegations in the third sentence of paragraph
   16 76.
   17         77.    Defendants lack knowledge or information sufficient to form a belief
   18 as to the truth of the allegations in the fourth sentence this paragraph and therefore
   19 deny those allegations. Defendants deny the remaining allegations in paragraph 77.
   20         78.    This paragraph merely characterizes Plaintiffs’ claims and allegations
   21 in the Complaint, and so no response is required for those allegations. To the
   22 extent the statements in this paragraph require an answer, Defendants deny them.
   23       M. Plaintiff Alex Hernandez
   24         79.    Defendants admit that Alex Hernandez was 48 years old at the time
   25 the complaint was filed with the United States District Court, Central District of
   26 California and that Mr. Hernandez is detained at Etowah County Detention Center.
   27 Defendants admit that Mr. Hernandez has a torn rotator cuff in his right shoulder,
   28 has reported a history of Barrett’s esophagus, hypertension, PTSD, vision loss, and


                                                 14
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 15 of 111 Page ID
                                  #:2925



    1 pain in his legs, feet, and hips. Defendants lack knowledge or information
    2 sufficient to form a belief as to the truth of the remaining allegations in the second
    3 sentence of this paragraph and therefore deny those allegations. Defendants deny
    4 the fourth sentence of this paragraph because they consist of statements or
    5 conclusions of law.
    6        80.     Defendants lack knowledge or information sufficient to form a belief
    7 as to the truth of the allegations in this paragraph and therefore deny those
    8 allegations.
    9        81.     Defendants deny that Mr. Hernandez was detained at the Alexandria
   10 Staging Facility but admit the remaining allegations in paragraph 81.
   11        82.     Defendants deny the allegations in the first sentence of paragraph 82.
   12 Defendants lack knowledge or information sufficient to form a belief as to the truth
   13 of the allegations in the second sentence of paragraph 82 and therefore deny those
   14 allegations.
   15        83.     Defendants lack knowledge or information sufficient to form a belief
   16 as to the truth of the allegations in this paragraph and therefore deny those
   17 allegations.
   18        84.     Defendants deny the allegations in paragraph 84.
   19        85.     This paragraph merely characterizes Plaintiffs’ claims and allegations
   20 in the Complaint, and so no response is required for those allegations. To the
   21 extent the statements in this paragraph require an answer, Defendants deny them.
   22     N. Plaintiff Aristoteles Sanchez Martinez
   23        86.     Defendants admit that Plaintiff Aristoteles Sanchez Martinez was 46
   24 years at the time the complaint was filed with the U.S. District Court, Central
   25 District of California. Defendants admit that Mr. Sanchez Martinez is detained at
   26 Stewart. Defendants admit that Mr. Sanchez Martinez has been diagnosed with, or
   27 presented complaints of, diabetes, neuropathy, hypertension, bone spur on left foot,
   28 Charcot foot, avascular necrosis, non-palpable pulses in lower extremities, and


                                                 15
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 16 of 111 Page ID
                                  #:2926



    1 venous insufficiency. Defendants deny the remainder of the second sentence of
    2 paragraph 86 because it consists of a statement or conclusion of law. Defendants
    3 lack knowledge or information sufficient to form as belief as to the truth of the
    4 allegations relating to the degree of pain that Mr. Sanchez Martinez feels due to a
    5 right flank hernia on his abdomen.
    6        87.     Defendants lack knowledge or information sufficient to form a belief
    7 as to the truth of the allegations in the first sentence of this paragraph and therefore
    8 deny those allegations. Defendants deny the allegations in the second sentence of
    9 paragraph 87.
   10        88.     Defendants admit the allegations in paragraph 88.
   11        89.     Defendants lack knowledge or information sufficient to form a belief
   12 as to the truth of the allegations in this paragraph and therefore deny those
   13 allegations.
   14        90.     This paragraph merely characterizes Plaintiffs’ claims and allegations
   15 in the Complaint, and so no response is required for those allegations. To the
   16 extent the statements in this paragraph require an answer, Defendants deny them.
   17     O. Plaintiff Sergio Salazar Artaga
   18        91.     Defendants admit that Mr. Salazar Artaga was 25 years old as of the
   19 date the Complaint was filed with the United States District Court, Central District
   20 of California. Defendants deny that Mr. Salazar Artaga is currently detained.
   21 Defendants aver that Mr. Salazar Artaga was released on an order of recognizance
   22 on September 12, 2019. Defendants lack knowledge or information sufficient to
   23 form a belief as to the truth of the remaining allegations in this paragraph and
   24 therefore deny those allegations.
   25        92.     Defendants admit that Mr. Salazar Artaga has cerebral palsy.
   26 Defendants deny the remainder of the first sentence of paragraph 92 because it
   27 consists of statements or conclusions of law. Defendants lack knowledge or
   28


                                                 16
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 17 of 111 Page ID
                                  #:2927



    1 information sufficient to form a belief as to the truth of the remaining allegations in
    2 paragraph 92 and therefore deny those allegations.
    3        93.     Defendants admit the allegations in the first sentence of paragraph 93.
    4 Defendants lack knowledge or information sufficient to form a belief as to the truth
    5 of the remaining allegations in paragraph 93 and therefore deny those allegations.
    6        94.     Defendants admit that Mr. Salazar Artaga was noted to have anxiety.
    7 Defendants admit the allegations in the second sentence of paragraph 94.
    8 Defendants lack knowledge or information sufficient to form a belief as to the
    9 remaining allegations in paragraph 94 and therefore deny those allegations.
   10        95.     Defendants admit that Mr. Salazar Artaga was detained at Florence as
   11 of March 2019, but Defendants deny that he is currently detained. Defendants aver
   12 that Mr. Salazar Artaga was released on an order of recognizance on September 12,
   13 2019.
   14        96.     This paragraph merely characterizes Plaintiffs’ claims and allegations
   15 in the Complaint, and so no response is required for those allegations. To the
   16 extent the statements in this paragraph require an answer, Defendants deny them.
   17     P. Plaintiff Inland Coalition for Immigrant Justice
   18        97.     Defendants lack knowledge or information sufficient to form a belief
   19 as to the truth of the allegations in paragraph 97 and therefore deny those
   20 allegations.
   21        98.     Defendants lack knowledge or information sufficient to form a belief
   22 as to the truth of the allegations in paragraph 98 and therefore deny those
   23 allegations.
   24        99.     Defendants deny that conditions at Adelanto are substandard.
   25 Defendants lack knowledge or information sufficient to form a belief as to the truth
   26 of the remaining allegations in paragraph 99 and therefore deny those allegations.
   27        100.    Defendants deny the first sentence of paragraph 100 because it
   28 consists of statements or conclusions of law to which no response is required.


                                                 17
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 18 of 111 Page ID
                                  #:2928



    1 Defendants lack knowledge or information sufficient to form a belief as to the truth
    2 of the remaining allegations in this paragraph and therefore deny those allegations.
    3        101.    Defendants deny the allegations in the first sentence of paragraph 100.
    4 Defendants lack knowledge or information sufficient to form a belief as to the truth
    5 of the remaining allegations in this paragraph and therefore deny those allegations.
    6        102.    Defendants lack knowledge or information sufficient to form a belief
    7 as to the truth of the allegations in paragraph 102 and therefore deny those
    8 allegations.
    9        103.    Defendants lack knowledge or information sufficient to form a belief
   10 as to the truth of the allegations in paragraph 103 and therefore deny those
   11 allegations.
   12        104.    Defendants lack knowledge or information sufficient to form a belief
   13 as to the truth of the allegations in paragraph 104 and therefore deny those
   14 allegations.
   15        105.    Defendants lack knowledge or information sufficient to form a belief
   16 as to the truth of the allegations in paragraph 105 and therefore deny those
   17 allegations.
   18        106.    Defendants lack knowledge or information sufficient to form a belief
   19 as to the truth of the allegations in paragraph 106 and therefore deny those
   20 allegations.
   21        107.    Defendants lack knowledge or information sufficient to form a belief
   22 as to the truth of the allegations in paragraph 107 and therefore deny those
   23 allegations.
   24        108.    Defendants lack knowledge or information sufficient to form a belief
   25 as to the truth of the allegations in paragraph 108 and therefore deny those
   26 allegations.
   27
   28


                                                18
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 19 of 111 Page ID
                                  #:2929



    1        109.    This paragraph merely characterizes Plaintiffs’ claims and allegations
    2 in the Complaint, and so no response is required for those allegations. To the
    3 extent the statements in this paragraph require an answer, Defendants deny them.
    4     Q. Plaintiff Al Otro Lado
    5        110.    Defendants lack knowledge or information sufficient to form a belief
    6 as to the truth of the allegations in paragraph 110 and therefore deny those
    7 allegations.
    8        111.    Defendants lack knowledge or information sufficient to form a belief
    9 as to the truth of the allegations in paragraph 111 and therefore deny those
   10 allegations.
   11        112.    Defendants deny the allegations in the first sentence of paragraph 112.
   12 Defendants lack knowledge or information sufficient to form a belief as to the truth
   13 of the remaining allegations in this paragraph and therefore deny those allegations.
   14        113.    Defendants deny the allegations in the first sentence of paragraph 113.
   15 Defendants lack knowledge or information sufficient to form a belief as to the truth
   16 of the remaining allegations in this paragraph and therefore deny those allegations.
   17        114.    Defendants lack knowledge or information sufficient to form a belief
   18 as to the truth of the allegations in paragraph 114 and therefore deny those
   19 allegations.
   20        115.    Defendants lack knowledge or information sufficient to form a belief
   21 as to the truth of the allegations in paragraph 115 and therefore deny those
   22 allegations.
   23        116.    Defendants lack knowledge or information sufficient to form a belief
   24 as to the truth of the allegations in paragraph 116 and therefore deny those
   25 allegations.
   26        117.    Defendants deny the allegations in the first sentence of paragraph 117.
   27 Defendants deny that Defendants do not properly treat Al Otro Lado’s clients’
   28 mental health conditions, or improperly place such clients in segregation and thus


                                                19
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 20 of 111 Page ID
                                  #:2930



    1 worsen their mental health conditions. Defendants lack knowledge or information
    2 sufficient to form a belief as to the truth of the remaining allegations in paragraph
    3 117 and therefore deny those allegations.
    4        118.    Defendants deny the allegations in the second sentence of paragraph
    5 118. Defendants lack knowledge or information sufficient to form a belief as to the
    6 truth of the remaining allegations in this paragraph and therefore deny those
    7 allegations.
    8        119.    Defendants deny the allegations in the first sentence of paragraph 119.
    9 Defendants lack knowledge or information sufficient to form a belief as to the truth
   10 of the remaining allegations in paragraph 119 and therefore deny those allegations.
   11        120.    Defendants deny that they fail to provide constitutionally adequate
   12 conditions and disability accommodations. Defendants lack knowledge or
   13 information sufficient to form a belief as to the truth of the remaining allegations in
   14 paragraph 120 and therefore deny those allegations.
   15        121.    Defendants lack knowledge or information sufficient to form a belief
   16 as to the truth of the allegations in paragraph 121 and therefore deny those
   17 allegations.
   18        122.    Defendants deny the allegations in the first sentence of paragraph 122.
   19 Defendants lack knowledge or information sufficient to form a belief as to the truth
   20 of the remaining allegations in this paragraph and therefore deny those allegations.
   21        123.    Defendants deny that there are known failures by Defendants to
   22 provide adequate medical and mental health care and appropriate health
   23 screenings. Defendants deny that asylum-seekers and migrants do not receive
   24 appropriate health screenings upon entry into Defendants’ custody and do not
   25 receive appropriate treatment upon entry into their custody. Defendants lack
   26 knowledge or information sufficient to form a belief as to the truth of the
   27 remaining allegations in this paragraph and therefore deny those allegations.
   28


                                                 20
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 21 of 111 Page ID
                                  #:2931



    1         124.   Defendants deny that they fail to provide adequate medical care and
    2 appropriate health screenings. Defendants lack knowledge or information
    3 sufficient to form a belief as to the truth of the remaining allegations in paragraph
    4 124 and therefore deny those allegations.
    5         125.   Defendants deny that they have failed to provide constitutionally
    6 adequate care and disability accommodations to people in its custody. Defendants
    7 lack knowledge or information sufficient to form a belief as to the truth of the
    8 remaining allegations in this paragraph and therefore deny those allegations.
    9         126.   This paragraph merely characterizes Plaintiffs’ claims and allegations
   10 in the Complaint, and so no response is required for those allegations. To the
   11 extent the statements in this paragraph require an answer, Defendants deny them.
   12 II.     Defendants
   13       A. Defendant U.S. Immigration Customs and Enforcement
   14         127.   Defendants admit the allegations in paragraph 127.
   15       B. Defendant U.S. Department of Homeland Security
   16         128.   Defendants admit the allegations in paragraph 128.
   17       C. Defendant Kevin McAleenan, Acting Secretary of DHS
   18         129.   Defendants deny the allegations in paragraph 129 with respect to
   19 Kevin McAleenan and aver that Chad Wolf is now Acting Secretary of DHS.
   20       D. Defendant Matthew T. Albence, Acting Director of ICE
   21         130.   Defendants admit the allegations in paragraph 130, with the exception
   22 that Matthew Albence’s title is Deputy Director and Senior Official Performing the
   23 Duties of the Director of ICE.
   24       E. Defendant Derek N. Brenner, Deputy Director of ICE
   25 131. Defendants admit the allegations in paragraph 131, except that Derek
   26 Benner’s title is Executive Associate Director for Homeland Security
   27 Investigations and Senior Official Performing the Duties of the Deputy Director of
   28 ICE.


                                                21
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 22 of 111 Page ID
                                  #:2932



    1     F. Defendant Timothy S. Robbins, Acting Executive Associate Director of
    2     ERO
    3       132.   Defendants deny the allegations in paragraph 132 with respect to
    4 Timothy Robbins and aver that Henry Lucero is now Acting Executive Associate
    5 Director of Enforcement and Removal Operations.
    6     G. Defendant Tae Johnson, Assistant Director of Custody Management of
    7     ERO
    8       133.   Defendants admit the allegations in paragraph 133.
    9     H. Defendant Dr. Stewart D. Smith, Assistant Director of ICE Health
   10     Service Corps
   11       134.   Defendants admit the allegations in paragraph 134.
   12     I. Defendant Jacki Becker Klopp, Assistant Director of Operations
   13     Support of ERO
   14       135.   Defendants admit the allegations in paragraph 135.
   15     J. Defendant David P. Pekoske, Senior Official Performing Duties of the
   16     Deputy Secretary of DHS
   17       136.   Defendants deny the allegations in paragraph 136 as to David P.
   18 Pekoske and aver that Ken Cuccinelli is now Senior Official Performing the Duties
   19 of the Deputy Secretary of DHS.
   20                                 JURISDICTION
   21       137.   Defendants deny paragraph 137 because it consist of statements or
   22 conclusions of law.
   23                                      VENUE
   24       138.   Defendants deny paragraph 138 because it consist of statements or
   25 conclusions of law.
   26
   27
   28


                                              22
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 23 of 111 Page ID
                                  #:2933



    1                              FACTUAL ALLEGATIONS
    2 III. Defendants Subject Thousands of Civil Detainees to Punitive Conditions
    3        Despite the Availability of Alternatives.
    4        139.    Defendants lack knowledge or information sufficient to form a belief
    5 as to the truth of the allegations in this paragraph and therefore deny those
    6 allegations.
    7        140.    Defendants lack knowledge or information sufficient to form a belief
    8 as to the truth of the allegations in this paragraph and therefore deny those
    9 allegations.
   10        141.    Defendants lack knowledge or information sufficient to form a belief
   11 as to the truth of the allegations in the first and second sentences of paragraph 141
   12 and therefore deny those allegations. The remaining allegations in this paragraph
   13 merely characterize or quote TRAC Immigration, Profiling Who ICE Detains—
   14 Few Committed Any Crime, (Oct. 9, 2018),
   15 https://trac.syr.edu/immigration/reports/530/, which speaks for itself, and so no
   16 response is required for those allegations. To the extent a response is required,
   17 Defendants deny any allegations that are inconsistent with the referenced
   18 document and Plaintiff’s characterization of that document.
   19        142.    Defendants admit that many detainees require, and are provided,
   20 interpretation or translation services. Defendants lack knowledge or information
   21 sufficient to form a belief as to the truth of the remaining allegations in the first
   22 sentence of paragraph 142 and therefore deny those allegations. Defendants deny
   23 the allegations in the second sentence of paragraph 142.
   24        143.    Defendants lack knowledge or information sufficient to form a belief
   25 as to the truth of the allegations in this paragraph and therefore deny those
   26 allegations.
   27        144.    Defendants lack knowledge or information sufficient to form a belief
   28 as to the truth of the allegations in the first sentence of this paragraph and therefore


                                                  23
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 24 of 111 Page ID
                                  #:2934



    1 deny those allegations. The allegations in the second sentence of this paragraph
    2 merely characterize or quote U.S. Gov’t Accountability Office, GAO-19-416,
    3 Actions Needed to Better Handle, Identify, and Track Cases Involving Veterans
    4 (June 2019), https://www.gao.gov/assets/700/699549.pdf, which speaks for itself,
    5 and so no response is required for those allegations. To the extent a response is
    6 required, Defendants deny any allegations that are inconsistent with the referenced
    7 documents and Plaintiff’s characterizations of those documents.
    8        145.   Defendants deny this paragraph because it consists of statements or
    9 conclusions of law.
   10        146.   Defendants deny the allegations in paragraph 146.
   11        147.   This allegations in this paragraph merely characterize or quote
   12 documents that speak for themselves, and so no response is required for those
   13 allegations. To the extent a response is required, Defendants deny any allegations
   14 that are inconsistent with the referenced documents and Plaintiff’s
   15 characterizations of those documents.
   16        148.   The allegations of this paragraph merely characterize or quote
   17 documents that speak for themselves, and so no response is required for those
   18 allegations. To the extent a response is required, Defendants deny any allegations
   19 that are inconsistent with the referenced documents and Plaintiff’s
   20 characterizations of those documents.
   21        149.   Defendants deny the allegations in paragraph 149.
   22        150.   Defendants deny the allegations in paragraph 150.
   23        151.   Defendants deny the allegations of paragraph 151.
   24        152.   Defendants lack knowledge or information sufficient to form a belief
   25 as to the truth of the allegations in the first sentence of paragraph 152 and therefore
   26 deny those allegations. The remaining allegations in this paragraph merely
   27 characterize or quote U.S. Comm’n on Civil Rights, With Liberty and Justice for
   28 All (Sep. 2015),


                                                 24
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 25 of 111 Page ID
                                  #:2935



    1 https://www.usccr.gov/pubs/docs/Statutory_Enforcement_Report2015.pdf, which
    2 speaks for itself, and so no response is required for those allegations. To the extent
    3 a response is required, Defendants deny any allegations that are inconsistent with
    4 the referenced document and Plaintiff’s characterizations of that document.
    5        153.   The allegations of this paragraph merely characterize or quote Xavier
    6 Becerra, Cal. Att’y Gen., Immigration Detention in California, Cal. Dep’t of
    7 Justice (Feb. 2019),
    8 https://oag.ca.gov/sites/all/files/agweb/pdfs/publications/immigration-detention-
    9 2019.pdf, which speaks for itself, and so no response is required for those
   10 allegations. To the extent a response is required, Defendants deny any allegations
   11 that are inconsistent with the referenced document and Plaintiff’s characterizations
   12 of that document.
   13        154.   The allegations of this paragraph merely characterize or quote
   14 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   15 https://www.disabilityrightsca.org/system/files/fileattachments/DRC_REPORT_A
   16 DELANTOIMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and
   17 so no response is required for those allegations. To the extent a response is
   18 required, Defendants deny any allegations that are inconsistent with the referenced
   19 document and Plaintiff’s characterizations of that document.
   20        155.   Defendants deny the allegations in paragraph 155.
   21        156.   Defendants deny the allegations in the first and final sentences of
   22 paragraph 156. Defendants deny the remainder of paragraph 156 because it
   23 consists of statements or conclusions of law.
   24        157.   Defendants deny the first sentence of paragraph 157 because it
   25 consists of statements or conclusions of law. Defendants deny the remaining
   26 allegations in the second sentence of paragraph 157.
   27        158.   Defendants admit that ICE contends that detention is often necessary
   28 and in some cases mandated by the Immigration and Nationality Act to ensure


                                                25
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 26 of 111 Page ID
                                  #:2936



    1 court appearance. The remaining allegations in the first sentence of this paragraph
    2 and in the second sentence of this paragraph merely characterize or quote U.S.
    3 Gov’t Accountability Office, GAO-15-26, Alternatives to Detention: Improved
    4 Data Collection and Analyses Needed to Better Assess Program Effectiveness
    5 (Nov. 2014), https://www.gao.gov/assets/670/666911.pdf, and National Immigrant
    6 Justice Center, A Better Way: Community-Based Programming as an Alternative
    7 To Immigrant Incarceration (Apr. 2019),
    8 https://www.immigrantjustice.org/sites/default/files/uploaded-files/no-
    9 contenttype/2019-04/A-Better-Way-report-April2019-FINAL-full.pdf, which
   10 speak for themselves, and so no response is required for those allegations. To the
   11 extent a response is required, Defendants deny any allegations that are inconsistent
   12 with the referenced documents and Plaintiff’s characterizations of those
   13 documents. Defendants deny the allegations in the third sentence of paragraph 158.
   14 IV. Defendants are Responsible for Selecting, Contracting, and Monitoring
   15        Conditions of Detention Facilities.
   16        159.   Defendants admit the allegations in paragraph 159.
   17        160.   Defendants admit the allegations in the first and second sentences of
   18 paragraph 160. Defendants deny the allegations in the third sentence of paragraph
   19 160 that submitting a contract discrepancy report for non-compliance is
   20 discretionary.
   21        161.   Defendants deny the allegations in the first sentence of paragraph 161.
   22 Defendants deny the allegations in the second sentence of paragraph 161 to the
   23 extent it alleges that Intergovernmental Service Agreements (“IGSAs”) are
   24 unlawful or that all local governments entering into IGSAs subcontract with a
   25 private firm. The allegations in the third sentence of this paragraph merely
   26 characterize or quote Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-
   27 18-55:Immigration and Customs Enforcement Did Not Follow Federal
   28 Procurement Guidelines When Contracting for Detention Services (Feb. 21, 2018)


                                                26
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 27 of 111 Page ID
                                  #:2937



    1 https://www.oig.dhs.gov/sites/default/files/assets/2018-02/OIG-18-53-Feb18.pdf,
    2 which speaks for itself, and so no response is required for those allegations. To the
    3 extent a response is required, Defendants deny any allegations that are inconsistent
    4 with the referenced documents and Plaintiff’s characterizations of those
    5 documents.
    6        162.   The allegations in first sentence in this paragraph merely characterize
    7 or quote Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE
    8 Does Not Fully Use Contracting Tools to Hold Detention Facility Contractors
    9 Accountable for Failing to Meet Performance Standards (Jan. 29, 2019),
   10 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf,
   11 which speaks for itself, and so no response is required for those allegations. To the
   12 extent a response is required, Defendants deny any allegations that are inconsistent
   13 with the referenced document and Plaintiff’s characterization of that document.
   14 Defendants deny the allegations in the second sentence of paragraph 162.
   15        163.   The allegations in this paragraph merely characterize or quote
   16 Memorandum from Sally Yates, Deputy Att’y Gen, to the Acting Dir. of the Fed.
   17 Bureau of Prisons (Aug. 18, 2016),
   18 https://www.justice.gov/archives/opa/file/886311/download., which speaks for
   19 itself, and so no response is required for those allegations. To the extent a response
   20 is required, Defendants deny any allegations that are inconsistent with the
   21 referenced document and Plaintiff’s characterization of that document.
   22        164.   Defendants lack knowledge or information sufficient to form a belief
   23 as to the truth of the allegations in the first sentence of this paragraph and therefore
   24 deny those allegations. The remaining allegations in this paragraph merely
   25 characterize or quote Homeland Security Advisory Council, U.S. Dep’t of
   26 Homeland Sec., Report of the Subcommittee on Privatized Immigration Detention
   27 Facilities (Dec. 1, 2016),
   28 https://www.dhs.gov/sites/default/files/publications/DHS%20HSAC%20PIDF%20


                                                 27
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 28 of 111 Page ID
                                  #:2938



    1 Final%20Report.pdf, which speaks for itself, and so no response is required for
    2 those allegations. To the extent a response is required, Defendants deny any
    3 allegations that are inconsistent with the referenced document and Plaintiff’s
    4 characterization of that document.
    5        165.   Defendants deny the allegations in the first sentence of paragraph 165.
    6 Defendants admit the allegations in the second sentence of paragraph 165.
    7        166.   Defendants deny the allegations in paragraph 166.
    8        167.   Defendants deny the allegations in the first sentence of paragraph 167.
    9 Defendants lack knowledge or information sufficient to form a belief as to the truth
   10 of the remaining allegations in this paragraph and therefore deny those allegations.
   11        168.   Defendants deny the allegations in paragraph 168.
   12        169.   Defendants deny the allegations in the first sentence of paragraph 169.
   13 Defendants admit that ICE contracts with private medical provider Correct Care
   14 Solutions (“CCS”), now rebranded as Wellpath, and Corizon. Defendants lack
   15 knowledge or information sufficient to form a belief as to the truth of the
   16 remaining allegations in this paragraph and therefore deny those allegations.
   17 V.     Multiple Government Entities, Including DHS Itself, Have Concluded
   18        That Defendants Are Not Adequately Monitoring and Overseeing
   19        Detention Facilities.
   20        170.   Defendants deny the allegations in paragraph 170.
   21        171.   Defendants admit the allegations in the first sentence of paragraph
   22 171. Defendants admit that nearly a quarter of detention facilities are jails where
   23 ICE maintains an average population of less than 10 detainees. Defendants deny
   24 the remaining allegations in paragraph 171.
   25        172.   Defendants admit the allegations in paragraph 172.
   26        173.   Defendants admit the allegations in the first sentence of paragraph
   27 173. Defendants admit that ICE’s External Reviews and Analysis Unit is
   28


                                                28
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 29 of 111 Page ID
                                  #:2939



    1 responsible for conducting a Detainee Death Review (“DDR”) after a detained
    2 individual dies. Defendants deny the remaining allegations in paragraph 173.
    3        174.   Defendants admit the allegations in paragraph 174.
    4        175.   Defendants admit the allegations in paragraph 175.
    5        176.   Defendants admit the allegations in paragraph 176.
    6        177.   The allegations of this paragraph merely characterize or quote Office
    7 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
    8 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
    9 Systemic Improvements (Jun. 26, 2018),
   10 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
   11 which speaks for itself, and so no response is required for those allegations. To the
   12 extent a response is required, Defendants deny any allegations that are inconsistent
   13 with the referenced document and Plaintiff’s characterization of that document.
   14        178.   The allegations of this paragraph merely characterize or quote Office
   15 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
   16 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
   17 Systemic Improvements (Jun. 26, 2018),
   18 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
   19 which speaks for itself, and so no response is required for those allegations. To the
   20 extent a response is required, Defendants deny any allegations that are inconsistent
   21 with the referenced document and Plaintiff’s characterization of that document.
   22        179.   The allegations of this paragraph merely characterize or quote Office
   23 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
   24 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
   25 Systemic Improvements (Jun. 26, 2018),
   26 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
   27 which speaks for itself, and so no response is required for those allegations. To the
   28


                                                29
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 30 of 111 Page ID
                                  #:2940



    1 extent a response is required, Defendants deny any allegations that are inconsistent
    2 with the referenced document and Plaintiff’s characterization of that document.
    3        180.   The allegations of this paragraph merely characterize or quote Office
    4 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
    5 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
    6 Systemic Improvements (Jun. 26, 2018),
    7 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
    8 which speaks for itself, and so no response is required for those allegations. To the
    9 extent a response is required, Defendants deny any allegations that are inconsistent
   10 with the referenced document and Plaintiff’s characterization of that document.
   11        181.   The allegations of this paragraph merely characterize or quote Office
   12 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
   13 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
   14 Systemic Improvements (Jun. 26, 2018),
   15 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
   16 which speaks for itself, and so no response is required for those allegations. To the
   17 extent a response is required, Defendants deny any allegations that are inconsistent
   18 with the referenced document and Plaintiff’s characterization of that document.
   19        182.   The allegations of this paragraph merely characterize or quote
   20 Homeland Security Advisory Council, U.S. Dep’t of Homeland Sec., Report of the
   21 Subcommittee on Privatized Immigration Detention Facilities (Dec. 1, 2016),
   22 https://www.dhs.gov/sites/default/files/publications/DHS%20HSAC%20PIDF%20
   23 20Final%20Report.pdf, and Letter from Lead Compliance Inspector, The
   24 Nakamoto Grp., to Assistant Dir. for Detention Mgmt. (May 3, 2018),
   25 https://www.ice.gov/doclib/facilityInspections/stewartDetCtrGA_CL_05_03_2018.
   26 pdf, which speak for themselves. To the extent a response is required, Defendants
   27 deny any allegations that are inconsistent with the referenced documents and
   28 Plaintiff’s characterizations of those documents.


                                                30
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 31 of 111 Page ID
                                  #:2941



    1        183.   The allegations of this paragraph merely characterize or quote Office
    2 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
    3 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
    4 Systemic Improvements (Jun. 26, 2018),
    5 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
    6 which speaks for itself, and so no response is required for those allegations. To the
    7 extent a response is required, Defendants deny any allegations that are inconsistent
    8 with the referenced documents and Plaintiff’s characterizations of those
    9 documents,
   10        184.   The allegations of this paragraph merely characterize or quote Office
   11 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s Inspections
   12 and Monitoring of Detention Facilities Do Not Lead to Sustained Compliance or
   13 Systemic Improvements (Jun. 26, 2018),
   14 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf,
   15 which speaks for itself, and so no response is required for those allegations. To the
   16 extent a response is required, Defendants deny any allegations that are inconsistent
   17 with the referenced documents and Plaintiff’s characterizations of those
   18 documents.
   19        185.   The allegations of this paragraph merely characterize or quote Office
   20 of Inspector General, U.S. Dep’t of Homeland Sec., OIG-19-47: Concerns About
   21 ICE Detainee Treatment and Care at Four Detention Facilities (Jun. 3, 2019),
   22 https://www.oig.dhs.gov/sites/default/files/assets/2019-06/OIG-19-47-Jun19.pdf,
   23 which speaks for itself, and so no response is required for those allegations. To the
   24 extent a response is required, Defendants deny any allegations that are inconsistent
   25 with the referenced documents and Plaintiff’s characterizations of those
   26 documents.
   27        186.   Defendants deny the allegations in the first sentence of paragraph 186.
   28 The allegations in the remainder of this paragraph merely characterize or quote


                                                31
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 32 of 111 Page ID
                                  #:2942



    1 Memorandum to Matthew Albence, Acting Deputy Dir., U.S. Immigration and
    2 Customs Enforcement (Dec. 3, 2018),
    3 https://tyt.com/stories/4vZLCHuQrYE4uKagy0oyMA/688s1LbTKvQKNCv2E9bu
    4 688s1LbTKvQKNCv2E9bu7h., which speaks for itself, and so no response is
    5 required for those allegations. To the extent a response is required, Defendants
    6 deny any allegations that are inconsistent with the referenced documents and
    7 Plaintiff’s characterizations of those documents.
    8        187.   Defendants deny the allegations in the first sentence. The remaining
    9 allegations in this paragraph merely characterize or quote National Immigrant
   10 Justice Center & Detention Watch Network, ICE Lies: Public Deception, Private
   11 Profit (Jan. 2018), https://www.immigrantjustice.org/sites/default/files/content-
   12 type/researchitem/documents/2018-02/IceLies_DWN_NIJC_Feb2018.pdf, which
   13 speaks for itself, and so no response is required for those allegations. To the extent
   14 a response is required, Defendants deny any allegations that are inconsistent with
   15 the referenced documents and Plaintiff’s characterizations of those documents.
   16        188.   Defendants deny the allegations in the first sentence of paragraph 188.
   17 The allegations in the remainder of this paragraph merely characterize or quote the
   18 following, which speak for themselves: Office of Inspector General, U.S. Dep’t of
   19 Homeland Sec., OIG Freedom of Information Act Request No. 2018-IGFO-00059
   20 Final Response (April 25, 2018), https://www.wabe.org/wp-
   21 content/uploads/2018/05/2018-IGFO-00059_Final-Response_watermark-4.pdf;
   22 Public Radio International, Investigation finds ICE detention center cut corners
   23 and skirted federal detention rules (March 15, 2018),
   24 https://www.pri.org/stories/2018-03-15/investigation-finds-icedetention- center-
   25 cuts-corners-and-skirted-federal; and Katherine Hawkins, Project on Government
   26 Oversight, Outsourced Oversight (March 12, 2019),
   27 https://www.pogo.org/investigation/2019/03/outsourced-oversight. No response,
   28 therefore, is required for those allegations. To the extent a response is required,


                                                 32
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 33 of 111 Page ID
                                  #:2943



    1 Defendants deny any allegations that are inconsistent with the referenced
    2 documents and Plaintiff’s characterizations of those documents.
    3       189.    The allegations in this paragraph merely characterize or quote the
    4 following, which speak for themselves: Letter from Lead Compliance Inspector,
    5 The Nakamoto Grp., to Assistant Dir. for Detention Mgmt. (May 3, 2018),
    6 https://www.icfe.gov/doclib/facilityInspections/stewartDetCtrGA_CL_05_03_201
    7 8.pdf; Letter from Lead Compliance Inspector, The Nakamoto Grp., to Assistant
    8 Dir. for Detention Mgmt. (Oct. 11, 2018),
    9 https://www.ice.gov/doclib/facilityInspections/adelantoWestCa_CL_10_11_2018.p
   10 df; Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-86:
   11 Management Alert – Issues Requiring Action at the Adelanto ICE Processing
   12 Center in Adelanto, California (Sep.27, 2018),
   13 https://www.oig.dhs.gov/sites/default/files/assets/2018-10/OIG-18-86-Sep18.pdf;
   14 and Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   15 https://www.disabilityrightsca.org/system/files/fileattachments/DRC_REPORT_A
   16 DELANTOIMMIG_DETENTION_MARCH2019.pdf. No response, therefore, is
   17 required for those allegations. To the extent a response is required, Defendants
   18 deny any allegations that are inconsistent with the referenced documents and
   19 Plaintiff’s characterizations of those documents.
   20       190.    Defendants deny the allegations in the first sentence of paragraph 190.
   21 Defendants admit that they continue to contract with Nakamoto for inspection
   22 services but deny the remaining allegations in the fourth sentence of paragraph 190
   23 The allegations in this paragraph merely characterize or quote the following, which
   24 speak for themselves: Katherine Hawkins, Outsourced Oversight, Project on
   25 Government Oversight (March 12, 2019),
   26 https://www.pogo.org/investigation/2019/03/outsourcedoversight; and Letter from
   27 Senator Elizabeth Warren et al. to Jennifer H. Nakamoto, President Nakamoto
   28 Grp., (Apr. 15, 2018), https://www.warren.senate.gov/imo/media/doc/2018-11-


                                               33
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 34 of 111 Page ID
                                  #:2944



    1 16%20Letter%20to%20Nakamoto%20Group%20re%20ICE%20Detention%20Fac
    2 ility%20Inspections.pdf. No response, therefore, is required for those allegations.
    3 To the extent a response is required, Defendants deny any allegations that are
    4 inconsistent with the referenced documents and Plaintiff’s characterizations of
    5 those documents.
    6        191.   Defendants deny the allegations in the first sentence of paragraph 191.
    7 The remaining allegations in this paragraph merely characterize or quote the
    8 following, which speak for themselves: Office of Detention Oversight, U.S. Dep’t
    9 of Homeland Sec., Enforcement and Removal Operations ERO Denver Field
   10 Office Denver Contract Detention Facility Aurora, CO (April 2016),
   11 https://www.ice.gov/doclib/foia/odo-complianceinspections/
   12 denverContractDetentionFacilityAuroraCoApr_12_14_2016.pdf; Office of
   13 Professional Responsibility, Detainee Death Review – Kamyar Samimi
   14 https://bento.cdn.pbs.org/hostedbentoprod/
   15 filer_public/RMPBS%20PDFs/RMPBS%20News/2018-ICFO-47347.pdf; and
   16 Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-47: ICE’s
   17 Inspections and Monitoring of Detention Facilities Do Not Lead to Sustained
   18 Compliance or Systemic Improvements (Jun. 26, 2018),
   19 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf.
   20 No response, therefore, is required for those allegations. To the extent a response is
   21 required, Defendants deny any allegations that are inconsistent with the referenced
   22 documents and Plaintiff’s characterizations of those documents.
   23        192.   Defendants deny the allegations in the first sentence of paragraph 192.
   24 Defendants admit that in trying to comply with approximately 4,000 specific
   25 requirements, some deficiencies may take longer than other to come into
   26 compliance. Defendants deny the remaining allegations in paragraph 192.
   27        193.   Defendants deny the allegations in the first sentence of paragraph 193.
   28 Defendants deny the fifth sentence of paragraph 193 because it consists of


                                                34
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 35 of 111 Page ID
                                  #:2945



    1 statements or conclusions of law. The remaining allegations in this paragraph
    2 merely characterize or quote Office for Civil Rights & Civil Liberties, U.S. Dep’t
    3 of Homeland Sec., Fiscal Year 2015 Annual Report to Congress (Jun. 10, 2016),
    4 https://www.hsdl.org/?view&did=801456, which speaks for itself, and so no
    5 response is required for those allegations. To the extent a response is required,
    6 Defendants deny any allegations that are inconsistent with the referenced
    7 documents and Plaintiff’s characterizations of those documents. To the extent a
    8 response is required, Defendants deny any allegations that are inconsistent with the
    9 referenced documents and Plaintiff’s characterizations of those documents.
   10        194.   Defendants deny the allegations in paragraph 194.
   11        195.   Defendants admit that Johana Medina was diagnosed with HIV while
   12 in ICE custody and that she died after ICE released to her a hospital and that José
   13 Luis Ibarra Bucio died after ICE released him to a hospital. Defendants deny the
   14 remaining allegations in paragraph 195.
   15        196.   Defendants deny the allegations in the first sentence of paragraph 196.
   16 The allegations in the second sentence of this paragraph merely characterize or
   17 quote Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE
   18 Does Not Fully Use Contracting Tools to Hold Detention Facility
   19 ContractorsAccountable for Failing to Meet Performance Standards, (Jan. 29,
   20 2019), https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-
   21 Jan19.pdf, which speaks for itself, and so no response is required for those
   22 allegations. To the extent a response is required, Defendants deny any allegations
   23 that are inconsistent with the referenced documents and Plaintiff’s
   24 characterizations of those documents.
   25        197.   Defendants deny the allegations in the third sentence of paragraph
   26 197. The remaining allegations in paragraph 197 merely characterize or quote
   27 Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE Does Not
   28 Fully Use Contracting Tools to Hold Detention Facility Contractors Accountable


                                                35
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 36 of 111 Page ID
                                  #:2946



    1 for Failing to Meet Performance Standards, (Jan. 29, 2019),
    2 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf,
    3 which speaks for itself, and so no response is required for those allegations. To the
    4 extent a response is required, Defendants deny any allegations that are inconsistent
    5 with the referenced documents and Plaintiff’s characterizations of those
    6 documents.
    7        198.   Defendants admit the allegations in the fourth, fifth, and sixth
    8 sentences of paragraph 198. The remaining allegations in this paragraph merely
    9 characterize or quote Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-
   10 19-18: ICE Does Not Fully Use Contracting Tools to Hold Detention Facility
   11 Contractors Accountable for Failing to Meet Performance Standards, (Jan. 29,
   12 2019), https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-
   13 Jan19.pdf, which speaks for itself, and so no response is required for those
   14 allegations. To the extent a response is required, Defendants deny any allegations
   15 that are inconsistent with the referenced documents and Plaintiff’s
   16 characterizations of those documents.
   17        199.   The allegations of this paragraph merely characterize or quote Office
   18 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE Does Not Fully
   19 Use Contracting Tools to Hold Detention Facility Contractors Accountable for
   20 Failing to Meet Performance Standards (Jan. 29, 2019),
   21 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf,
   22 which speaks for itself, and so no response is required for those allegations. To the
   23 extent a response is required, Defendants deny any allegations that are inconsistent
   24 with the referenced documents and Plaintiff’s characterizations of those
   25 documents.
   26        200.   The allegations of this paragraph merely characterize or quote Office
   27 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE Does Not Fully
   28 Use Contracting Tools to Hold Detention Facility Contractors Accountable for


                                                36
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 37 of 111 Page ID
                                  #:2947



    1 Failing to Meet Performance Standards, (Jan. 29, 2019),
    2 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf,
    3 which speaks for itself, and so no response is required for those allegations. To the
    4 extent a response is required, Defendants deny any allegations that are inconsistent
    5 with the referenced documents and Plaintiff’s characterizations of those
    6 documents.
    7        201.   This allegations of this paragraph merely characterize Office of
    8 Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-19-18: ICE Does Not Fully
    9 Use Contracting Tools to Hold Detention Facility Contractors Accountable for
   10 Failing to Meet Performance Standards (Jan. 29, 2019),
   11 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf,
   12 which speaks for itself, and so no response is required for those allegations. To the
   13 extent a response is required, Defendants deny any allegations that are inconsistent
   14 with the referenced documents and Plaintiff’s characterizations of those
   15 documents.
   16        202.   The allegations in the first sentence of paragraph 202 merely
   17 characterize or quote Office of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-
   18 19-18: ICE Does Not Fully Use Contracting Tools to Hold Detention Facility
   19 Contractors Accountable for Failing to Meet Performance Standards (Jan. 29,
   20 2019), https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-
   21 Jan19.pdf, which speaks for itself, and so no response is required for those
   22 allegations. To the extent that a response is required for those allegations,
   23 Defendants deny the allegations. Defendants deny the allegations in the second
   24 sentence of paragraph 202.
   25
   26
   27
   28


                                                 37
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 38 of 111 Page ID
                                  #:2948



    1 VI. As a Result of Defendants’ Failure to Monitor and Oversee Medical and
    2        Mental Health Care at Detention Facilities, Conditions in Those
    3        Facilities Constitute Punishment and Expose Plaintiffs and Class
    4        Members to Substantial Risk of Serious Harm.
    5        203.    This paragraph merely characterizes Plaintiff’s claims and allegations
    6 in the Complaint, and so no response is required for those allegations. To the
    7 extent the statements in this paragraph require an answer, Defendants deny them.
    8        204.    This paragraph merely characterizes Plaintiff’s claims and allegations
    9 in the Complaint, and so no response is required for those allegations. To the
   10 extent the statements in this paragraph require an answer, Defendants deny them.
   11        205.    Defendants lack knowledge or information sufficient to form a belief
   12 as to the truth of the allegations in this paragraph and therefore deny those
   13 allegations.
   14        206.    Defendants deny the allegations in paragraph 206.
   15        207.    Defendants deny paragraph 207 because it consists of statements or
   16 conclusions of law.
   17        208.    Defendants deny the allegations in paragraph 208.
   18     A. Defendants Systemically Fail to Ensure That Detained Individuals
   19        Receive Timely Medical and Mental Health Care.
   20        209.    Defendants deny the allegations in paragraph 209.
   21        210.    Defendants deny the allegations in paragraph 210.
   22        211.    Defendants deny the allegations in the first sentence of paragraph 211.
   23 Defendants lack knowledge or information sufficient to form a belief as to the truth
   24 of the allegations in the second sentence of this paragraph and therefore deny those
   25 allegations.
   26        212.    Defendants deny the allegations in paragraph 212.
   27        213.    Defendants deny the allegations in paragraph 213.
   28


                                                38
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 39 of 111 Page ID
                                  #:2949



    1        214.   Defendants admit that plaintiff Jimmy Sudney had surgeries in 2015
    2 and 2016 for conditions related to his vision, that he was transferred to Eloy on
    3 December 8, 2016, and that Mr. Sudney required off-site medical care on at least
    4 three occasions. Defendants lack knowledge or information sufficient to form a
    5 belief as to the truth of the allegations in the fourth sentence of this paragraph and
    6 therefore deny those allegations. Defendants deny the remaining allegations in this
    7 paragraph.
    8        215.   Defendants lack knowledge or information sufficient to form a belief
    9 as to the truth of the allegations in the third and fourth sentences of this paragraph
   10 and therefore deny those allegations. Defendants deny the remaining allegations in
   11 paragraph 215.
   12        216.   Defendants admit that plaintiff Melvin Murillo required off-site
   13 emergency care but deny he had any hospitalizations to the extent that term means
   14 he was admitted overnight for treatment. Defendants deny the remaining
   15 allegations in paragraph 216.
   16        217.   Defendants admit the allegations in the first and second sentences of
   17 paragraph 217. Defendants deny the remaining allegations in paragraph 217 and
   18 aver that Mr. Murillo Hernandez was already being monitored in the medical when
   19 the events alleged in paragraph 217 allegedly occurred. Defendants deny any
   20 allegation that Mr. Murillo Hernandez was not being monitored at any time during
   21 the events alleged in this paragraph.
   22        218.   Defendants admit the allegations in the third sentence of paragraph
   23 218. Defendants admit that a nurse conducted a vision test for plaintiff Alex
   24 Hernandez and told him he did not meet ICE’s requirements to see an optometrist.
   25 Defendants admit that Mr. Hernandez had a torn rotator cuff, has reported a history
   26 of Barrett’s esophagus, and has reported pain in his legs, feet, and hips.
   27 Defendants lack knowledge or information sufficient to form a belief as to the truth
   28 of the allegations in the second sentence of this paragraph, and therefore deny


                                                 39
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 40 of 111 Page ID
                                  #:2950



    1 those allegations. Defendants lack knowledge or information sufficient to form a
    2 belief as to the truth of the allegations in the fourth sentence that the findings of
    3 Mr. Hernandez’s vision test are not noted in his records, and therefore deny those
    4 allegations. Defendants lack knowledge or information sufficient to form a belief
    5 as to the truth of the allegations that Mr. Hernandez has experienced blurry vision
    6 and cannot read his legal papers or other documents without borrowing another
    7 detainee’s glasses and therefore deny those allegations. Defendants deny the
    8 remaining allegations in this paragraph.
    9        219.   Defendants deny the allegations of paragraph 219.
   10        220.   Defendants lack knowledge or information sufficient to form a belief
   11 as to the truth of the allegations in the first sentence of paragraph 220 and therefore
   12 deny those allegations. Defendants deny the allegations in the second sentence of
   13 paragraph 220.
   14        221.   The allegations of this paragraph merely characterize or quote Office
   15 of Inspector Gen., U.S. Dep’t of Homeland Sec., OIG-18-86: Management Alert –
   16 Issues Requiring Action at the Adelanto ICE Processing Center in Adelanto,
   17 California (Sept. 27, 2018),
   18 https://www.oig.dhs.gov/sites/default/files/assets/2018-10/OIG-18-86-Sep18.pdf,
   19 which speaks for itself, and so no response is required for those allegations. To the
   20 extent a response is required, Defendants deny any allegations that are inconsistent
   21 with the referenced documents and Plaintiff’s characterizations of those
   22 documents.
   23        222.   The allegations of this paragraph merely characterize or quote Office
   24 of Inspector Gen., Office of Homeland Sec., OIG-18-32: Concerns About ICE
   25 Detainee Treatment and Care at Detention Facilities (2017),
   26 https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-32-Dec17.pdf,
   27 which speaks for itself, and so no response is required for those allegations. To the
   28 extent a response is required, Defendants deny any allegations that are inconsistent


                                                 40
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 41 of 111 Page ID
                                  #:2951



    1 with the referenced documents and Plaintiff’s characterizations of those
    2 documents.
    3        223.   The allegations of this paragraph merely characterize or quote
    4 documents that speak for themselves, and so no response is required for those
    5 allegations. To the extent a response is required, Defendants deny any allegations
    6 that are inconsistent with the referenced documents and Plaintiff’s
    7 characterizations of those documents.
    8        224.   The allegations in this paragraph merely characterize or quote Human
    9 Rights Watch, Am. Civil Liberties Union, National Immigrant Justice Center &
   10 Detention Watch Network, Code Red: The Fatal Consequences of Dangerously
   11 Substandard Medical Care in Immigration Detention (June 2018),
   12 https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf,
   13 which speaks for itself, and so no response is required for those allegations. To the
   14 extent a response is required, Defendants deny any allegations that are inconsistent
   15 with the referenced documents and Plaintiff’s characterizations of those
   16 documents.
   17        225.   Defendants deny the allegations in paragraph 225.
   18        226.   Defendants admit that on April 13, 2017, Sergio Alonso Lopez died
   19 from an upper gastrointestinal bleed. Defendants aver that Mr. Lopez died at the
   20 Victor Valley Global Medical Center in Victorville, California. The remaining
   21 allegations in paragraph 226 merely characterize or quote Office of Professional
   22 Responsibility, Detainee Death Review – Sergio Alonso Lopez,
   23 https://www.ice.gov/doclib/foia/reports/ddrLopez.pdf which speaks for itself, and
   24 so no response is required for those allegations. To the extent a response is
   25 required, Defendants deny any allegations that are inconsistent with the referenced
   26 documents and Plaintiff’s characterizations of those documents.
   27        227.   Defendants admit that on April 6, 2015 Raul Ernesto Morales-Ramos
   28 died of organ failure. Defendants aver that Mr. Morales-Ramos died at the


                                                41
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 42 of 111 Page ID
                                  #:2952



    1 Palmdale Regional Medical Center in Palmdale, California. Defendants deny the
    2 remaining allegations in paragraph 227.
    3        228.    Defendants admit that on October 24, 2016, Olubunmi Toyin Joshua
    4 died of hypertensive cardiovascular disease. Defendants aver that Ms. Joshua died
    5 at the Haskill Memorial Hospital in Haskell, Texas. The remaining allegations in
    6 paragraph 228 merely characterize or quote Office of Professional Responsibility,
    7 Detainee Death Review – Olubunmi Toyin Joshua (2016),
    8 https://www.ice.gov/doclib/foia/reports/ddr-Joshua.pdf; and Human Rights Watch,
    9 Am. Civil Liberties Union, National Immigrant Justice Center & Detention Watch
   10 Network, Code Red: The Fatal Consequences of Dangerously Substandard
   11 Medical Care in Immigration Detention (June 2018),
   12 https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf,
   13 which speak for themselves, and so no response is required for those allegations.
   14 To the extent a response is required, Defendants deny any allegations that are
   15 inconsistent with the referenced documents and Plaintiff’s characterizations of
   16 those documents.
   17        229.    Defendants lack knowledge or information sufficient to form a belief
   18 as to the truth of the allegations in the first sentence and therefore deny those
   19 allegations. The allegations in the second sentence of this paragraph merely
   20 characterize or quote Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   21 https://www.disabilityrightsca.org/system/files/fileattachments/DRC_REPORT_A
   22 DELANTOIMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and
   23 so no response is required for those allegations. To the extent a response is
   24 required, Defendants deny any allegations that are inconsistent with the referenced
   25 documents and Plaintiff’s characterizations of those documents.
   26        230.    Defendants lack knowledge or information sufficient to form a belief
   27 as to the truth of the allegations in this paragraph and therefore deny those
   28 allegations.


                                                 42
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 43 of 111 Page ID
                                  #:2953



    1        231.    Defendants lack knowledge or information sufficient to form a belief
    2 as to the truth of the allegations in this paragraph and therefore deny those
    3 allegations.
    4        232.    Defendants lack knowledge or information sufficient to form a belief
    5 as to the truth of the allegations in this paragraph and therefore deny those
    6 allegations.
    7        233.    Defendants lack knowledge or information sufficient to form a belief
    8 as to the truth of the allegations in this paragraph and therefore deny those
    9 allegations.
   10        234.    Defendants lack knowledge or information sufficient to form a belief
   11 as to the truth of the allegations in this paragraph and therefore deny those
   12 allegations.
   13        235.    The allegations in the first sentence of this paragraph merely
   14 characterize or quote Ken Silverstein, Death Valley: Profit and Despair Inside
   15 California’s Largest Immigration Detention Camp, Project on Government
   16 Oversight (Dec. 22, 2018), https://www.pogo.org/investigation/2018/12/death-
   17 valley-profit-and-despair-insidecalifornias-largest-immigration-detention-camp/,
   18 which speaks for itself, and so no response is required for those allegations. To the
   19 extent that a response is required for those allegations, Defendants deny the
   20 allegations. Defendants lack knowledge or information sufficient to form a belief
   21 as to the truth of the remaining allegations in this paragraph and therefore deny
   22 those allegations.
   23        236.    Defendants deny the allegations in paragraph 236.
   24     B. Defendants Systemically Fail to Ensure Timely Access to Medically
   25        Necessary Specialty and Chronic Care.
   26        237.    Defendants deny the allegations in paragraph 237.
   27        238.    Defendants admit the allegations in the first sentence of paragraph
   28 238. Defendants deny the allegations in the second sentence of paragraph 238. The


                                                 43
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 44 of 111 Page ID
                                  #:2954



    1 allegations in the third sentence of this paragraph merely characterize or quote U.S.
    2 Gov’t Accountability Office, GAO-16-231: Immigration Detention-Additional
    3 Actions Needed to Strengthen Management and Oversight of Detainee Medical
    4 Care (Feb. 2016), https://www.gao.gov/assets/680/675758.pdf, which speaks for
    5 itself, and so no response is required for those allegations. To the extent that a
    6 response is required for those allegations, Defendants deny the allegations.
    7        239.   Defendants lack knowledge or information sufficient to form a belief
    8 as to the truth of the allegation in this paragraph that appointments are particularly
    9 difficult to reschedule in many Detention Facilities in rural areas and therefore
   10 deny those allegations. Defendants deny the remaining allegations in paragraph
   11 239.
   12        240.   Defendants admit that timelines for approval exist and that IHSC is
   13 involved in medical treatment decisions. The allegations in the second, third and
   14 fourth sentences of this paragraph merely characterize or quote Human Rights
   15 Watch & CIVIC, Systemic Indifference: Dangerous and Substandard Medical
   16 Care in U.S. Immigration Detention (May 2017),
   17 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf,
   18 which speaks for itself, and so no response is required for those allegations. To the
   19 extent a response is required, Defendants deny any allegations that are inconsistent
   20 with the referenced documents and Plaintiff’s characterizations of those
   21 documents. Defendants deny the allegations in the fifth and sixth sentences of
   22 paragraph 240. Defendants deny the allegations in this paragraph to the extent
   23 they allege anything other than elective treatment is denied.
   24        241.   The allegations of this paragraph merely characterize or quote Xavier
   25 Becerra, Cal. Att’y Gen., Immigration Detention in California, Cal. Dep’t of
   26 Justice (Feb. 2019),
   27 https://oag.ca.gov/sites/all/files/agweb/pdfs/publications/immigration-detention-
   28 2019.pdf, and New York Lawyers for the Public Interest, Detained and Denied:


                                                 44
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 45 of 111 Page ID
                                  #:2955



    1 Healthcare Access in Immigration Detention (February 2017),
    2 https://www.nylpi.org/wp-content/uploads/2017/02/HJ-Health-in-Immigration-
    3 Detention-Report_2017.pdf, which speak for themselves, and so no response is
    4 required for those allegations. To the extent a response is required, Defendants
    5 deny any allegations that are inconsistent with the referenced documents and
    6 Plaintiff’s characterizations of those documents.
    7        242.    Defendants deny the allegations of paragraph 242.
    8        243.    Defendants deny the allegations in the first and third sentences of
    9 paragraph 243. The remaining allegations in this paragraph merely characterize or
   10 quote documents that speak for themselves, and so no response is required for
   11 those allegations. To the extent a response is required, Defendants deny any
   12 allegations that are inconsistent with the referenced documents and Plaintiff’s
   13 characterizations of those documents.
   14        244.    Defendants deny the allegations in paragraph 244.
   15        245.    Defendants deny the allegations in paragraph 245.
   16        246.    Defendants deny the allegations in the first sentence of paragraph 246.
   17 Defendants lack knowledge or information sufficient to form a belief as to the truth
   18 of the allegations relating to the risks of untreated neurocysticercosis and therefore
   19 deny those allegations. Defendants deny the remaining allegations in paragraph
   20 246.
   21        247.    Defendants deny the allegation of paragraph 247.
   22        248.    Defendants deny the allegations in paragraph 248.
   23        249.    Defendants admit that plaintiff Salazar Artaga made multiple requests
   24 related to medical needs, including on or about March 21, March 29, and April 7,
   25 and April 16, 2019. Defendants lack knowledge or information sufficient to form a
   26 belief as to the truth of the allegations of this paragraph relating to the usual
   27 regimen of plaintiff’s dosing of Gabapentin and therefore deny those allegations.
   28 Defendants deny the remaining allegations in paragraph 249.


                                                  45
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 46 of 111 Page ID
                                  #:2956



    1        250.    Defendants admit that plaintiff Edilberto García Guerrero filed a
    2 medical request for treatment of a “headache” claiming it caused blurred vision.
    3 Defendants lack knowledge or information sufficient to form a belief as to the truth
    4 of the allegations regarding Mr. García Guerrero’s chronic migraines and therefore
    5 deny those allegations. Defendants deny the remaining allegations in this
    6 paragraph.
    7        251.    Defendants admit that Mr. García Guerrero suffers from vision
    8 problems, that he received vision examination/treatment, and that he saw an
    9 optometrist in June 2019. Defendants lack knowledge or information sufficient to
   10 form a belief as to the truth of the allegations in this paragraph relating to the
   11 condition of Mr. García Guerrero’s vision and to the value of vision acuity tests
   12 and therefore deny those allegations. Defendants deny the remaining allegations in
   13 this paragraph.
   14        252.    Defendants lack knowledge or information sufficient to form a belief
   15 as to the truth of the allegations in the first sentence of paragraph 252 and therefore
   16 deny those allegations. Defendants deny the remaining allegations in this
   17 paragraph.
   18        253.    Defendants admit that Mr. García Guerrero complained of decreased
   19 hearing as a result of being hit by a bat many years ago. Defendants lack
   20 knowledge or information sufficient to form a belief as to the truth of the allegation
   21 relating to the current state of plaintiff’s hearing and persistent pain in his left ear
   22 and therefore deny those allegations. Defendants deny the remaining allegations in
   23 this paragraph.
   24        254.    Defendants lack knowledge or information sufficient to form a belief
   25 as to the truth of the allegations in the first, second, and fourth sentences in this
   26 paragraph and therefore deny those allegations. Defendants admit that plaintiff
   27 Guerrero was treated by a specialist for ankle pain that resulted in surgery, and that
   28


                                                  46
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 47 of 111 Page ID
                                  #:2957



    1 he was provided with an ankle brace. Defendants deny the remaining allegations in
    2 this paragraph.
    3        255.    Defendants admit that plaintiff Alex Hernandez has a torn rotator cuff.
    4 Defendants lack knowledge or information sufficient to form a belief as to the truth
    5 of the allegations regarding the cause of that injury or the persistence and severity
    6 of pain related to that injury and therefore deny those allegations. Defendants
    7 admit that surgery was recommended for Mr. Hernandez, but deny the remaining
    8 allegations in this paragraph and aver that Mr. Hernandez had surgery on
    9 November 24, 2019.
   10        256.    Defendants deny the allegations in the second sentence of paragraph
   11 256. Defendants lack knowledge or information sufficient to form a belief as to the
   12 truth of the allegations relating to effect of cortisone shots Mr. Hernandez received,
   13 the degree and relating to the persistence of his pain or limitations in his range of
   14 motion and therefore deny those allegations. Defendants admit the remaining
   15 allegations in paragraph 256.
   16        257.    Defendants admit that Mr. Hernandez was transferred in December
   17 2018. Defendants lack knowledge or information sufficient to form a belief as to
   18 the truth of the allegations in the seventh and eighth sentences of this paragraph
   19 and therefore deny those allegations. Defendants deny the remaining allegations in
   20 paragraph 257.
   21        258.    Defendants admit that plaintiff suffers from medical issues related to
   22 his hips, feet, and legs, and that he has received medical evaluation/treatment for
   23 these issues. Defendants lack knowledge or information sufficient to form a belief
   24 as to the truth of the allegations in the first and third sentences of this paragraph
   25 regarding plaintiff’s degree of pain or discomfort and therefore deny those
   26 allegations. Defendants deny the remaining allegations in this paragraph.
   27        259.    Defendants deny that Mr. Hernandez was diagnosed with Barrett’s
   28 Esophagus. Defendants lack knowledge or information sufficient to form a belief


                                                 47
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 48 of 111 Page ID
                                  #:2958



    1 as to the truth of the allegations regarding plaintiff’s medical diagnoses,
    2 examinations, and treatments prior to ICE custody and regarding risk factors for
    3 esophageal cancer and therefore deny these allegations.
    4        260.    Defendants admit that plaintiff Aristoteles Sanchez Martinez has
    5 diabetes. Defendants lack knowledge or information sufficient to form a belief as
    6 to the truth of the allegations regarding medical care provided to Mr. Sanchez
    7 Martinez prior to his ICE detention and therefore deny such allegations.
    8 Defendants deny the allegations in the second sentence. Defendants deny the
    9 allegations in the third sentence that Mr. Sanchez Martinez’s diabetes has
   10 progressively worsened since being in ICE custody. Defendants deny the
   11 remaining allegations in paragraph 260.
   12        261.    Defendants deny the allegations of paragraph 261.
   13        262.    Defendants deny the allegations of paragraph 262.
   14        263.    Defendants lack knowledge or information sufficient to form a belief
   15 as to the truth of the allegations in the first and fourth sentences of paragraph 263
   16 and therefore deny those allegations. Defendants deny the remaining allegations in
   17 paragraph 263.
   18        264.    Defendants lack knowledge or information sufficient to form a belief
   19 as to the truth of the allegations in the first sentence and the allegations in the third
   20 sentence relating to the need for annual eye examinations and therefore deny those
   21 allegations. Defendants deny the remaining allegations in paragraph 264.
   22        265.    Defendants admit that plaintiff Ruben Darío Mencías Soto was
   23 diagnosed with herniated disks of the vertebrae. Defendants admit that Mr.
   24 Mencías Soto received x-rays and an MRI scan. Defendants lack knowledge or
   25 information sufficient to form a belief as to the truth of the remaining allegations in
   26 paragraph 265 and therefore deny them.
   27        266.    Defendants lack knowledge or information sufficient to form a belief
   28 as to the truth of the allegations in the first and second sentences of paragraph 266


                                                  48
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 49 of 111 Page ID
                                  #:2959



    1 and therefore deny those allegations. Defendants admit that Mr. Mencías Soto
    2 reported pain but deny the remaining allegations in paragraph 266.
    3        267.   Defendants deny the allegations in the first four sentences of
    4 paragraph 267. Defendants lack knowledge or information sufficient to form a
    5 belief as to the truth of the allegations in the fifth sentence of paragraph 267 and
    6 therefore deny them.
    7        268.   Defendants deny the allegations of paragraph 268.
    8        269.   Defendants deny the allegations in the first sentence of paragraph 269.
    9 The allegations in the second sentence of this paragraph merely characterize or
   10 quote Office of Inspector General, U.S. Dep’t of Homeland Sec., OIG Freedom of
   11 Information Act Request No. 2018-IGFO-00059 Final Response (April 25, 2018),
   12 https://www.wabe.org/wp-content/uploads/2018/05/2018-IGFO-00059_Final-
   13 Response_watermark-4.pdf, which speaks for itself, and so no response is required
   14 for those allegations. To the extent a response is required, Defendants deny any
   15 allegations that are inconsistent with the referenced documents and Plaintiff’s
   16 characterizations of those documents. Defendants lack knowledge or information
   17 sufficient to form a belief as to the truth of the allegations in the second sentence of
   18 this paragraph relating to a Health Services Administrator at Stewart making
   19 statements to an OIG inspector and therefore deny those allegations. Defendants
   20 admit that Stewart is approximately two hours and fifteen minutes from Atlanta,
   21 and 45 minutes from Columbus, Georgia. Defendants admit that LaSalle, Rolling
   22 Plains, Pine Prairie ICE Processing Center, and Irwin are outside major population
   23 areas. Defendants deny there is insufficient medical care provided to detainees.
   24        270.   The allegations of this paragraph merely characterize or quote Office
   25 of Inspector General, U.S. Dep’t of Homeland Sec., OIG Freedom of Information
   26 Act Request No. 2018-IGFO-00059 Final Response (April 25, 2018),
   27 https://www.wabe.org/wp-content/uploads/2018/05/2018-IGFO-00059_Final-
   28 Response_watermark-4.pdf, which speaks for itself, and so no response is required


                                                 49
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 50 of 111 Page ID
                                  #:2960



    1 for those allegations. To the extent a response is required, Defendants deny any
    2 allegations that are inconsistent with the referenced documents and Plaintiff’s
    3 characterizations of those documents.
    4        271.   The allegations of this paragraph merely characterize or quote Office
    5 of Inspector General, U.S. Dep’t of Homeland Sec., OIG Freedom of Information
    6 Act Request No. 2018-IGFO-00059 Final Response (April 25, 2018),
    7 ttps://www.wabe.org/wp-content/uploads/2018/05/2018-IGFO-00059_Final-
    8 Response_watermark-4.pdf, which speaks for itself, and so no response is required
    9 for those allegations. To the extent a response is required, Defendants deny any
   10 allegations that are inconsistent with the referenced documents and Plaintiff’s
   11 characterizations of those documents.
   12        272.   Defendants deny the allegations of paragraph 272.
   13        273.   The allegations of this paragraph merely characterize or quote DDRs
   14 that speak for themselves, and so no response is required for those allegations. To
   15 the extent a response is required, Defendants deny any allegations that are
   16 inconsistent with the referenced documents and Plaintiff’s characterizations of
   17 those documents.
   18        274.   Defendants admit that Sergio Alonso Lopez died in April 2017.
   19 Defendants lack knowledge or information sufficient to form a belief as to the truth
   20 of the remaining allegations in the first sentence of this paragraph. The remaining
   21 allegations in this paragraph merely characterize or quote Office of Professional
   22 Responsibility, Detainee Death Review – Sergio Alonso Lopez,
   23 https://www.ice.gov/doclib/foia/reports/ddrLopez.pdf, which speaks for itself, and
   24 so no response is required for those allegations. To the extent a response is
   25 required, Defendants deny any allegations that are inconsistent with the referenced
   26 documents and Plaintiff’s characterizations of those documents.
   27        275.   The allegations of this paragraph merely characterize or quote Office
   28 of Professional Responsibility, Detainee Death Review – Sergio Alonso Lopez,


                                                50
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 51 of 111 Page ID
                                  #:2961



    1 https://www.ice.gov/doclib/foia/reports/ddrLopez.pdf, which speaks for itself, and
    2 so no response is required for those allegations. To the extent a response is
    3 required, Defendants deny any allegations that are inconsistent with the referenced
    4 documents and Plaintiff’s characterizations of those documents.
    5        276.   Defendants admit that on June 13, 2016, Luis Alonso Fino Martinez
    6 died while in ICE custody at Essex County. Defendants aver that Mr. Fino
    7 Martinez died at Rutgers Hospital in Newark, NJ. The remaining allegations in this
    8 paragraph merely characterize or quote Office of Professional Responsibility,
    9 Detainee Death Review – Moises Tino-Lopez,
   10 https://www.ice.gov/doclib/foia/reports/ddr-Tino.pdf, which speaks for itself, and
   11 so no response is required for those allegations. To the extent a response is
   12 required, Defendants deny any allegations that are inconsistent with the referenced
   13 documents and Plaintiff’s characterizations of those documents.
   14        277.   Defendants admit that on March 17, 2016, Thongchay Saengsiri died
   15 while detained at the LaSalle Detention Center in Jena, Louisiana. Defendants aver
   16 that Mr. Saengsiri died at the LaSalle Hospital in Jena, LA. Defendants lack
   17 knowledge or information sufficient to form a belief as to the truth of the
   18 allegations relating to the independent medical experts in this paragraph and
   19 therefore deny those allegations. The remaining allegations in this paragraph
   20 merely characterize or quote Office of Professional Responsibility, Detainee Death
   21 Review – Thongchay Saengsiri, https://www.ice.gov/doclib/foia/reports/ddr-
   22 Saengsiri.pdf, which speaks for itself, and so no response is required for those
   23 allegations. To the extent a response is required, Defendants deny any allegations
   24 that are inconsistent with the referenced documents and Plaintiff’s
   25 characterizations of those documents.
   26        278.   Defendants admit that Raul Ernesto Morales Ramos died in April
   27 2015 while detained at Adelanto but deny the remaining allegations in the first
   28 sentence of paragraph 278. Defendants aver that Mr. Morales Ramos died at the


                                                51
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 52 of 111 Page ID
                                  #:2962



    1 Palmdale Regional Medical Center in Palmdale, California. The remaining
    2 allegations in this paragraph merely characterize or quote Office of Professional
    3 Responsibility, Office of Detention Oversight, Detainee Death Review – Raul
    4 Ernesto Morales-Ramos, https://www.ice.gov/doclib/foia/reports/ddr-morales.pdf,
    5 which speaks for itself, and so no response is required for those allegations. To the
    6 extent a response is required, Defendants deny any allegations that are inconsistent
    7 with the referenced documents and Plaintiff’s characterizations of those
    8 documents.
    9        279.   The allegations of this paragraph merely characterize or quote Office
   10 of Professional Responsibility, Office of Detention Oversight, Detainee Death
   11 Review – Raul Ernesto Morales-Ramos,
   12 https://www.ice.gov/doclib/foia/reports/ddr-morales.pdf, which speaks for itself,
   13 and so no response is required for those allegations. To the extent a response is
   14 required, Defendants deny any allegations that are inconsistent with the referenced
   15 documents and Plaintiff’s characterizations of those documents.
   16        280.   Defendants deny the allegations of paragraph 280.
   17     C. Defendants Systemically Fail to Ensure That Care is Provided By
   18        Trained or Qualified Personnel.
   19        281.   Defendants deny the allegations of paragraph 281.
   20        282.   Defendants deny the allegations of paragraph 282.
   21        283.   The allegations of this paragraph merely characterize or quote Email
   22 to Matthew Albence, Acting Deputy Dir., U.S. Immigration and Customs
   23 Enforcement (Dec. 3, 2018),
   24 https://tyt.com/stories/4vZLCHuQrYE4uKagy0oyMA/688s1LbTKvQKNCv2E9bu
   25 7h, which speaks for itself, and so no response is required for those allegations. To
   26 the extent a response is required, Defendants deny any allegations that are
   27 inconsistent with the referenced documents and Plaintiff’s characterizations of
   28 those documents.


                                                52
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 53 of 111 Page ID
                                  #:2963



    1        284.   The allegations of this paragraph merely characterize or quote Office
    2 of Inspector Gen., Office of Homeland Sec., OIG-11-61: Management of Mental
    3 Health Cases in Immigration Detention (2011),
    4 https://www.hsdl.org/?view&did=6985, which speaks for itself, and so no response
    5 is required for those allegations. To the extent a response is required, Defendants
    6 deny any allegations that are inconsistent with the referenced documents and
    7 Plaintiff’s characterizations of those documents.
    8        285.   Defendants deny the allegations of paragraph 285.
    9        286.   Defendants deny the allegations of paragraph 286.
   10        287.   The allegations of this paragraph merely characterize or quote Human
   11 Rights Watch & CIVIC, Systemic Indifference: Dangerous and Substandard
   12 Medical Care in U.S. Immigration Detention (May 2017),
   13 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf,
   14 which speaks for itself, and so no response is required for those allegations. To the
   15 extent a response is required, Defendants deny any allegations that are inconsistent
   16 with the referenced documents and Plaintiff’s characterizations of those
   17 documents.
   18        288.   Defendants deny the allegations of paragraph 288.
   19        289.   Defendants admit the allegations in the first sentence of this
   20 paragraph. Defendants admit the allegations in the fourth sentence of paragraph
   21 289, but only to the extent that hospitalization refers to Plaintiff Melvin Murillo
   22 Hernandez’s examination or treatment in an emergency room followed by release
   23 the same day. Defendants deny that medical staff was not monitoring Mr. Murillo
   24 Hernandez’s condition. Defendants deny the remaining allegations in this
   25 paragraph.
   26        290.   Defendants lack knowledge or information sufficient to form a belief
   27 as to the truth of the allegations in the fourth sentence of paragraph 290 and
   28


                                                53
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 54 of 111 Page ID
                                  #:2964



    1 therefore deny those allegations. Defendants deny the remaining allegations in this
    2 paragraph.
    3        291.   Defendants admit that plaintiff Salazar Artaga requested medication
    4 and that he was placed on suicide watch. Defendants lack knowledge or
    5 information sufficient to form a belief as to the truth of the allegations in the first
    6 sentence of this paragraph that Mr. Salazar Artaga had taken Risperidone
    7 previously and needed it for a long-standing condition and therefore deny those
    8 allegations. Defendants lack knowledge or information sufficient to form a belief
    9 as to the truth of the allegations in the fourth and fifth sentences in this paragraph
   10 and therefore deny those allegations. Defendants deny the remaining allegations in
   11 this paragraph.
   12        292.   Defendants lack knowledge or information sufficient to form a belief
   13 as to the truth of the allegations regarding the risk of coma and death from insulin
   14 overdoses and therefore deny those allegations. Defendants deny the remaining
   15 allegations in this paragraph.
   16        293.   Defendants deny the allegations of paragraph 293.
   17        294.   The allegations of this paragraph merely characterize or quote DDRs
   18 that speak for themselves, and so no response is required for those allegations. To
   19 the extent a response is required, Defendants deny any allegations that are
   20 inconsistent with the referenced documents and Plaintiff’s characterizations of
   21 those documents.
   22        295.   The allegations in the first sentence of paragraph 295 merely
   23 characterize or quote DDRs that speak for themselves, and so no response is
   24 required for those allegations. To the extent a response is required, Defendants
   25 deny any allegations that are inconsistent with the referenced documents and
   26 Plaintiff’s characterizations of those documents. Defendants deny the remaining
   27 allegations in this paragraph.
   28


                                                  54
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 55 of 111 Page ID
                                  #:2965



    1       296.    The allegations of this paragraph merely characterize or quote Office
    2 of Professional Responsibility, Detainee Death Review- Kamyar Samimi (2017),
    3 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS
    4 %20News/2018-ICFO-47347.pdf and Memorandum from Jennifer M. Fenton,
    5 Assistant Dir., U.S. Immigration And Customs Enforcement, to Matthew Albence,
    6 Exec. Assoc. Dir., Enforcement and Removal Operations (May 22, 2018),
    7 https://bento.cdn.pbs.org/hostedbentoprod/
    8 filer_public/RMPBS%20PDFs/RMPBS%20News/2018-ICFO-47347.pdf, which
    9 speak for themselves, and so no response is required for those allegations. To the
   10 extent a response is required, Defendants deny any allegations that are inconsistent
   11 with the referenced documents and Plaintiff’s characterizations of those
   12 documents.
   13       297.    The allegations of this paragraph merely characterize or quote Office
   14 of Professional Responsibility, Detainee Death Review- Kamyar Samimi (2017),
   15 https://bento.cdn.pbs.org/hostedbentoprod/.
   16       298.    The allegations of this paragraph merely characterize or quote Office
   17 of Professional Responsibility, Detainee Death Review- Kamyar Samimi (2017),
   18 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS
   19 %20News/2018-ICFO-47347.pdf , which speaks for itself, and so no response is
   20 required for those allegations. To the extent a response is required, Defendants
   21 deny any allegations that are inconsistent with the referenced documents and
   22 Plaintiff’s characterizations of those documents.
   23       299.    Defendants admit that Olubunmi Toyin Joshua died in October 2016
   24 while detained at Rolling Plains. Defendants aver that Ms. Joshua died at the
   25 Haskill Memorial Hospital in Haskill, Texas. The remaining allegations in this
   26 paragraph merely characterize or quote Office of Professional Responsibility,
   27 Detainee Death Review – Olubunmi Toyin Joshua (2016),
   28 https://www.ice.gov/doclib/foia/reports/ddr-Joshua.pdf, which speaks for itself,


                                               55
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 56 of 111 Page ID
                                  #:2966



    1 and so no response is required for those allegations. To the extent a response is
    2 required, Defendants deny any allegations that are inconsistent with the referenced
    3 documents and Plaintiff’s characterizations of those documents.
    4        300.    Defendants admit that on September 27, 2016, Moises Tino Lopez
    5 died while in ICE custody at Hall County. Defendants aver that Mr. Tino died at
    6 the St. Francis Medical Center in Grand Isle, Nebraska. The allegations in the
    7 second and third sentences of this paragraph merely characterize or quote Office of
    8 Professional Responsibility, Detainee Death Review – Moises Tino-Lopez,
    9 https://d1zbh0am38bx6v.cloudfront.net/wpcontent/uploads/2018/07/17044550/ddr
   10 -Tino.pdf, which speaks for itself, and so no response is required for those
   11 allegations. To the extent a response is required, Defendants deny any allegations
   12 that are inconsistent with the referenced documents and Plaintiff’s
   13 characterizations of those documents. Defendants lack knowledge or information
   14 sufficient to form a belief as to the truth of the allegations in this paragraph relating
   15 to the independent medical experts and therefore deny those allegations.
   16        301.    Defendants admit that Raul Ernesto Morales Ramos died on April 6,
   17 2015 while detained at Adelanto. Defendants lack knowledge or information
   18 sufficient to form a belief as to the truth of the remaining allegations in the first
   19 sentence of paragraph 301 and thus deny them. Defendants deny the allegation that
   20 Adelanto medical staff neglected to treat Mr. Morales’ gastrointestinal cancer. The
   21 allegations in the second and third sentences of this paragraph merely characterize
   22 or quote Office of Professional Responsibility, Office of Detention Oversight,
   23 Detainee Death Review – Raul Ernesto Morales-Ramos,
   24 https://www.ice.gov/doclib/foia/reports/ddr-morales.pdf, which speaks for itself,
   25 and so no response is required for those allegations. To the extent a response is
   26 required, Defendants deny any allegations that are inconsistent with the referenced
   27 documents and Plaintiff’s characterizations of those documents.
   28


                                                  56
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 57 of 111 Page ID
                                  #:2967



    1        302.   Defendants admit that on May 1, 2016, Igor Zyazin died while
    2 detained at Otay Mesa. Defendants lack knowledge or information sufficient to
    3 form a belief as to the truth of the remaining allegations in the first sentence of
    4 paragraph 302 and thus deny them. Defendants admit that Mr. Zyazin was
    5 previously detained at the San Luis Regional Detention Center. Defendants lack
    6 knowledge or information sufficient to form a belief as to the truth of the
    7 allegations relating to the independent medical experts in this paragraph and
    8 therefore deny those allegations. The allegations in the third sentence of this
    9 paragraph merely characterize or quote Office of Professional Responsibility,
   10 Detainee Death Review – Igor Zyazin, https://www.ice.gov/doclib/foia/reports/ddr-
   11 Zyazin.pdf, which speaks for itself, and so no response is required for those
   12 allegations. To the extent a response is required, Defendants deny any allegations
   13 that are inconsistent with the referenced documents and Plaintiff’s
   14 characterizations of those documents.
   15        303.   Defendants lack knowledge or information sufficient to form a belief
   16 as to the truth of the allegations in the first seven sentences of paragraph 303 and
   17 therefore deny those allegations. The remaining allegations in this paragraph
   18 merely characterize or quote Human Rights Watch & CIVIC, Systemic
   19 Indifference: Dangerous and Substandard Medical Care in U.S. Immigration
   20 Detention (May 2017),
   21 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf,
   22 which speaks for itself, and so no response is required for those allegations. To the
   23 extent a response is required, Defendants deny any allegations that are inconsistent
   24 with the referenced documents and Plaintiff’s characterizations of those
   25 documents.
   26        304.   Defendants lack knowledge or information sufficient to form a belief
   27 as to the truth of the allegations in the first sentence of this paragraph and therefore
   28 deny those allegations. The remaining allegations in this paragraph merely


                                                 57
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 58 of 111 Page ID
                                  #:2968



    1 characterize or quote Human Rights Watch & CIVIC, Systemic Indifference:
    2 Dangerous and Substandard Medical Care in U.S. Immigration Detention (May
    3 2017),
    4 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf,
    5 which speaks for itself, and so no response is required for those allegations. To the
    6 extent a response is required, Defendants deny any allegations that are inconsistent
    7 with the referenced documents and Plaintiff’s characterizations of those
    8 documents.
    9        305.   Defendants admit that Marjorie Annmarie Bell died of a heart attack
   10 in February 2014 and that Ms. Bell complained of heart pain. Defendants lack
   11 knowledge or information sufficient to form a belief as to the truth of the
   12 allegations relating to the independent medical experts in this paragraph and
   13 therefore deny those allegations. The remaining allegations in this paragraph
   14 merely characterize or quote Office of Professional Responsibility, Detainee Death
   15 Review – Marjorie Annmarie Bell, https://www.ice.gov/doclib/foia/reports/ddr-
   16 bell.pdf, which speaks for itself, and so no response is required for those
   17 allegations. To the extent a response is required, Defendants deny any allegations
   18 that are inconsistent with the referenced documents and Plaintiff’s
   19 characterizations of those documents.
   20        306.   Defendants deny the allegations of paragraph 306.
   21     D. Defendants Systemically Fail to Ensure Detained Individuals Receive
   22        Timely Emergency Health Care.
   23        307. Defendants deny the allegations in paragraph 307.
   24        308. Defendants deny the allegations in paragraph 308.
   25        309. Defendants deny the allegations in paragraph 309.
   26        310. Defendants deny the allegations in paragraph 310.
   27        311. Defendants deny the allegations in the first sentence of paragraph 311.
   28 The remaining allegations in this paragraph merely characterize or quote a


                                                58
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 59 of 111 Page ID
                                  #:2969



    1 document that speaks for itself, and so no response is required for those
    2 allegations. To the extent a response is required, Defendants deny any allegations
    3 that are inconsistent with the referenced documents and Plaintiff’s
    4 characterizations of those documents.
    5        312. Defendants deny the allegations of paragraph 312.
    6        313. Defendants admit the allegations in the first sentence of paragraph
    7 313. Defendants lack knowledge or information sufficient to form a belief as to the
    8 truth of the remaining allegations in paragraph 313 and therefore deny those
    9 allegations.
   10        314. Defendants admit the allegations in the first sentence of paragraph
   11 314. Defendants lack knowledge sufficient to form a belief as to the truth of the
   12 allegations in the third sentence of paragraph 314 and therefore deny those
   13 allegations. Defendants deny the remaining allegations in paragraph 314.
   14        315. Defendants deny the allegations of paragraph 315.
   15        316. Defendants deny the allegations of paragraph 316.
   16        317. Defendants deny the allegations in the first and third sentences of
   17 paragraph 317. The remaining allegations in this paragraph merely characterize or
   18 quote documents that speak for themselves, and so no response is required for
   19 those allegations. To the extent a response is required, Defendants deny any
   20 allegations that are inconsistent with the referenced documents and Plaintiff’s
   21 characterizations of those documents.
   22        318. Defendants deny the allegations of paragraph 318.
   23        319. Defendants admit that Mr. De la Rosa died while detained at Stewart.
   24 The remaining allegations this paragraph merely characterize or quote documents
   25 that speak for themselves. To the extent a response is required, Defendants deny
   26 any allegations that are inconsistent with the referenced documents and Plaintiffs’
   27 characterizations of those documents.
   28


                                               59
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 60 of 111 Page ID
                                  #:2970



    1        320. Defendants admit that Mr. Samimi died while in custody at Aurora.
    2 The remaining allegations in paragraph 320 merely characterize or quote Mr.
    3 Samimi’s DDR, Office of Professional Responsibility, Detainee Death Review-
    4 Kamyar Samimi (2017),
    5 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS
    6 %20News/2018-ICFO-47347.pdf, which speaks for itself, and so no response is
    7 required for those allegations. To the extent a response is required, Defendants
    8 deny any allegations that are inconsistent with the referenced document and
    9 Plaintiffs’ characterizations of that document.
   10        321. The allegations in paragraph 321 merely characterize or quote Mr.
   11 Samimi’s DDR, which speaks for itself, and so no response is required for those
   12 allegations. To the extent a response is required, Defendants deny any allegations
   13 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   14 of that document.
   15        322. The allegations in paragraph 322 merely characterize or quote Mr.
   16 Samimi’s DDR, which speaks for itself, and so no response is required for those
   17 allegations. To the extent a response is required, Defendants deny any allegations
   18 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   19 of that document.
   20        323. The allegations in paragraph 323 merely characterize or quote Mr.
   21 Samimi’s DDR, which speaks for itself, and so no response is required for those
   22 allegations. To the extent a response is required, Defendants deny any allegations
   23 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   24 of that document.
   25        324. The allegations in paragraph 324 merely characterize or quote Mr.
   26 Samimi’s DDR, which speaks for itself, and so no response is required for those
   27 allegations. To the extent a response is required, Defendants deny any allegations
   28


                                               60
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 61 of 111 Page ID
                                  #:2971



    1 that are inconsistent with the referenced document and Plaintiffs’ characterizations
    2 of that document.
    3        325. The allegations in paragraph 325 merely characterize or quote Mr.
    4 Samimi’s DDR, which speaks for itself, and so no response is required for those
    5 allegations. To the extent a response is required, Defendants deny any allegations
    6 that are inconsistent with the referenced document and Plaintiffs’ characterizations
    7 of that document.
    8        326. The allegations in paragraph 326 merely characterize or quote Mr.
    9 Samimi’s DDR, which speaks for itself, and so no response is required for those
   10 allegations. To the extent a response is required, Defendants deny any allegations
   11 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   12 of that document.
   13        327. Defendants admit that Mr. Campos died. Defendants admit that Mr.
   14 Campos was detained at the South Texas Facility. The remaining allegations in
   15 paragraph 327 merely characterize or quote Mr. Campos’s DDR, Office of
   16 Professional Responsibility, Office of Detention Oversight, Detainee Death
   17 Review – Wenesclau Esmerio Campos,
   18 https://www.ice.gov/doclib/foia/reports/ddr-Campos.pdf, which speaks for itself,
   19 and so no response is required for those allegations. To the extent a response is
   20 required, Defendants deny any allegations that are inconsistent with the referenced
   21 document and Plaintiffs’ characterizations of that document.
   22        328. The allegations in paragraph 328 merely characterize or quote Mr.
   23 Campos’s DDR, Office of Professional Responsibility, Office of Detention
   24 Oversight, Detainee Death Review – Wenesclau Esmerio Campos,
   25 https://www.ice.gov/doclib/foia/reports/ddr-Campos.pdf, which speaks for itself,
   26 and so no response is required for those allegations. To the extent a response is
   27 required, Defendants deny any allegations that are inconsistent with the referenced
   28 document and Plaintiffs’ characterizations of that document.


                                                61
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 62 of 111 Page ID
                                  #:2972



    1         329. Defendants admit that Mr. Zyazin died while detained at Otay Mesa.
    2 The remaining allegations in paragraph 329 merely characterize or quote Mr.
    3 Zyazin’s DDR, Office of Professional Responsibility, Detainee Death Review –
    4 Igor Zyazin, https://www.ice.gov/doclib/foia/reports/ddr-Zyazin.pdf, which speaks
    5 for itself, and so no response is required for those allegations. To the extent a
    6 response is required, Defendants deny any allegations that are inconsistent with the
    7 referenced document and Plaintiffs’ characterizations of that document.
    8         330. The allegations in paragraph 330 merely characterize or quote Mr.
    9 Igor Zyazin’s DDR, Office of Professional Responsibility, Detainee Death Review
   10 – Igor Zyazin, https://www.ice.gov/doclib/foia/reports/ddr-Zyazin.pdf, which
   11 speaks for itself, and so no response is required for those allegations. To the extent
   12 a response is required, Defendants deny any allegations that are inconsistent with
   13 the referenced document and Plaintiffs’ characterizations of that document.
   14         331. Defendants admit that Mr. Padilla died while in ICE custody at Otero
   15 County. The remaining allegations in paragraph 331 merely characterize or quote
   16 Mr. Padilla’s DDR, which speaks for itself, and so no response is required for
   17 those allegations. To the extent a response is required, Defendants deny any
   18 allegations that are inconsistent with the referenced document and Plaintiffs’
   19 characterizations of that document.
   20         332. The allegations in the first, third, and fourth sentences of paragraph
   21 332 merely characterize or quote Mr. Barcena’s DDR, which speaks for itself, and
   22 so no response is required for those allegations. To the extent a response is
   23 required, Defendants deny any allegations that are inconsistent with the referenced
   24 document and Plaintiffs’ characterizations of that document. The second sentence
   25 of paragraph 332 merely characterize or quote Human Rights Watch, Am. Civil
   26 Liberties Union, National Immigrant Justice Center & Detention Watch Network,
   27 Code Red: The Fatal Consequences of Dangerously Substandard Medical Care in
   28 Immigration Detention, (June 2018),


                                                 62
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 63 of 111 Page ID
                                  #:2973



    1 https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf,
    2 which speaks for itself, and so no response is required for those allegations. To the
    3 extent a response is required, Defendants deny any allegations that are inconsistent
    4 with the referenced document and Plaintiffs’ characterizations of that document.
    5         333. Defendants admit that Mr. Azurdia-Hernandez died while detained at
    6 Adelanto. The remaining allegations in paragraph 333 merely characterize or quote
    7 Mr. Jose Manuel Azurdia-Hernandez’s DDR, Professional Responsibility, Office
    8 of Detention Oversight, Detainee Death Review- Jose Manuel Azurdia-Hernandez,
    9 (2016), https://www.ice.gov/doclib/foia/reports/ddr-Azurdia.pdf, which speaks for
   10 itself, and so no response is required for those allegations. To the extent a response
   11 is required, Defendants deny any allegations that are inconsistent with the
   12 referenced document and Plaintiffs’ characterizations of that document.
   13         334. The allegations in paragraph 333 merely characterize or quote Human
   14 Rights Watch, Am. Civil Liberties Union, National Immigrant Justice Center &
   15 Detention Watch Network, Code Red: The Fatal Consequences of Dangerously
   16 Substandard Medical Care in Immigration Detention, (June 2018),
   17 https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf,
   18 which speaks for itself, and so no response is required for those allegations. To the
   19 extent a response is required, Defendants deny any allegations that are inconsistent
   20 with the referenced document and Plaintiffs’ characterizations of that document.
   21         335. Defendants deny the allegations in paragraph 335.
   22     E. Defendants Systemically Fail to Ensure Adequate Physical and Mental
   23         Health Intake Screening
   24         336. Defendants deny the allegations in paragraph 336.
   25         337. Defendants deny the allegations in paragraph 337.
   26         338. Defendants deny the allegations in the first, second, and third
   27 sentences of paragraph 338. Defendants admit that Mr. Rodriguez Delgadillo has
   28


                                                63
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 64 of 111 Page ID
                                  #:2974



    1 had multiple acute psychiatric episodes but deny the remaining allegations in the
    2 fourth sentence of paragraph 338.
    3         339. Defendants admit the allegations in the first and second sentences of
    4 paragraph 339. Defendants admit that Mr. Murillo Hernandez went into life-
    5 threatening anaphylactic shock, but deny that he was hospitalized three times.
    6 Defendants admit the allegations in the fourth sentence. Defendants admit that he
    7 was hospitalized on May 5 and 6, 2019, in response to anaphylaxis from his food
    8 allergies but deny the remaining allegations in the fifth sentence of paragraph 339.
    9 Defendants deny the allegations in the sixth sentence of paragraph 339.
   10         340. Defendants deny the allegations in the first sentence of paragraph 340.
   11 Defendants admit that Aurora never requested Mr. García Guerrero’s previous
   12 medical records regarding his right ankle but aver that he nevertheless received an
   13 x-ray and orthopedic consultation after he was admitted to Aurora. Defendants lack
   14 knowledge or information sufficient to form a belief as to the truth of the
   15 allegations that he received orthopedic surgery about six years ago, and therefore
   16 deny that allegation. Defendants deny the allegation that Mr. García Guerrero
   17 experienced a new injury to this ankle while in ICE custody.
   18         341. Defendants deny the allegations in the first, third, and fifth sentences
   19 of paragraph 341. Defendants admit the allegations in the second and fourth
   20 sentences of paragraph 341.
   21         342. Defendants deny the allegations in paragraph 342.
   22         343. The allegations in paragraph 344 merely characterize or quote that
   23 U.S. Immigration & Customs Enforcement, Dep’t of Homeland Sec., Immigration
   24 Detention Overview and Recommendations (Oct. 6, 2009),
   25 https://www.ice.gov/doclib/about/offices/odpp/pdf/ice-detention-rpt.pdf, which
   26 speaks for itself, and so no response is required for those allegations. To the extent
   27 a response is required, Defendants deny any allegations that are inconsistent with
   28 the referenced documents and Plaintiff’s characterizations of those documents.


                                                64
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 65 of 111 Page ID
                                  #:2975



    1        344. The allegations in paragraph 344 merely characterize or quote U.S.
    2 Immigration & Customs Enforcement, Dep’t of Homeland Sec., Immigration
    3 Detention Overview and Recommendations (Oct. 6, 2009),
    4 https://www.ice.gov/doclib/about/offices/odpp/pdf/ice-detention-rpt.pdf, which
    5 speaks for itself, and so no response is required for those allegations. To the extent
    6 a response is required, Defendants deny any allegations that are inconsistent with
    7 the referenced document and Plaintiffs’ characterizations of that document.
    8        345. The allegations in paragraph 345 merely characterize or quote Office
    9 of Inspector Gen., Dep’t of Homeland Sec., OIG-11-62: Management of Mental
   10 Health Cases in Immigration Detention (Mar. 2011),
   11 https://www.hsdl.org/?abstract&did=6985, which speaks for itself, and so no
   12 response is required for those allegations. To the extent a response is required,
   13 Defendants deny any allegations that are inconsistent with the referenced
   14 document and Plaintiffs’ characterizations of that document.
   15        346. The allegations in paragraph 346 merely characterize or quote U.S.
   16 Gov’t Accountability Office, GAO-16-231, Additional Actions Needed to
   17 Strengthen Management and Oversight of Detainee Medical Care (Feb. 2016),
   18 https://www.gao.gov/assets/680/675484.pdf, which speaks for itself, and so no
   19 response is required for those allegations. To the extent a response is required,
   20 Defendants deny any allegations that are inconsistent with the referenced
   21 document and Plaintiffs’ characterizations of that document.
   22        347. The allegations in paragraph 347 merely characterize or quote Office
   23 of Inspector Gen., Office of Homeland Sec., OIG-18-32: Concerns About ICE
   24 Detainee Treatment and Care at Detention Facilities (2017),
   25 https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-32-Dec17.pdf,
   26 and Office of Inspector, Gen., U.S. Dep’t of Homeland Sec., Adult Detention
   27 Oversight 16-047-ISP-ICE,
   28 https://www.oig.dhs.gov/sites/default/files/assets/FOIA/OIG_FOIA_Stewart-


                                                65
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 66 of 111 Page ID
                                  #:2976



    1 Detention-Center-Work-Papers.pdf, which speak for themselves. To the extent a
    2 response is required, Defendants deny any allegations that are inconsistent with the
    3 referenced documents and Plaintiffs’ characterizations of those documents.
    4        348. Defendants deny the allegations in paragraph 348.
    5        349. Defendants deny the allegations in paragraph 349.
    6        350. Defendants admit that Mr. Lopez died. The remaining allegations in
    7 paragraph 350 consists of Plaintiffs’ characterization and quotation of Mr. Lopez’s
    8 DDR, which speaks for itself, and so no response is required for those allegations.
    9 To the extent a response is required, Defendants deny any allegations that are
   10 inconsistent with the referenced document and Plaintiffs’ characterizations of that
   11 document.
   12        351. Defendants admit that Mr. Boch-Paniagua died while detained at
   13 LaSalle. The remaining allegations in paragraph 351 merely characterize or quote
   14 Office of Professional Responsibility, Office of Detention Oversight, Detainee
   15 Death Review – Juan Luis Boch-Paniagua (2016), which speaks for itself, and so
   16 no response is required for those allegations. To the extent a response is required,
   17 Defendants deny any allegations that are inconsistent with the referenced
   18 document and Plaintiffs’ characterizations of that document.
   19        352. Defendants admit that Mr. Rajo died while detained at Krome. The
   20 remaining allegations in paragraph 352 merely characterize or quote Office of
   21 Professional Responsibility, Office of Detention Oversight, Detainee Death
   22 Review-José Leonardo Lemus Rajo (2016),
   23 https://www.ice.gov/doclib/foia/reports/ddr-Lemus.pdf, which speaks for itself,
   24 and so no response is required for those allegations. To the extent a response is
   25 required, Defendants deny any allegations that are inconsistent with the referenced
   26 document and Plaintiffs’ characterizations of that document.
   27        353. The allegations in paragraph 353 merely characterize or quote Office
   28 of Professional Responsibility, Office of Detention Oversight, Detainee Death


                                                66
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 67 of 111 Page ID
                                  #:2977



    1 Review-José Leonardo Lemus Rajo (2016),
    2 https://www.ice.gov/doclib/foia/reports/ddr-Lemus.pdf, which speaks for itself,
    3 and so no response is required for those allegations. To the extent a response is
    4 required, Defendants deny any allegations that are inconsistent with the referenced
    5 document and Plaintiffs’ characterizations of that document.
    6        354. The allegations in paragraph 354 merely characterize or quote Human
    7 Rights Watch, Am. Civil Liberties Union, National Immigrant Justice Center &
    8 Detention Watch Network, Code Red: The Fatal Consequences of Dangerously
    9 Substandard Medical Care in Immigration Detention, (June 2018),
   10 https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf,
   11 which speaks for itself, and so no response is required for those allegations. To the
   12 extent a response is required, Defendants deny any allegations that are inconsistent
   13 with the referenced document and Plaintiffs’ characterizations of that document.
   14        355. Defendants admit that Mr. Deniz-Sahagun died while detained at
   15 Eloy. The remaining allegations in paragraph 355 merely characterize or quote
   16 Office of Professional Responsibility, Office of Detention Oversight, Detainee
   17 Death Review – Jose de Jesus Deniz-Sahagun (2016), which speaks for itself, and
   18 so no response is required for those allegations. To the extent a response is
   19 required, Defendants deny any allegations that are inconsistent with the referenced
   20 document and Plaintiffs’ characterizations of that document.
   21        356. Defendants deny the allegations in paragraph 356.
   22     F. Defendants Systemically Fail to Ensure Adequate Staffing of Medical
   23        and Mental Health Care.
   24        357. Defendants deny the allegations in paragraph 357.
   25        358. Defendants deny the allegations in the first and third sentences of
   26 paragraph 358. The remaining allegations in this paragraph merely characterize or
   27 quote Office of Professional Responsibility, Detainee Death Review – Lelis
   28 Rodriguez, https://www.ice.gov/doclib/foia/reports/ddr-rodriguez.pdf, which


                                                67
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 68 of 111 Page ID
                                  #:2978



    1 speaks for itself, and so no response is required for those allegations. To the extent
    2 a response is required, Defendants deny any allegations that are inconsistent with
    3 the referenced documents and Plaintiff’s characterizations of those documents.
    4        359. Defendants deny the allegations in the first and second sentences of
    5 paragraph 359. Defendants admit the allegations in the third sentence of paragraph
    6 359. Defendants admit that Mr. Fraihat was admitted to the hospital, but deny that
    7 he was admitted for several weeks.
    8        360. Defendants admit the allegations in the first sentence of paragraph
    9 360. Defendants deny the allegations in the second sentence of paragraph 360.
   10        361. Defendants deny the allegations in the first sentence of paragraph 361.
   11 Defendants lack knowledge or information sufficient to form a belief as to the
   12 allegations in the second sentence of paragraph 361 and therefore deny those
   13 allegations.
   14        362. Defendants admit that a contract made in January increased the
   15 number of beds at Aurora to 1,400 beds but deny the remaining allegations in the
   16 first sentence of paragraph 362. Defendants deny the allegations in the second
   17 sentence of paragraph 362.
   18        363. Defendants deny the allegations in paragraph 363.
   19        364. The allegations in paragraph 355 merely characterize or quote Blair
   20 Miller & Russell Haythorn, Colorado’s Congressional Democrats Tour Aurora
   21 ICE Facility, Call for Changes, The Denver Channel (July 22, 2019)
   22 https://www.thedenverchannel.com/news/politics/colorados-
   23 congressionaldemocrats-tour-aurora-ice-facility-call-for-changes-and-its-closure,
   24 which speaks for itself, and so no response is required for those allegations. To the
   25 extent a response is required, Defendants deny any allegations that are inconsistent
   26 with the referenced document and Plaintiffs’ characterizations of that document.
   27        365. Defendants admit that Ms. Calderon de Hildago died while in custody
   28 in Eloy in Arizona. The remaining allegations in paragraph 365 merely


                                                68
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 69 of 111 Page ID
                                  #:2979



    1 characterize or quote several reports, which speak for themselves. To the extent a
    2 response is required, Defendants deny any allegations that are inconsistent with the
    3 referenced documents and Plaintiffs’ characterizations of those documents.
    4         366. The allegations in paragraph 366 merely characterize or quote
    5 documents that speak for themselves. To the extent a response is required,
    6 Defendants deny any allegations that are inconsistent with the referenced
    7 documents and Plaintiffs’ characterizations of those documents.
    8         367. The allegations in paragraph 367 merely characterize or quote an
    9 email on file with Plaintiffs’ counsel, which speaks for itself, and so no response is
   10 required for those allegations. To the extent a response is required, Defendants
   11 deny any allegations that are inconsistent with the referenced document and
   12 Plaintiffs’ characterizations of that document.
   13         368. The allegations in paragraph 368 merely characterize or quote a
   14 complaint filed in Project South v. U.S. Immigration and Customs Enforcement,
   15 No. 1:19-cv-895-APM (D.C. Mar. 29, 2019) ECF No. 3-1, which speaks for itself,
   16 and so no response is required for those allegations. To the extent a response is
   17 required, Defendants deny any allegations that are inconsistent with the referenced
   18 document and Plaintiffs’ characterizations of that document.
   19         369. The allegations in paragraph 369 merely characterize or quote an
   20 exhibit to a complaint filed in Project South v. U.S. Immigration and Customs
   21 Enforcement, No. 1:19-cv-895-APM (D.C. Mar. 29, 2019) ECF No. 3-1, which
   22 speaks for itself, and so no response is required for those allegations. To the extent
   23 a response is required, Defendants deny any allegations that are inconsistent with
   24 the referenced document and Plaintiffs’ characterizations of that document.
   25         370. The allegations in paragraph 370 merely characterize or quote
   26 Women’s Refugee Comm’n, Prison for Survivors, the Detention of Women
   27 Seeking Asylum in the United States (Oct. 2017), which speaks for itself, and so no
   28 response is required for those allegations. To the extent a response is required,


                                                69
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 70 of 111 Page ID
                                  #:2980



    1 Defendants deny any allegations that are inconsistent with the referenced
    2 document and Plaintiffs’ characterizations of that document.
    3         371. The allegations in paragraph 371 merely characterize or quote Office
    4 of Inspector Gen., Office of Homeland Sec., OIG-11-62: Management of Mental
    5 Health Cases in Immigration Detention (2011),
    6 https://www.oig.dhs.gov/assets/Mgmt/OIG_11-62_Mar11.pdf, which speaks for
    7 itself, and so no response is required for those allegations. To the extent a response
    8 is required, Defendants deny any allegations that are inconsistent with the
    9 referenced document and Plaintiffs’ characterizations of that document.
   10         372. The allegations in paragraph 372 merely characterize or quote Office
   11 of Inspector Gen., Office of Homeland Sec., OIG-11-62: Management of Mental
   12 Health Cases in Immigration Detention (2011),
   13 https://www.oig.dhs.gov/assets/Mgmt/OIG_11-62_Mar11.pdf, which speaks for
   14 itself, and so no response is required for those allegations. To the extent a response
   15 is required, Defendants deny any allegations that are inconsistent with the
   16 referenced document and Plaintiffs’ characterizations of that document.
   17         373. The allegations in paragraph 373 merely characterize or quote Office
   18 of Inspector Gen., Office of Homeland Sec., OIG-16-113-VR: ICE Still Struggles
   19 to Hire and Retain Staff for Mental Health Cases in Immigration Detention (2016),
   20 https://www.oig.dhs.gov/assets/VR/FY16/OIG-16-113-VRJul16.pdf, which speaks
   21 for itself, and so no response is required for those allegations. To the extent a
   22 response is required, Defendants deny any allegations that are inconsistent with the
   23 referenced document and Plaintiffs’ characterizations of that document.
   24         374. The allegations in paragraph 374 merely characterize or quote Office
   25 of Inspector Gen., Office of Homeland Sec., FOIA Response No. 2018-IGFO-
   26 00059, which speaks for itself, and so no response is required for those allegations.
   27 To the extent a response is required, Defendants deny any allegations that are
   28


                                                 70
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 71 of 111 Page ID
                                  #:2981



    1 inconsistent with the referenced document and Plaintiffs’ characterizations of that
    2 document.
    3        375. The allegations in paragraph 375 merely characterize or quote Human
    4 Rights Watch & CIVIC, Systemic Indifference: Dangerous and Substandard
    5 Medical Care in U.S. Immigration Detention (May 2017),
    6 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf,
    7 which speaks for itself, and so no response is required for those allegations. To the
    8 extent a response is required, Defendants deny any allegations that are inconsistent
    9 with the referenced document and Plaintiffs’ characterizations of that document.
   10        376. The allegations in paragraph 376 merely characterize or quote several
   11 reports, a news article and a deposition transcript, which speak for themselves, and
   12 so no response is required for those allegations. To the extent a response is
   13 required, Defendants deny any allegations that are inconsistent with the referenced
   14 documents and Plaintiffs’ characterizations of those documents.
   15        377. Defendants deny the allegations in paragraph 377.
   16        378. Defendants admit that Mr. Samimi died while detained at Aurora. The
   17 remaining allegations in paragraph 378 merely characterize or quote Mr. Kamyar
   18 Samimi’s DDR, Office of Professional Responsibility, Detainee Death Review-
   19 Kamyar Samimi (2017),
   20 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS
   21 %20News/2018-ICFO-47347.pdf, which speaks for itself, and so no response is
   22 required for those allegations. To the extent a response is required, Defendants
   23 deny any allegations that are inconsistent with the referenced document and
   24 Plaintiffs’ characterizations of that document.
   25        379. The allegations in paragraph 379 merely characterize or quote Mr.
   26 Kamyar Samimi’s DDR, Office of Professional Responsibility, Detainee Death
   27 Review – Kamyar Samimi (2017),
   28 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS


                                                71
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 72 of 111 Page ID
                                  #:2982



    1 %20News/2018-ICFO-47347.pdf, which speaks for itself, and so no response is
    2 required for those allegations. To the extent a response is required, Defendants
    3 deny any allegations that are inconsistent with the referenced document and
    4 Plaintiffs’ characterizations of that document.
    5         380. Defendants admit that Mr. Lopez died while detained at Hall County
    6 Jail in Nebraska. The remaining allegations in paragraph 380 merely characterize
    7 or quote Mr. Lopez’s DDR, Office of Professional Responsibility, Detainee Death
    8 Review – Moises Tino-Lopez,
    9 https://d1zbh0am38bx6v.cloudfront.net/wpcontent/uploads/2018/07/17044550/ddr
   10 -Tino.pdf, and a report from Human Rights Watch, Am. Civil Liberties Union,
   11 National Immigrant Justice Center & Detention Watch Network, which speak for
   12 themselves. To the extent a response is required, Defendants deny any allegations
   13 that are inconsistent with the referenced documents and Plaintiffs’
   14 characterizations of those documents.
   15         381. Defendants admit that Mr. Zyazin died while detained at Otay Mesa
   16 and that he was previously detained at the San Luis Detention Center. The
   17 remaining allegations in paragraph 381 merely characterize or quote Mr. Igor
   18 Zyazin’s DDR, Office of Professional Responsibility, Detainee Death Review –
   19 Igor Zyazin, https://www.ice.gov/doclib/foia/reports/ddr-Zyazin.pdf, which speaks
   20 for itself, and so no response is required for those allegations. To the extent a
   21 response is required, Defendants deny any allegations that are inconsistent with the
   22 referenced document and Plaintiffs’ characterizations of that document.
   23         382. Defendants admit that Mr. Azurdia-Hernandez died while detained at
   24 Adelanto in California. The remaining allegations in paragraph 382 merely
   25 characterize or quote Mr. Jose Manuel Azurdia-Hernandez’s DDR, Professional
   26 Responsibility, Office of Detention Oversight, Detainee Death Review- Jose
   27 Manuel Azurdia-Hernandez (2016), https://www.ice.gov/doclib/foia/reports/ddr-
   28 Azurdia.pdf, which speaks for itself, and so no response is required for those


                                                 72
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 73 of 111 Page ID
                                  #:2983



    1 allegations. To the extent a response is required, Defendants deny any allegations
    2 that are inconsistent with the referenced document and Plaintiffs’ characterizations
    3 of that document.
    4         383. Defendants admit that Mr. Morales-Ramos died while detained at
    5 Adelanto. The remaining allegations in paragraph 383 merely characterize or quote
    6 Mr. Raul Ernesto Morales-Ramos’s DDR, Office of Professional Responsibility,
    7 Office of Detention Oversight, Detainee Death Review – Raul Ernesto Morales-
    8 Ramos, https://www.ice.gov/doclib/foia/reports/ddr-morales.pdf, which speaks for
    9 itself, and so no response is required for those allegations. To the extent a response
   10 is required, Defendants deny any allegations that are inconsistent with the
   11 referenced document and Plaintiffs’ characterizations of that document.
   12         384. Defendants admit that Mr. Rodriguez died while detained at the Rio
   13 Grande Detention Facility in Texas. Defendants admit that Mr. Rodriguez had
   14 previously been detained at the Brooks County Detention Facility in Texas. The
   15 remaining allegations in paragraph 384 merely characterize or quote Mr.
   16 Rodriguez’s DDR, Office of Professional Responsibility, Detainee Death Review –
   17 Lelis Rodriguez, https://www.ice.gov/doclib/foia/reports/ddr-rodriguez.pdf, which
   18 speaks for itself, and so no response is required for those allegations. To the extent
   19 a response is required, Defendants deny any allegations that are inconsistent with
   20 the referenced document and Plaintiffs’ characterizations of that document.
   21         385. Defendants admit that Mr. Hernandez died while detained at the Rio
   22 Grande Detention Facility. The remaining allegations in paragraph 385 merely
   23 characterize or quote Mr. Hernandez’s DDR, Office of Professional Responsibility,
   24 Detainee Death Review – Federico Mendez-Hernandez,
   25 https://www.ice.gov/doclib/foia/reports/ddrmendezhernandez.pdf, which speaks
   26 for itself, and so no response is required for those allegations. To the extent a
   27 response is required, Defendants deny any allegations that are inconsistent with the
   28 referenced document and Plaintiffs’ characterizations of that document.


                                                 73
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 74 of 111 Page ID
                                  #:2984



    1         386. Defendants admit that Mr. Gracida-Conte died while detained at Eloy
    2 in Arizona. The remaining allegations in paragraph 386 merely characterize or
    3 quote Mr. Raul Ernesto Morales-Ramos’s DDR, Office of Professional
    4 Responsibility, Detainee Death Review – Pablo Gracida-Conte,
    5 https://www.documentcloud.org/documents/2695513-Gracida-Conte-
    6 Pablo.html#document/p1/a272669, which speaks for itself, and so no response is
    7 required for those allegations. To the extent a response is required, Defendants
    8 deny any allegations that are inconsistent with the referenced document and
    9 Plaintiffs’ characterizations of that document.
   10         387. Defendants deny the allegations in paragraph 387.
   11     G. Defendants Systemically Fail to Ensure Adequate Mental Health Care.
   12         388. Defendants deny the allegations in paragraph 388.
   13         389. Defendants deny the allegations in paragraph 389.
   14         390. Defendants admit that Mr. Sudney has PTSD, but Defendants lack
   15 knowledge or information sufficient to form a belief as to the truth of the
   16 remaining allegations in the first sentence of paragraph 390 and therefore deny
   17 those allegations. Defendants admit that Mr. Sudney arrived at Eloy with
   18 medication, but Defendants lack knowledge or information sufficient to form a
   19 belief as to the truth of the remaining allegations in the second sentence of
   20 paragraph 390 and therefore deny those allegations. Defendants lack knowledge or
   21 information sufficient to form a belief as to the truth of the allegations in the third
   22 and fourth sentences of paragraph 390 and therefore deny those allegations.
   23 Defendants admit that Mr. Sudney has difficulty sleeping and regularly
   24 experiences flashbacks, but Defendants lack knowledge or information sufficient
   25 to form a belief as to the truth of the remaining allegations in the fourth sentence of
   26 paragraph 390 and therefore deny those allegations.
   27         391. Defendants deny that plaintiff Hamida Ali was housed in Aurora
   28 alone in a dormitory designed for dozens of people, leaving her completely isolated


                                                 74
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 75 of 111 Page ID
                                  #:2985



    1 for approximately nine months. Defendants lack knowledge or information
    2 sufficient to form a belief as to the truth of the remaining allegations in the first
    3 sentence of paragraph 391 and therefore deny those allegations. Defendants deny
    4 the allegations in the second sentence of paragraph 391. Defendants admit the
    5 allegations in the third and fourth sentences of paragraph 391.
    6         392. Defendants lack knowledge or information sufficient to form a belief
    7 as to the truth of the allegations in paragraph 392 and therefore deny those
    8 allegations.
    9         393. Defendants admit the allegations in the first and second sentences of
   10 paragraph 393. Defendants deny the allegations in the third sentence of paragraph
   11 393. Defendants admit that Mr. Hernandez complained of irritability, difficulty
   12 sleeping, and aggressive behavior. Defendants lack knowledge or information
   13 sufficient to form a belief as to the truth of the remaining allegations in the fourth
   14 sentence of paragraph 393.
   15         394. Defendants admit the allegations in the first sentence of paragraph
   16 394. Defendants admit that Mr. Hernandez was diagnosed with anti-social
   17 personality disorder, but deny the remaining allegations in the second sentence of
   18 paragraph 394. Defendants admit that Mr. Hernandez was not prescribed any
   19 medication to treat his mental health needs until on or around July 9, 2019, but
   20 deny the remaining allegations in the third sentence of paragraph 394. Defendants
   21 deny the allegations in the fourth sentence of paragraph 394.
   22         395. Defendants lack knowledge or information sufficient to form a belief
   23 as to the allegations in the first sentence of paragraph 395, and therefore deny those
   24 allegations. Defendants deny the allegations in the second sentence of paragraph
   25 395.
   26         396. Defendants deny the allegations in the first and third sentences of
   27 paragraph 396. Defendants admit the allegations in the second sentence of
   28 paragraph 396.


                                                  75
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 76 of 111 Page ID
                                  #:2986



    1        397. Defendants lack knowledge or information sufficient to form a belief
    2 as to the truth of the allegations in the first sentence of paragraph 397 and therefore
    3 deny those allegations. Defendants admit the allegations in the second sentence of
    4 paragraph 397. Defendants deny the allegations in the third, fourth, and sixth
    5 sentences of paragraph 397. Defendants admit that the psychologist Mr. Artaga
    6 saw did not refer him to a psychiatric provider until weeks later but deny the
    7 remaining allegations in the fifth sentence of paragraph 397.
    8        398. Defendants deny the allegations in paragraph 398.
    9        399. The allegations in paragraph 399 merely characterize or quote
   10 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   11 https://www.disabilityrightsca.org/system/files/file-
   12 attachments/DRC_REPORT_ADELANTO-
   13 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   14 response is required for those allegations. To the extent a response is required,
   15 Defendants deny any allegations that are inconsistent with the referenced
   16 document and Plaintiffs’ characterizations of that document.
   17        400. The allegations in paragraph 400 merely characterize or quote
   18 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   19 https://www.disabilityrightsca.org/system/files/file-
   20 attachments/DRC_REPORT_ADELANTO-
   21 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   22 response is required for those allegations. To the extent a response is required,
   23 Defendants deny any allegations that are inconsistent with the referenced
   24 document and Plaintiffs’ characterizations of that document.
   25        401. The allegations in paragraph 401 merely characterize or quote
   26 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   27 https://www.disabilityrightsca.org/system/files/file-
   28 attachments/DRC_REPORT_ADELANTO-


                                                76
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 77 of 111 Page ID
                                  #:2987



    1 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
    2 response is required for those allegations. To the extent a response is required,
    3 Defendants deny any allegations that are inconsistent with the referenced
    4 document and Plaintiffs’ characterizations of that document.
    5        402. The allegations in the first sentence of paragraph 402 merely
    6 characterize or quote Disability Rights Cal., There Is No Safety Here (Mar. 2019),
    7 https://www.disabilityrightsca.org/system/files/file-
    8 attachments/DRC_REPORT_ADELANTO-
    9 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   10 response is required for those allegations. To the extent a response is required,
   11 Defendants deny any allegations that are inconsistent with the referenced
   12 document and Plaintiffs’ characterizations of that document. The allegations in the
   13 second sentence of paragraph 402 merely characterize or quote documents that
   14 speak for themselves, and so no response is required for those allegations. To the
   15 extent a response is required, Defendants deny any allegations that are inconsistent
   16 with the referenced document and Plaintiffs’ characterizations of that document.
   17        403. The allegations paragraph 403 merely characterize or quote
   18 documents that speak for themselves, and so no response is required for those
   19 allegations. To the extent a response is required, Defendants deny any allegations
   20 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   21 of that document.
   22        404. Defendants admit that Osmar Epifanio Gonzalez-Gadba died while
   23 detained at Adelanto. The remaining allegations in paragraph 404 merely
   24 characterize or quote Office of Professional Responsibility, Detainee Death
   25 Review – Osmar Epifanio Gonzalez-Gadba,
   26 https://www.ice.gov/doclib/foia/reports/ddrGonzalez.pdf, which speaks for itself,
   27 and so no response is required for those allegations. To the extent a response is
   28


                                                77
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 78 of 111 Page ID
                                  #:2988



    1 required, Defendants deny any allegations that are inconsistent with the referenced
    2 document and Plaintiffs’ characterizations of that document.
    3         405. Defendants admit that Jean Carlos Jimenez-Joseph died while
    4 detained at Stewart. The remaining allegations in paragraph 405 merely
    5 characterize or quote a report by Human Rights Watch, Am. Civil Liberties Union,
    6 National Immigrant Justice Center & Detention Watch Network, which speaks for
    7 itself, and so no response is required for those allegations. To the extent a response
    8 is required, Defendants deny any allegations that are inconsistent with the
    9 referenced document and Plaintiffs’ characterizations of that document.
   10         406. Defendants admit that Jose de Jesus Deniz-Sahagun died. The
   11 remaining allegations in paragraph 406 merely characterize or quote Office of
   12 Professional Responsibility, Detainee Death Review – Jose De Jesus Deniz-
   13 Sahagun, https://www.ice.gov/doclib/foia/reports/ddr-denizshagun.pdf, which
   14 speaks for itself, and so no response is required for those allegations. To the extent
   15 a response is required, Defendants deny any allegations that are inconsistent with
   16 the referenced document and Plaintiffs’ characterizations of that document.
   17         407. The allegations in paragraph 407 merely characterize or quote Office
   18 of Professional Responsibility, Detainee Death Review – Jose De Jesus Deniz-
   19 Sahagun, https://www.ice.gov/doclib/foia/reports/ddr-denizshagun.pdf, which
   20 speaks for itself, and so no response is required for those allegations. To the extent
   21 a response is required, Defendants deny any allegations that are inconsistent with
   22 the referenced document and Plaintiffs’ characterizations of that document.
   23         408. The allegations in paragraph 408 merely characterize or quote Office
   24 of Professional Responsibility, Detainee Death Review – Jose De Jesus Deniz-
   25 Sahagun, https://www.ice.gov/doclib/foia/reports/ddr-denizshagun.pdf, which
   26 speaks for itself, and so no response is required for those allegations. To the extent
   27 a response is required, Defendants deny any allegations that are inconsistent with
   28 the referenced document and Plaintiffs’ characterizations of that document.


                                                78
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 79 of 111 Page ID
                                  #:2989



    1         409. The allegations of paragraph 409 characterize or quote a report by
    2 Human Rights Watch and CIVIC, which speaks for itself, and so no response is
    3 required for those allegations. To the extent a response is required, Defendants
    4 deny any allegations that are inconsistent with the referenced document and
    5 Plaintiffs’ characterizations of that document.
    6         410. Defendants admit that Mr. Carlos died while detained York County
    7 Prison in Pennsylvania. The remaining allegations in paragraph 410 merely
    8 characterize or quote Office of Professional Responsibility, Detainee Death
    9 Review – Tiombe Kimana Carlos, ice.gov/doclib/foia/reports/ddr-carlos.pdf, which
   10 speaks for itself, and so no response is required for those allegations. To the extent
   11 a response is required, Defendants deny any allegations that are inconsistent with
   12 the referenced document and Plaintiffs’ characterizations of that document.
   13         411. The allegations in paragraph 411 merely characterize or quote Office
   14 of Professional Responsibility, Detainee Death Review – Tiombe Kimana Carlos,
   15 ice.gov/doclib/foia/reports/ddr-carlos.pdf, which speaks for itself, and so no
   16 response is required for those allegations. To the extent a response is required,
   17 Defendants deny any allegations that are inconsistent with the referenced
   18 document and Plaintiffs’ characterizations of that document.
   19         412. Defendants lack knowledge or information sufficient to form a belief
   20 as to the truth of the allegations in the first sentence of paragraph 412 and so deny
   21 them. The allegations in the second sentence of paragraph 412 merely characterize
   22 or quote a report by Human Rights Watch and CIVIC, which speaks for itself, and
   23 so no response is required for those allegations. To the extent a response is
   24 required, Defendants deny any allegations that are inconsistent with the referenced
   25 document and Plaintiffs’ characterizations of that document
   26         413. Defendants deny the allegations in paragraph 413.
   27
   28


                                                79
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 80 of 111 Page ID
                                  #:2990



    1     H. Defendants Systemically Fail to Ensure the Adequacy of Medical
    2         Records and Documentation.
    3         414. Defendants deny the allegations in paragraph 414.
    4         415. Defendants deny the allegations in paragraph 415.
    5         416. Defendants deny the allegations in paragraph 416.
    6         417. Defendants deny the allegations in paragraph 417.
    7         418. Defendants deny the allegations in paragraph 418.
    8         419. Defendants admit the allegations in the first sentence of paragraph
    9 419. Defendants deny the remaining allegations in paragraph 419.
   10         420. Defendants admit the allegations in the first sentence of paragraph
   11 420. Defendants deny the remaining allegations in the paragraph.
   12         421. Defendants deny the allegations in paragraph 421.
   13         422. Defendants admit the allegations in paragraph 422.
   14         423. Defendants deny the allegations in paragraph 423.
   15         424. Defendants deny the allegations in paragraph 424.
   16         425. Defendants deny the allegations in paragraph 425.
   17         426. Defendants admit that Jose de Jesus Deniz-Sahagun died at Eloy. The
   18 remaining allegations in paragraph 426 merely characterize or quote Office of
   19 Professional Responsibility, Detainee Death Review – Jose De Jesus Deniz-
   20 Sahagun, https://www.ice.gov/doclib/foia/reports/ddr-denizshagun.pdf, which
   21 speaks for itself, and so no response is required for those allegations. To the extent
   22 a response is required, Defendants deny any allegations that are inconsistent with
   23 the referenced document and Plaintiffs’ characterizations of that document.
   24         427. The allegations in paragraph 427 merely characterize or quote CIVIC
   25 & Detention Watch Network, Abuse in Adelanto: An Investigation Into a
   26 California Town’s Immigration Jail (Oct. 2015), http://www.endisolation.org/wp-
   27 content/uploads/2015/11/CIVIC_DWN-Adelanto-Report_old.pdf, which speaks
   28 for itself, and so no response is required for those allegations. To the extent a


                                                 80
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 81 of 111 Page ID
                                  #:2991



    1 response is required, Defendants deny any allegations that are inconsistent with the
    2 referenced document and Plaintiffs’ characterizations of that document.
    3        428. The allegations in paragraph 428 merely characterize or quote a report
    4 by Human Rights Watch and CIVIC, which speaks for itself, and so no response is
    5 required for those allegations. To the extent a response is required, Defendants
    6 deny any allegations that are inconsistent with the referenced document and
    7 Plaintiffs’ characterizations of that document.
    8        429. Defendants deny the allegations in paragraph 429.
    9 VII. As a Result of Defendants’ Failure to Monitor and Oversee Segregation
   10     Practices at Detention Facilities, Conditions in Those Facilities Constitute
   11     Punishment and Subject Plaintiffs in Segregation and Members of the
   12     Segregation Subclass to Violations of the Fifth Amendment.
   13        430. This paragraph merely characterizes Plaintiffs’ claims and allegations
   14 in the Complaint, and so no response is required for those allegations. To the
   15 extent the statements in this paragraph require an answer, Defendants deny them.
   16        431. Defendants deny the third sentence of paragraph 431 because it
   17 consists of statements or conclusions of law. Defendants deny the remaining
   18 allegations in paragraph 431.
   19        432. Defendants deny the allegations in paragraph 432.
   20        433. Defendants deny the allegations in paragraph 433.
   21        434. Defendants deny the allegations in paragraph 434.
   22     A. Defendants Violate the Fifth Amendment by Failing to Ensure That
   23        Civil Detainees in Segregation Are Not Subjected to Punitive Conditions
   24        of Confinement.
   25        435. Defendants deny this paragraph because it consists of statements or
   26 conclusions of law.
   27        436. Defendants deny the allegations in paragraph 436.
   28        437. Defendants deny the allegations in paragraph 437.


                                               81
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 82 of 111 Page ID
                                  #:2992



    1         438. Defendants deny this paragraph because it consists of statements and
    2 characterizes of law or quotes legal decisions that speak for themselves and so no
    3 response is required for those allegations.
    4         439. Defendants deny the allegations in paragraph 439.
    5         440. Defendants admit the allegations in paragraph 440.
    6         441. Defendants deny the allegations in paragraph 441.
    7         442. The allegations in paragraph 442 merely characterize or quote Penn
    8 State Law, Imprisoned Justice: Inside Two Georgia Immigrant Detention Centers,
    9 (May 2017)
   10 https://projectsouth.org/wpcontent/uploads/2017/06/Imprisoned_Justice_Report-
   11 1.pdf, which speaks for itself, and so no response is required for those allegations.
   12 To the extent a response is required, Defendants deny any allegations that are
   13 inconsistent with the referenced document and Plaintiffs’ characterizations of that
   14 document.
   15         443. The allegations in paragraph 443 merely characterize or quote Human
   16 Rights First, Ailing Justice: New Jersey Inadequate Healthcare, Indifference, and
   17 Indefinite Confinement in Immigration Detention (Feb. 2018),
   18 https://www.humanrightsfirst.org/sites/default/files/Ailing-Justice-NJ.pdf, which
   19 speaks for itself, and so no response is required for those allegations. To the extent
   20 a response is required, Defendants deny any allegations that are inconsistent with
   21 the referenced document and Plaintiffs’ characterizations of that document.
   22         444. The allegations in paragraph 444 merely characterize or quote
   23 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   24 https://www.disabilityrightsca.org/system/files/fileattachments/DRC_REPORT_A
   25 DELANTOIMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and
   26 so no response is required for those allegations. To the extent a response is
   27 required, Defendants deny any allegations that are inconsistent with the referenced
   28 documents and Plaintiff’s characterizations of those documents.


                                                82
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 83 of 111 Page ID
                                  #:2993



    1         445. The allegations of paragraph 445 merely characterize or quote Office
    2 of Inspector Gen., Office of Homeland Sec., OIG-18-32: Concerns About ICE
    3 Detainee Treatment and Care at Detention Facilities (2017),
    4 https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-32-Dec17.pdf,
    5 which speaks for itself, and so no response is required for those allegations. To the
    6 extent a response is required, Defendants deny any allegations that are inconsistent
    7 with the referenced document and Plaintiffs’ characterizations of that document.
    8         446. Defendants admit that plaintiff Alex Hernandez was placed in a
    9 Restricted Housing Unit for over two weeks for safety reasons while he was
   10 detained at Mesa Verde. Defendants deny the allegations in the second and fourth
   11 sentences of paragraph 446. Defendants deny that Mr. Hernandez did not receive
   12 an opportunity to visit the law library. Defendants lack knowledge or information
   13 sufficient to form a belief as to the truth of the remaining allegations in the third
   14 sentence of paragraph 446 and therefore deny those allegations. Defendants lack
   15 knowledge or information sufficient to form a belief as to the truth of the
   16 allegations in the fifth and sixth sentences of paragraph 446 and therefore deny
   17 those allegations.
   18         447. Defendants admit that Ms. Ali has schizophrenia and a documented
   19 history of suicidal ideation and attempts. Defendants deny the remaining
   20 allegations in paragraph 447.
   21         448. The allegations of paragraph 448 merely characterize or quote Office
   22 of Inspector General, U.S. Dep’t of Homeland Sec., OIG-19-47: Concerns About
   23 ICE Detainee Treatment and Care at Four Detention Facilities (Jun. 3, 2019),
   24 https://www.oig.dhs.gov/sites/default/files/assets/2019-06/OIG-19-47-Jun19.pdf,
   25 which speaks for itself, and so no response is required for those allegations. To the
   26 extent a response is required, Defendants deny any allegations that are inconsistent
   27 with the referenced document and Plaintiffs’ characterizations of that document.
   28


                                                 83
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 84 of 111 Page ID
                                  #:2994



    1        449. The allegations of paragraph 449 merely characterize or quote Office
    2 of Inspector General, U.S. Dep’t of Homeland Sec., OIG-19-47: Concerns About
    3 ICE Detainee Treatment and Care at Four Detention Facilities (Jun. 3, 2019),
    4 https://www.oig.dhs.gov/sites/default/files/assets/2019-06/OIG-19-47-Jun19.pdf,
    5 which speaks for itself, and so no response is required for those allegations. To the
    6 extent a response is required, Defendants deny any allegations that are inconsistent
    7 with the referenced document and Plaintiffs’ characterizations of that document.
    8        450. The allegations of paragraph 450 merely characterize or quote
    9 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   10 https://www.disabilityrightsca.org/system/files/file-
   11 attachments/DRC_REPORT_ADELANTO-
   12 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   13 response is required for those allegations. To the extent a response is required,
   14 Defendants deny any allegations that are inconsistent with the referenced
   15 document and Plaintiffs’ characterizations of that document.
   16        451. Defendants deny the allegations in paragraph 451.
   17        452. The allegations of paragraph 452 merely characterize or quote Penn
   18 State Law, Imprisoned Justice: Inside Two Georgia Immigrant Detention Centers
   19 (May 2017),
   20 https://projectsouth.org/wpcontent/uploads/2017/06/Imprisoned_Justice_Report-
   21 1.pdf, which speaks for itself, and so no response is required for those allegations.
   22 To the extent a response is required, Defendants deny any allegations that are
   23 inconsistent with the referenced document and Plaintiffs’ characterizations of that
   24 document.
   25        453. The allegations of this paragraph merely characterize or quote Office
   26 of Inspector Gen., Office of Homeland Sec., OIG-17-43-MA: Management Alert
   27 on Issues Requiring Immediate Action at the Theo Lacy Facility in Orange,
   28 California (2017), https://www.oig.dhs.gov/sites/default/files/assets/2017/OIG-


                                                84
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 85 of 111 Page ID
                                  #:2995



    1 mga-030617.pdf, which speaks for itself, and so no response is required for those
    2 allegations. To the extent a response is required, Defendants deny any allegations
    3 that are inconsistent with the referenced documents and Plaintiff’s
    4 characterizations of those documents.
    5         454. The allegations of this paragraph merely characterize or quote Xavier
    6 Becerra, Cal. Att’y Gen., Immigration Detention in California, Cal. Dep’t of
    7 Justice (Feb. 2019),
    8 https://oag.ca.gov/sites/all/files/agweb/pdfs/publications/immigration-detention-
    9 2019.pdf, which speaks for itself, and so no response is required for those
   10 allegations. To the extent a response is required, Defendants deny any allegations
   11 that are inconsistent with the referenced documents and Plaintiff’s
   12 characterizations of those documents.
   13         455. Defendants deny the allegations in paragraph 455.
   14         456. Defendants deny the third sentence of paragraph 456 because it
   15 consists of statements or conclusions of law. Defendants deny the remaining
   16 allegations in paragraph 456.
   17     1. Defendants Subject Plaintiffs to a Substantial Risk of Serious Harm
   18         Through Their Failure to Monitor and Prevent Needless and Arbitrary
   19         Segregation.
   20         457. Defendants deny the allegations in paragraph 457.
   21         458. The allegations in the fifth sentence of this paragraph merely
   22 characterize or quote Homer Venters et al., Solitary Confinement and Risk of Self-
   23 Harm Among Jail Inmates, 104 Am. J. Pub. Health 442, 444–46 (2014),
   24 https://ajph.aphapublications.org/doi/10.2105/AJPH.2013.301742, which speaks
   25 for itself, and so no response is required for those allegations. To the extent a
   26 response is required, Defendants deny any allegations that are inconsistent with the
   27 referenced documents and Plaintiff’s characterizations of those documents.
   28 Defendants deny the remaining allegations in paragraph 458.


                                                 85
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 86 of 111 Page ID
                                  #:2996



    1         459. Defendants deny the allegations in paragraph 459.
    2         460. The allegations of this paragraph merely characterize or quote Office
    3 of Inspector Gen., Dep’t of Homeland Sec., OIG-11-62: Management of Mental
    4 Health Cases in Immigration Detention (March 2011),
    5 https://www.hsdl.org/?abstract&did=6985, which speaks for itself, and so no
    6 response is required for those allegations. To the extent a response is required,
    7 Defendants deny any allegations that are inconsistent with the referenced
    8 documents and Plaintiff’s characterizations of those documents.
    9         461. Defendants deny the allegations in paragraph 461.
   10         462. The allegations of this paragraph merely characterize or quote U.S.
   11 Immigration & Customs Enforcement, Directive No. 11065.1: Review of the Use of
   12 Segregation for ICE Detainees (Sept. 4, 2013),
   13 https://www.ice.gov/doclib/detention-reform/pdf/segregation_directive.pdf, which
   14 speaks for itself, and so no response is required for those allegations. To the extent
   15 a response is required, Defendants deny any allegations that are inconsistent with
   16 the referenced documents and Plaintiff’s characterizations of those documents.
   17         463. The allegations of paragraph 463 merely characterize or quote
   18 Antonio Cucho & Karrie Kehoe, Solitary Voices: How US Immigration Authorities
   19 Use Solitary Confinement (May 20, 2019),
   20 https://www.icij.org/investigations/solitary-voices/how-us-immigration-
   21 authoritiesuse-solitary-confinement/, which speaks for itself, and so no response is
   22 required for those allegations. To the extent a response is required, Defendants
   23 deny any allegations that are inconsistent with the referenced document and
   24 Plaintiffs’ characterizations of that document.
   25         464. The allegations in paragraph 464 merely characterize or quote
   26 documents that speak for themselves. To the extent a response is required,
   27 Defendants deny any allegations that are inconsistent with the referenced
   28 documents and Plaintiffs’ characterizations of those documents.


                                                86
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 87 of 111 Page ID
                                  #:2997



    1        465. Paragraph 465 consists of Plaintiffs’ citation to and characterization of
    2 several news articles, which speak for themselves. To the extent a response is
    3 required, Defendants deny any allegations that are inconsistent with the referenced
    4 documents and Plaintiffs’ characterizations of those documents.
    5        466. The allegations in paragraph 466 merely characterize or quote a letter
    6 from American Immigration Council & American Immigration Lawyers
    7 Association to Thomas Homan, Acting Dir., Immigration & Customs Enforcement,
    8 Dep’t of Homeland Sec. et al. (June 4, 2018),
    9 http://www.americanimmigrationcouncil.org/sites/default/files/general_litigation/c
   10 omplaint_demands_investigation_into_inadequate_medical_and_mental_health_ca
   11 re_condition_in_immigration_detention_center.pdf, which speaks for itself, and so
   12 no response is required for those allegations. To the extent a response is required,
   13 Defendants deny any allegations that are inconsistent with the referenced
   14 document and Plaintiffs’ characterizations of that document
   15        467. Defendants deny the allegations in paragraph 467.
   16        468. Defendants admit that plaintiff Jimmy Sudney was placed in
   17 segregation for about a week after a verbal altercation with officers but deny the
   18 remaining allegations in the first sentence of paragraph 468. Defendants admit the
   19 allegations in the second sentence of paragraph 468. Defendants deny the
   20 allegations in the third and fourth sentences of paragraph 468. Defendants lack
   21 knowledge or information sufficient to form a belief as to truth of the allegations in
   22 the fifth sentence of paragraph 468 and therefore deny those allegations.
   23        469. Defendants admit that Ms. Ali has a history of suicidal ideation and
   24 attempts but deny the remaining allegations in the first sentence of paragraph 469.
   25 Defendants lack knowledge or information sufficient to form a belief as to the truth
   26 of the allegations in the second and third sentences of paragraph 469 and therefore
   27 deny those allegations.
   28


                                                87
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 88 of 111 Page ID
                                  #:2998



    1        470. Defendants admit that Ms. Ali experienced several episodes of
    2 psychological distress and suicidal ideation, but deny the remaining allegations in
    3 the first sentence of paragraph 470. Defendants deny the allegations in the second
    4 and third sentences. Defendants admit the allegations in the fourth and fifth
    5 sentences of paragraph 470. Defendants deny the allegations in the sixth sentence
    6 of paragraph 470.
    7        471. Defendants deny knowledge or information sufficient to form a belief
    8 as to the truth of the allegations in the first and sixth sentences of paragraph 471
    9 and therefore deny those allegations. Defendants deny the remaining allegations in
   10 paragraph 471.
   11        472. Defendants deny the allegations in paragraph 472.
   12        473. Defendants admit that Mr. De la Rosa died at Stewart. The remaining
   13 allegations in paragraph 473 merely characterize or quote documents that speak for
   14 themselves. To the extent a response is required, Defendants deny any allegations
   15 that are inconsistent with the referenced documents and Plaintiffs’
   16 characterizations of those documents.
   17        474. Defendants admit that Mr. Carlos died while detained at York County
   18 in Pennsylvania. The remaining allegations in paragraph 474 merely characterize
   19 or quote Office of Professional Responsibility, Office of Detention Oversight,
   20 Detainee Death Review – Tiombe Kimana Carlos,
   21 https://www.ice.gov/doclib/foia/reports/ddr-carlos.pdf, which speaks for itself, and
   22 so no response is required for those allegations. To the extent a response is
   23 required, Defendants deny any allegations that are inconsistent with the referenced
   24 document and Plaintiffs’ characterizations of that document.
   25        475. The allegations in paragraph 475 merely characterize or quote Office
   26 of Professional Responsibility, Office of Detention Oversight, Detainee Death
   27 Review – Tiombe Kimana Carlos, https://www.ice.gov/doclib/foia/reports/ddr-
   28 carlos.pdf, which speaks for itself, and so no response is required for those


                                                 88
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 89 of 111 Page ID
                                  #:2999



    1 allegations. To the extent a response is required, Defendants deny any allegations
    2 that are inconsistent with the referenced document and Plaintiffs’ characterizations
    3 of that document.
    4        476. The allegations in paragraph 476 merely characterize or quote a report
    5 from Human Rights Watch and CIVIC, which speaks for itself, and so no response
    6 is required for those allegations. To the extent a response is required, Defendants
    7 deny any allegations that are inconsistent with the referenced document and
    8 Plaintiffs’ characterizations of that document.
    9        477. Defendants admit that Mr. Mponda died while at the Houston
   10 Contract Detention Center in Texas. The remaining allegations in paragraph 477
   11 merely characterize or quote Office of Professional Responsibility, Office of
   12 Detention Oversight, Detainee Death Review – Clemente Ntangola Mponda,
   13 https://www.ice.gov/doclib/foia/reports/ddr-mponda.pdf, which speaks for itself,
   14 and so no response is required for those allegations. To the extent a response is
   15 required, Defendants deny any allegations that are inconsistent with the referenced
   16 document and Plaintiffs’ characterizations of that document.
   17        478. The allegations in paragraph 478 merely characterize or quote
   18 documents that speak for themselves. To the extent a response is required,
   19 Defendants deny any allegations that are inconsistent with the referenced
   20 documents and Plaintiffs’ characterizations of those documents.
   21        479. Defendants deny the allegations in paragraph 479.
   22        480. Defendants deny the allegations in the first sentence of paragraph 480.
   23 The remaining allegations in paragraph 480 merely characterize or quote hearing
   24 testimony and a report, which speak for themselves. To the extent a response is
   25 required, Defendants deny any allegations that are inconsistent with the referenced
   26 documents and Plaintiffs’ characterizations of those documents.
   27
   28


                                                89
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 90 of 111 Page ID
                                  #:3000



    1        481. Defendants lack knowledge or information sufficient to form a belief
    2 as to the truth of the allegations in paragraph 481 and therefore deny those
    3 allegations.
    4        482. Defendants deny the allegations in paragraph 482.
    5        483. Defendants deny the allegations in the first and second sentences of
    6 paragraph 483. The remaining allegations in paragraph 483 merely characterize or
    7 quote a report and a news article, which speak for themselves. To the extent a
    8 response is required, Defendants deny any allegations that are inconsistent with the
    9 referenced documents and Plaintiffs’ characterizations of those documents.
   10        484. Defendants deny the allegations in the third sentence of paragraph
   11 484. The remaining allegations in paragraph 484 merely characterize or quote an
   12 ICE directive and an OIG report, which speak for themselves. To the extent a
   13 response is required, Defendants deny any allegations that are inconsistent with the
   14 referenced documents and Plaintiffs’ characterizations of those documents.
   15        485. Defendants deny the allegations in paragraph 485.
   16     2. Defendants Fail to Monitor and Oversee Segregation
   17        Practices on a Systemic Scale.
   18        486. Defendants admit the allegations in the first sentence of paragraph
   19 486. Defendants deny the allegation in the second and third sentences of paragraph
   20 486.
   21        487. The allegations in paragraph 487 merely characterize or quote Office
   22 of Inspector Gen., Office of Homeland Sec., OIG-17-119: ICE Field Offices Need
   23 to Improve Compliance with Oversight Requirements for Segregation of Detainees
   24 with Mental Health Conditions (Sept. 29, 2017),
   25 https://www.oig.dhs.gov/sites/default/files/assets/2017-11/OIG-17-119-Sep17.pdf,
   26 which speaks for itself, and so no response is required for those allegations. To the
   27 extent a response is required, Defendants deny any allegations that are inconsistent
   28 with the referenced document and Plaintiffs’ characterizations of that document.


                                                90
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 91 of 111 Page ID
                                  #:3001



    1         488. Defendants deny the allegations in the first sentence of paragraph 488.
    2 Defendants lack knowledge or information sufficient to form a belief as to the truth
    3 of the remaining allegations in paragraph 488 and therefore deny those allegations.
    4         489. Defendants deny the allegations in paragraph 489.
    5         490. The allegations in paragraph 490 merely characterize or quote Office
    6 of Inspector General, U.S. Dep’t of Homeland Sec., OIG-19-47: Concerns About
    7 ICE Detainee Treatment and Care at Four Detention Facilities (Jun. 3, 2019),
    8 https://www.oig.dhs.gov/sites/default/files/assets/2019-06/OIG-19-47-Jun19.pdf,
    9 which speaks for itself, and so no response is required for those allegations. To the
   10 extent a response is required, Defendants deny any allegations that are inconsistent
   11 with the referenced document and Plaintiffs’ characterizations of that document.
   12         491. The allegations in paragraph 491 merely characterize or quote Hannah
   13 Rappleye et al., Thousands of immigrants suffer in solitary confinement in U.S.
   14 detention centers, NBC News (May 20, 2019),
   15 https://www.nbcnews.com/politics/immigration/thousands-immigrants-
   16 suffersolitary-confinement-u-s-detention-centers-n1007881, which speaks for
   17 itself, and so no response is required for those allegations. To the extent a response
   18 is required, Defendants deny any allegations that are inconsistent with the
   19 referenced document and Plaintiffs’ characterizations of that document.
   20         492. The allegations in paragraph 492 merely characterize or quote Hannah
   21 Rappleye et al., Thousands of immigrants suffer in solitary confinement in U.S.
   22 detention centers, NBC News (May 20, 2019),
   23 https://www.nbcnews.com/politics/immigration/thousands-immigrants-
   24 suffersolitary-confinement-u-s-detention-centers-n1007881, which speaks for
   25 itself, and so no response is required for those allegations. To the extent a response
   26 is required, Defendants deny any allegations that are inconsistent with the
   27 referenced document and Plaintiffs’ characterizations of that document.
   28


                                                91
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 92 of 111 Page ID
                                  #:3002



    1        493. The allegations in paragraph 493 merely characterize or quote
    2 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
    3 https://www.disabilityrightsca.org/system/files/file-
    4 attachments/DRC_REPORT_ADELANTO-
    5 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
    6 response is required for those allegations. To the extent a response is required,
    7 Defendants deny any allegations that are inconsistent with the referenced
    8 document and Plaintiffs’ characterizations of that document.
    9        494. The allegations in paragraph 494 merely characterize or quote
   10 documents that speak for themselves. To the extent a response is required,
   11 Defendants deny any allegations that are inconsistent with the referenced
   12 documents and Plaintiffs’ characterizations of those documents.
   13        495. Defendants deny the allegations in paragraph 495.
   14        496. Defendants admit that Mr. Samimi died. The remaining allegations in
   15 paragraph 496 merely characterize or quote Mr. Samimi’s DDR, Office of
   16 Professional Responsibility, Detainee Death Review- Kamyar Samimi (2017),
   17 https://bento.cdn.pbs.org/hostedbentoprod/filer_public/RMPBS%20PDFs/RMPBS
   18 %20News/2018-ICFO-47347.pdf, which speaks for itself, and so no response is
   19 required for those allegations. To the extent a response is required, Defendants
   20 deny any allegations that are inconsistent with the referenced document and
   21 Plaintiffs’ characterizations of that document.
   22        497. Defendants admit that Mr. Gonzalez-Gadba died. The remaining
   23 allegations in paragraph 497 merely characterize or quote Mr. Gonzalez-Gadba’s
   24 DDR, Office of Professional Responsibility, Office of Detention Oversight,
   25 Detainee Death Review – Osmar Epifanio Gonzalez-Gadba,
   26 https://www.ice.gov/doclib/foia/reports/ddrGonzalez.pdf, which speaks for itself,
   27 and so no response is required for those allegations. To the extent a response is
   28


                                                92
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 93 of 111 Page ID
                                  #:3003



    1 required, Defendants deny any allegations that are inconsistent with the referenced
    2 document and Plaintiffs’ characterizations of that document.
    3        498. The allegations in paragraph 498 merely characterize or quote a report
    4 by Human Rights Watch, Am. Civil Liberties Union, National Immigrant Justice
    5 Center & Detention Watch Network, which speaks for itself, and so no response is
    6 required for those allegations. To the extent a response is required, Defendants
    7 deny any allegations that are inconsistent with the referenced document and
    8 Plaintiffs’ characterizations of that document.
    9        499. Defendants admit that Mr. Jimenez-Joseph died. The remaining
   10 allegations in paragraph 499 merely characterize or quote several reports, which
   11 speak for themselves. To the extent a response is required, Defendants deny any
   12 allegations that are inconsistent with the referenced documents and Plaintiffs’
   13 characterizations of those documents.
   14        500. The allegations in paragraph 500 merely characterize or quote a report
   15 by Human Rights Watch, Am. Civil Liberties Union, National Immigrant Justice
   16 Center & Detention Watch Network, which speaks for itself, and so no response is
   17 required for those allegations. To the extent a response is required, Defendants
   18 deny any allegations that are inconsistent with the referenced document and
   19 Plaintiffs’ characterizations of that document.
   20        501. Defendants deny the allegations in paragraph 501.
   21
   22
   23
   24
   25
   26
   27
   28


                                               93
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 94 of 111 Page ID
                                  #:3004



    1 VIII. As a Result of Defendants’ Failure to Monitor and Oversee Disability-
    2        Related Practices in Detention Facilities, Plaintiffs with Disabilities and
    3        Members of the Disability Subclass Are Subjected to Violations of the
    4        Fifth Amendment and Section 504 of the Rehabilitation Act.
    5     A. Section 504 of the Rehabilitation Act Prohibits Discrimination on the
    6        Basis of Disability by Executive Agencies.
    7        502. This paragraph merely characterizes Plaintiffs’ claims and allegations
    8 in the Complaint, and so no response is required for those allegations. To the
    9 extent the statements in this paragraph require an answer, Defendants deny them.
   10        503. Defendants deny paragraph 503 because it consists of statements or
   11 conclusions of law.
   12        504. Defendants deny paragraph 504 because it consists of statements or
   13 conclusions of law.
   14        505. Defendants deny the allegations in paragraph 505.
   15        506. Defendants deny the allegations in paragraph 506.
   16        507. Defendants deny the allegations in paragraph 507.
   17     1. Defendants Exercise Centralized Control Regarding Conditions
   18        Impacting Persons with Disabilities at Detention Facilities Nationwide.
   19        508. Defendants admit the allegations in the first and third sentences of
   20 paragraph 508. Defendants deny the allegations in the second sentence of
   21 paragraph 508.
   22        509. Defendants admit the allegations in paragraph 509.
   23        510. Defendants admit the allegations in paragraph 510.
   24        511. Defendants admit the allegations in paragraph 511.
   25        512. Defendants deny the allegations in paragraph 512.
   26     2. Defendants Systemically Fail to Ensure Access to ICE Programs and
   27        Services for Detained Individuals with Disabilities.
   28        513. Defendants deny the allegations in paragraph 513.


                                               94
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 95 of 111 Page ID
                                  #:3005



    1        514. Defendants deny the allegations in paragraph 514.
    2        515. Defendants deny the allegations in paragraph 515.
    3        516. Defendants deny the allegations in paragraph 516.
    4        517. Defendants deny the allegations in paragraph 517.
    5        518. Defendants deny the allegations in the first, third, and fifth sentences
    6 of paragraph 518. Defendants admit the allegations in the second sentence of
    7 paragraph 518. Defendants lack knowledge or information sufficient to form a
    8 belief about the truth of the allegations in the fourth sentence of paragraph 518 and
    9 therefore deny those allegations.
   10        519. Defendants deny the allegations in paragraph 519.
   11        520. Defendants deny the allegations in paragraph 520.
   12        521. Defendants lack knowledge or information sufficient to form a belief
   13 as to the treatment or medication Mr. Rodriguez Delgadillo received prior to his
   14 time in ICE detention, and therefore deny that allegation. Defendants deny the
   15 remaining allegations in paragraph 521.
   16     3. Defendants Systemically Fail to Ensure Adequate Screening to Identify,
   17        Track, and Accommodate Detained Individuals with Disabilities.
   18        522. Defendants deny the allegations in paragraph 522.
   19        523. Defendants deny the allegations in paragraph 523.
   20        524. Defendants admit the allegations in the first sentence of paragraph
   21 524. Defendants deny the allegations in the second sentence of paragraph 524.
   22        525. Defendants deny the allegations in paragraph 525.
   23        526. Defendants deny the allegations in paragraph 526.
   24        527. Defendants admit the allegations that Mr. Baca Hernández is blind
   25 and has been detained at Theo Lacy and Adelanto but deny the remaining
   26 allegations in paragraph 527.
   27        528. Defendants admit the allegations in the first sentence of paragraph
   28 528. Defendants deny the allegations in the second sentence of paragraph 528.


                                                95
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 96 of 111 Page ID
                                  #:3006



    1        529. Defendants deny the allegations in paragraph 529.
    2        530. Defendants admit the allegations in the first sentence of paragraph
    3 530. Defendants deny the remaining allegations in paragraph 530.
    4        531. Defendants deny the allegations in the first, second, and third
    5 sentences of paragraph 531. Defendants lack knowledge or information sufficient
    6 to form a belief as to the allegations in the fourth sentence of paragraph 531 and
    7 therefore deny those allegations.
    8        532. Defendants deny the allegations in paragraph 532.
    9        533. Defendants deny the allegations in paragraph 533.
   10        534. The allegations in paragraph 534 merely characterize or quote
   11 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   12 https://www.disabilityrightsca.org/system/files/file-
   13 attachments/DRC_REPORT_ADELANTO-
   14 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   15 response is required for those allegations. To the extent a response is required,
   16 Defendants deny any allegations that are inconsistent with the referenced
   17 document and Plaintiffs’ characterizations of that document.
   18        535. The allegations in paragraph 535 merely characterize or quote
   19 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   20 https://www.disabilityrightsca.org/system/files/file-
   21 attachments/DRC_REPORT_ADELANTO-
   22 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   23 response is required for those allegations. To the extent a response is required,
   24 Defendants deny any allegations that are inconsistent with the referenced
   25 document and Plaintiffs’ characterizations of that document.
   26        536. The allegations in paragraph 536 merely characterize or quote
   27 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   28 https://www.disabilityrightsca.org/system/files/file-


                                                96
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 97 of 111 Page ID
                                  #:3007



    1 attachments/DRC_REPORT_ADELANTO-
    2 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
    3 response is required for those allegations. To the extent a response is required,
    4 Defendants deny any allegations that are inconsistent with the referenced
    5 document and Plaintiffs’ characterizations of that document.
    6        537. The allegations in paragraph 537 merely characterize or quote
    7 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
    8 https://www.disabilityrightsca.org/system/files/file-
    9 attachments/DRC_REPORT_ADELANTO-
   10 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   11 response is required for those allegations. To the extent a response is required,
   12 Defendants deny any allegations that are inconsistent with the referenced
   13 document and Plaintiffs’ characterizations of that document.
   14     4. Defendants Systemically Fail to Prevent Improper Use of Segregation
   15        for Detained Individuals with Disabilities.
   16        538. Defendants deny the allegations in paragraph 538.
   17        539. Defendants admit the allegations in paragraph 539.
   18        540. The allegations in paragraph 540 merely characterize or quote several
   19 reports, which speak for themselves. To the extent a response is required,
   20 Defendants deny any allegations that are inconsistent with the referenced
   21 documents and Plaintiffs’ characterizations of those documents.
   22        541. The allegations in paragraph 541 merely characterize or quote Office
   23 of Inspector Gen., Office of Homeland Sec., OIG-17-119: ICE Field Offices Need
   24 to Improve Compliance with Oversight Requirements for Segregation of Detainees
   25 with Mental Health Conditions (Sept. 29, 2017), available at
   26 https://www.oig.dhs.gov/sites/default/files/assets/2017-11/OIG-17-119-Sep17.pdf,
   27 which speaks for itself, and so no response is required for those allegations. To the
   28


                                                97
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 98 of 111 Page ID
                                  #:3008



    1 extent a response is required, Defendants deny any allegations that are inconsistent
    2 with the referenced document and Plaintiffs’ characterizations of that document.
    3        542. The allegations in paragraph 541 merely characterize or quote
    4 Spencer Woodman, et al., Solitary Voices: Thousands of Immigrants Suffer in
    5 Solitary Confinement in ICE Detention, The Intercept (May 20, 2019),
    6 https://theintercept.com/2019/05/21/ice-solitary-confinement-
    7 immigrationdetention/, which speaks for itself, and so no response is required for
    8 those allegations. To the extent a response is required, Defendants deny any
    9 allegations that are inconsistent with the referenced document and Plaintiffs’
   10 characterizations of that document.
   11        543. Defendants lack knowledge or information sufficient to form a belief
   12 as to the allegations in the first sentence of paragraph 543 and therefore deny those
   13 allegations. Defendants deny the allegations in the second and third sentences of
   14 paragraph 543. Defendants admit that there was no hearing before Adelanto put
   15 Mr. Sudney in segregation, but deny that the mental health clearance was cursory.
   16 Defendants lack knowledge or information sufficient to form a belief as to the truth
   17 of the allegations in the fifth and sixth sentences of paragraph 543 and therefore
   18 deny those allegations.
   19        544. Defendants deny the allegations of paragraph 544.
   20        545. Defendants admit that Plaintiff Marco Montoya Amaya has PTSD and
   21 major depressive disorder but deny the remaining allegations in the first sentence
   22 of paragraph 545. Defendants lack knowledge or information sufficient to form a
   23 belief as to the truth of the allegations in the second sentence of paragraph 545 and
   24 therefore deny those allegations. Defendants deny the remaining allegations in
   25 paragraph 545.
   26        546. Defendants deny the allegations in the first and third sentences of
   27 paragraph 546. Defendants admit the allegations in the second sentence of
   28 paragraph 546.


                                                98
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 99 of 111 Page ID
                                  #:3009



    1         547. Defendants admit the allegations in the first sentence of paragraph
    2 547. Defendants deny the allegations in the second sentence of paragraph 547.
    3 Defendants admit that facility staff now bring all of Plaintiff Melvin Murillo
    4 Hernandez’s meals to his cell, but deny that his meals consist mostly of eggs and
    5 rice.
    6         548. Defendants admit that Ms. Ali has schizophrenia and was segregated
    7 and placed in a dorm by herself for approximately nine months. Defendants deny
    8 the allegation that this caused her to experience extreme psychological distress and
    9 suicidal ideation.
   10     5. Defendants Systemically Fail to Provide People with Disabilities with
   11         Reasonable Accommodations, Auxiliary Aids, and Effective
   12         Communication.
   13         549. Defendants deny the allegations in paragraph 549.
   14         550. Defendants deny the allegations in paragraph 550.
   15         551. Defendants deny the allegations in paragraph 551.
   16         552. Defendants deny the allegations in the first sentence of in paragraph
   17 550. Defendants admit the allegations in the second sentence of paragraph 552.
   18         553. Defendants deny the allegations in paragraph 553.
   19         554. Defendants deny the allegations in paragraph 554.
   20         555. Defendants deny the allegations in paragraph 555.
   21         556. Defendants deny the allegations in paragraph 556.
   22         557. Defendants admit the allegations in the first, third, and fourth
   23 sentences of paragraph 557. Defendants deny the allegations in the second, fifth,
   24 and sixth sentences of paragraph 557.
   25         558. Defendants admit that Mr. Alcocer Chavez has requested a
   26 videophone at Adelanto. Defendants lack knowledge or information sufficient to
   27 form a belief as to the truth of the allegations in the third and fourth sentences of
   28


                                                 99
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 100 of 111 Page ID
                                   #:3010



    1 paragraph 558 and therefore deny those allegations. Defendants deny the
    2 remaining allegations in paragraph 558.
    3         559. Defendants deny the allegations in paragraph 559.
    4         560. Defendants admit the allegations in the first sentence of paragraph
    5 560. Defendants deny the remaining allegations in paragraph 560.
    6         561. Defendants deny the allegations in paragraph 561.
    7         562. Defendants lack knowledge or information sufficient to form a belief
    8 as to the truth of the allegations in paragraph 562 and therefore deny those
    9 allegations.
   10         563. Defendants deny the allegations in the first and fourth sentences of
   11 paragraph 563. Defendants lack knowledge or information sufficient to form a
   12 belief about the truth of the allegations in the second and third sentences of
   13 paragraph 563 and therefore deny those allegations.
   14         564. Defendants admit the allegations in the first and second sentences of
   15 paragraph 564. Defendants deny the allegations in the third through seventh
   16 sentences of paragraph 564. Defendants deny the allegations that there is one
   17 accessible shower with a shower seat broken and not properly affixed. Defendants
   18 lack knowledge or information sufficient to form a belief as to the remaining
   19 allegations in the ninth sentence and of the tenth sentences of paragraph 564 and
   20 therefore deny those allegations.
   21         565. Defendants deny the allegations in the first sentence of paragraph 565.
   22 Defendants lack knowledge or information sufficient to form a belief as to the truth
   23 of the allegations that Mr. Sanchez Martinez’s relinquishing of his back brace was
   24 unwilling, but they admit that he relinquished it. Defendants deny the allegations in
   25 the third sentence of paragraph 565.
   26         566. Defendants deny the allegations in the first sentence of paragraph 566.
   27 Defendants lack knowledge or information sufficient to form a belief as to the truth
   28 of the allegations in the second and fourth sentences of paragraph 566 and


                                                100
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 101 of 111 Page ID
                                   #:3011



    1 therefore deny those allegations. Defendants admit that at the beginning of June,
    2 Adelanto took his wheelchair away, due to unauthorized modifications. Defendants
    3 lack knowledge or information sufficient to form a belief as to the truth of the
    4 remaining allegations in the third sentence of paragraph 566 and therefore deny
    5 those allegations. Defendants deny the allegations in the fifth sentence of
    6 paragraph 566. Defendants deny the allegations in the sixth sentence of paragraph
    7 566.
    8         567. Defendants deny the allegations in the first and second sentences of
    9 paragraph 567. Defendants lack knowledge or information sufficient to form a
   10 belief as to truth of the allegations that plaintiff Jimmy Sudney had special shoes
   11 for his flat feet in prison, and therefore deny those allegations. Defendants deny the
   12 remaining allegations in the third sentence of paragraph 567. Defendants deny the
   13 allegations in the fourth sentence of paragraph 567. Defendants lack knowledge or
   14 information sufficient to form a belief as to truth of the allegations that in prison,
   15 Mr. Sudney had prescription tinted glasses and therefore deny those allegations.
   16 Defendants deny the remaining allegations in the fourth sentence of paragraph 567.
   17 Defendants lack knowledge or information sufficient to form a belief as to truth of
   18 the allegations in the fifth and sixth sentences of paragraph 567 and therefore deny
   19 those allegations.
   20         568. Defendants admit the allegations in the first sentence of paragraph of
   21 568. Defendants lack knowledge or information sufficient to form a belief as to
   22 truth of the allegations in the second sentence of paragraph 568 and therefore deny
   23 those allegations.
   24         569. Defendants admit the allegations in the first sentence of paragraph
   25 569. Defendants deny the allegations in the second sentence of paragraph 569.
   26 Defendants lack knowledge or information sufficient to form a belief as to the
   27 allegations in the third sentence of paragraph 569 and therefore deny those
   28 allegations. Defendants deny the remaining allegations in paragraph 569.


                                                 101
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 102 of 111 Page ID
                                   #:3012



    1        570. Defendants deny the allegations in the first sentence of paragraph 570.
    2 Defendants lack knowledge or information sufficient to form a belief as to the truth
    3 of the allegations in the second sentence of paragraph 570 and therefore deny those
    4 allegations.
    5        571. Defendants deny the allegations in paragraph 571.
    6        572. Defendants deny the allegations in paragraph 572.
    7        573. Defendants admit the allegations in the first and second sentences of
    8 paragraph 573. Defendants lack knowledge or information sufficient to form a
    9 belief as to the truth of the allegations that after receiving his shoes, Salazar Artaga
   10 still had a third fall on his way to immigration court on April 23, 2019 and
   11 therefore deny those allegations. Defendants admit that Mr. Artaga was not
   12 provided with leg or knee braces. Defendants deny the allegations in the fourth
   13 sentence of paragraph 573. Defendants admit the allegations in the fifth sentence.
   14 Defendants admit the allegations that no authorization for braces has happened to
   15 date. Defendants lack knowledge or information sufficient to form a belief as to
   16 truth of the remaining allegations in the sixth sentence of paragraph 573 and
   17 therefore deny those allegations.
   18        574. Defendants deny the allegations in paragraph 574.
   19        575. Defendants deny the allegations in the first sentence of paragraph 575.
   20 Defendants lack knowledge or information sufficient to form a belief as to the truth
   21 of the allegations in the second sentence of paragraph 575 and therefore deny those
   22 allegations. Defendants deny the allegations in the third sentence of paragraph 575.
   23        576. Defendants deny the allegations in paragraph 576.
   24        577. Defendants deny the allegations in paragraph 577.
   25        578. Defendants admit that Mr. Alcocer Chavez is Deaf and communicates
   26 in ASL, but Defendants deny the remaining allegations in the first sentence of
   27 paragraph 578. Defendants deny the remaining allegations in this paragraph.
   28


                                                102
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 103 of 111 Page ID
                                   #:3013



    1        579. Defendants admit the allegations in the first sentence of paragraph
    2 579. Defendants deny the allegations in the second and third sentences of
    3 paragraph 579. Defendants lack knowledge or information sufficient to form a
    4 belief as to the truth of the allegations in the fourth and fifth sentences of paragraph
    5 579 and therefore deny those allegations.
    6     6. Defendants Systemically Fail to Ensure Contractors do Not Subject
    7        Detained Individuals with Disabilities to Discrimination on the Basis of
    8        Their Disability.
    9        580. Defendants deny the allegations in paragraph 581.
   10        581. Defendants deny the allegations in paragraph 581.
   11        582. Defendants deny the allegations in paragraph 582.
   12        583. The allegations in paragraph 583 merely characterize or quote
   13 Detainee Allies, Testimony from Migrants and Refugees in the Otay Mesa
   14 Detention Center (Jan. 2019),
   15 http://www.detaineeallies.org/wpcontent/uploads/2019/01/FINAL_Detainee-
   16 Allies-2019-0131b.pdf, which speaks for itself, and so no response is required for
   17 those allegations. To the extent a response is required, Defendants deny any
   18 allegations that are inconsistent with the referenced document and Plaintiffs’
   19 characterizations of that document.
   20        584. The allegations in paragraph 584 merely characterize or quote
   21 Disability Rights Cal., There Is No Safety Here (Mar. 2019),
   22 https://www.disabilityrightsca.org/system/files/file-
   23 attachments/DRC_REPORT_ADELANTO-
   24 IMMIG_DETENTION_MARCH2019.pdf, which speaks for itself, and so no
   25 response is required for those allegations. To the extent a response is required,
   26 Defendants deny any allegations that are inconsistent with the referenced
   27 document and Plaintiffs’ characterizations of that document.
   28


                                                103
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 104 of 111 Page ID
                                   #:3014



    1        585. The allegations in paragraph 585 merely characterize or quote Letter
    2 from American Immigration Council & American Immigration Lawyers
    3 Association to Thomas Homan, Acting Dir., Immigration & Customs Enforcement,
    4 Dep’t of Homeland Sec. et al. (June 4, 2018),
    5 http://www.americanimmigrationcouncil.org/sites/default/files/general_litigation/c
    6 omplaint_demands_investigation_into_inadequate_medical_and_mental_health_ca
    7 re_condition_in_immigration_detention_center.pdf; and Human Rights First,
    8 Ailing Justice: Texas (June 2018),
    9 https://www.humanrightsfirst.org/sites/default/files/Ailing_Justice_Texas.pdf,
   10 which speak for themselves. To the extent a response is required, Defendants deny
   11 any allegations that are inconsistent with the referenced documents and Plaintiffs’
   12 characterizations of those documents.
   13        586. The allegations in paragraph 586 merely characterize or quote two
   14 news articles, which speak for themselves. To the extent a response is required,
   15 Defendants deny any allegations that are inconsistent with the referenced
   16 documents and Plaintiffs’ characterizations of those documents.
   17        587. Defendants lack knowledge or information sufficient to form a belief
   18 as to the truth of the allegations in paragraph 587 and therefore deny those
   19 allegations.
   20        588. Defendants deny the allegations contained in paragraph 588.
   21        589. Defendants admit the allegations in the second sentence of paragraph
   22 589. Defendants deny the remaining allegations in paragraph 589.
   23        590. Defendants deny the allegations in paragraph 590.
   24        591. Defendants deny the allegations in the first sentence of paragraph 591.
   25 Defendants deny the second sentence of this paragraph because it consists of
   26 statements or conclusions of law.
   27        592. Defendants deny the allegations in paragraph 592.
   28


                                               104
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 105 of 111 Page ID
                                   #:3015



    1     B. The Fifth Amendment Prohibits the Federal Government from
    2         Subjecting Members of the Disability Subclass to Conditions That Rise
    3         to the Level of Punishment.
    4         593. This paragraph merely characterizes Plaintiffs’ claims and allegations
    5 in the Complaint, and so no response is required for those allegations. To the
    6 extent the statements in this paragraph require an answer, Defendants deny them.
    7         594. Defendants deny the allegations in paragraph 594.
    8         595. Defendants deny the allegations in paragraph 595.
    9         596. Defendants deny the first sentence of paragraph 596 because it
   10 consists of statements or conclusions of law or quotes legal decisions that speak for
   11 themselves and so no response is required for those allegations. Defendants deny
   12 the allegations in the second sentence of paragraph 596.
   13         597. Defendants lack knowledge or information sufficient to form a belief
   14 as to the truth of the allegations that Mr. Sudney had special shoes for his flat feet
   15 in prison, and therefore deny those allegations. Defendants deny the remaining
   16 allegations in paragraph 597.
   17         598. Defendants admit that Mr. Chavez is Deaf. Defendants lack
   18 knowledge or information sufficient to form a belief as to the truth of the
   19 allegations that he had access to a videophone while he was in Riverside County
   20 Jail and therefore deny that allegation. Defendants deny the remaining allegations
   21 in the first sentence of paragraph 598. Defendants deny the allegations in the
   22 second and third sentences of paragraph 598. Defendants lack knowledge or
   23 information sufficient to form a belief as to the allegations in the fourth sentence of
   24 paragraph 598 and therefore deny those allegations. Defendants admit the
   25 allegations in the fifth sentence of paragraph 598. Defendants lack knowledge or
   26 information sufficient to form a belief as to the allegations in the sixth sentence of
   27 paragraph 598 and therefore deny those allegations.
   28


                                                105
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 106 of 111 Page ID
                                   #:3016



    1        599. Defendants admit that Mr. Baca Hernández is blind. Defendants lack
    2 knowledge or information sufficient to form a belief as to the remaining allegation
    3 in the first sentence of paragraph 599 and therefore deny those allegations.
    4 Defendants lack knowledge or information sufficient to form a belief as to the truth
    5 of the allegations in the second sentence of paragraph 599 and therefore deny those
    6 allegations. Defendants deny the allegations in the third sentence of paragraph 599.
    7                               CLASS ALLEGATIONS
    8 IX.    Class
    9        600. Defendants admit the allegations in paragraph 600.
   10        601. Defendants deny the allegations in paragraph 601.
   11        602. Defendants deny the allegations in paragraph 602.
   12        603. Defendants admit the allegations in paragraph 603.
   13        604. Defendants deny the allegations in paragraph 604.
   14        605. Defendants deny the allegations in paragraph 605.
   15        606. Defendants deny the allegations in paragraph 606.
   16        607. Defendants deny the allegations in paragraph 607.
   17 X.     Segregation Subclass
   18        608. This paragraph merely characterizes Plaintiffs’ claims and allegations
   19 in the Complaint, and so no response is required for those allegations. To the
   20 extent the statements in this paragraph require an answer, Defendants deny them.
   21        609. Defendants deny the allegations in the first sentence of paragraph 609.
   22 The remaining allegations in paragraph 609 merely characterize or quote Office of
   23 Inspector Gen., Dep’t of Homeland Sec., OIG-17-119: ICE Field Offices Need to
   24 Improve Compliance with Oversight Requirements for Segregation of Detainees
   25 with Mental Health Conditions (Sep. 29, 2017),
   26 https://www.oig.dhs.gov/sites/default/files/assets/2017-11/OIG-17-119-Sep17.pdf,
   27 which speaks for itself, and so no response is required for those allegations. To the
   28


                                               106
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 107 of 111 Page ID
                                   #:3017



    1 extent a response is required, Defendants deny any allegations that are inconsistent
    2 with the referenced document and Plaintiffs’ characterizations of that document.
    3        610. Defendants deny the allegations in paragraph 610.
    4        611. Defendants deny the allegations in paragraph 611.
    5        612. Defendants deny the allegations in paragraph 612.
    6        613. Defendants deny the allegations in the first sentence of paragraph 613.
    7 Defendants admit the allegations in the second sentence. Defendants lack
    8 knowledge or information sufficient to form a belief as to the truth of the
    9 allegations in the third sentence and therefore deny those allegations.
   10        614. Defendants deny the allegations in paragraph 614.
   11        615. Defendants deny the allegations in paragraph 615.
   12 XI.    Disability Subclass
   13        616. Defendants admit the allegations in paragraph 616.
   14        617. Defendants deny the allegations in the first sentence of paragraph 617.
   15 The remaining allegations in paragraph 617 merely characterize or quote Dana
   16 Priest et al., Suicides Point to Gaps in Treatment: Errors in Psychiatric Diagnoses
   17 and Drugs Plague Strained Immigration System, Washington Post (May 13, 2008),
   18 https://www.washingtonpost.com/wpsrv/nation/specials/immigration/cwc_d3p1.ht
   19 ml?noredirect=on, which speaks for itself, and so no response is required for those
   20 allegations. To the extent a response is required, Defendants deny any allegations
   21 that are inconsistent with the referenced document and Plaintiffs’ characterizations
   22 of that document.
   23        618. Defendants deny the allegations in paragraph 618.
   24        619. Defendants deny the allegations in paragraph 619.
   25        620. Defendants deny the allegations in paragraph 620.
   26        621. Defendants deny the allegations in the first sentence of paragraph 621.
   27 Defendants admit the allegations in the second sentence. Defendants lack
   28 knowledge or information sufficient to form a belief as to the truth of the


                                               107
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 108 of 111 Page ID
                                   #:3018



    1 allegations in the third sentence. To the extent a response is required, Defendants
    2 admit the allegations in the third sentence.
    3         622. Defendants deny the allegations in paragraph 622.
    4         623. Defendants deny the allegations in paragraph 623.
    5                                 CLAIMS FOR RELIEF
    6                             FIRST CLAIM FOR RELIEF
    7 XII. Violation of the Due Process Clause of the Fifth Amendment: Failing to
    8         Monitor and Prevent the Challenged Practices (All Plaintiffs and the
    9         Class Against All Defendants).
   10         624. Defendants incorporate by reference each and every preceding
   11 response to Plaintiff’s allegations as if fully set forth herein.
   12         625. Defendants deny the allegations in paragraph 625.
   13         626. Defendants deny the allegations in paragraph 626.
   14         627. Defendants deny the allegations in paragraph 627.
   15         628. Defendants deny paragraph 628 because it consists of statements or
   16 conclusions of law.
   17         629. Defendants deny the allegations in paragraph 629.
   18         630. Defendants deny the allegations in paragraph 630.
   19                            SECOND CLAIM FOR RELIEF
   20 XIII. Violation of the Due Process Clause of the Fifth Amendment: Failing to
   21         Monitor and Prevent the Segregation Practices (Organizational
   22         Plaintiffs, Segregation Plaintiffs, and the Segregation Subclass Against
   23         All Defendants).
   24         631. Defendants incorporate by reference each and every preceding
   25 response to Plaintiff’s allegations as if fully set forth herein.
   26         632. Defendants deny the allegations in paragraph 632.
   27         633. Defendants deny the allegations in paragraph 633.
   28         634. Defendants deny the allegations in paragraph 634.


                                                 108
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 109 of 111 Page ID
                                   #:3019



    1         635. Defendants deny paragraph 635 because it consists of statements or
    2 conclusions of law.
    3         636. Defendants deny the allegations in paragraph 636.
    4                             THIRD CLAIM FOR RELIEF
    5 XIV. Violation of Due Process Clause of the Fifth Amendment: Failing to
    6         Monitor and Prevent Disability-Related Practices That Constitute
    7         Punishment (Organizational Plaintiffs, Disability Plaintiffs, and
    8         Members of the Disability Subclass Against All Defendants).
    9         637. Defendants incorporate by reference each and every preceding
   10 response to Plaintiff’s allegations as if fully set forth herein.
   11         638. Defendants deny the allegations in paragraph 638.
   12         639. Defendants deny the allegations in paragraph 639.
   13         640. Defendants deny the allegations in paragraph 640.
   14         641. Defendants deny paragraph 641 because it consists of statements or
   15 conclusions of law.
   16         642. Defendants deny the allegations in paragraph 642.
   17         643. Defendants deny the allegations in paragraph 643.
   18                           FOURTH CLAIM FOR RELIEF
   19 XV. Violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794
   20         (Organizational Plaintiffs, Disability Plaintiffs, and the Disability
   21         Subclass Against Defendants DHS, ICE, and IHSC).
   22         644. Defendants incorporate by reference each and every preceding
   23 response to Plaintiff’s allegations as if fully set forth herein.
   24         645. Defendants admit the allegations in paragraph 645.
   25         646. Defendants deny paragraph 646 because it consists of statements or
   26 conclusions of law.
   27         647. Defendants admit the allegations in paragraph 647.
   28         648. Defendants admit the allegations in paragraph 648.


                                                 109
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 110 of 111 Page ID
                                   #:3020



    1         649. Defendants deny the allegations in paragraph 649.
    2         650. Defendants admit the allegations in the first sentence of paragraph
    3 650. Defendants deny the remaining allegations in this paragraph because they
    4 consist of statements or conclusions of law. To the extent a response is required,
    5 Defendants deny any allegations that are inconsistent with the referenced
    6 regulations and Plaintiffs’ characterizations and legal conclusions concerning those
    7 regulations.
    8         651. Defendants deny the allegations in paragraph 651.
    9         652. Defendants deny the allegations in paragraph 652.
   10         653. Defendants deny the allegations in paragraph 653.
   11         654. Defendants deny the allegations in paragraph 654.
   12         655. Defendants deny the allegations in paragraph 655.
   13                                PRAYER FOR RELIEF
   14         656. Defendants deny the allegations in paragraph 656 and deny that
   15 Plaintiffs are entitled to the relief sought.
   16         657. This paragraph merely characterizes Plaintiffs’ claims and allegations
   17 in the Complaint, and so no response is required for those allegations. To the
   18 extent the statements in this paragraph require an answer, Defendants deny them.
   19                                  GENERAL DENIAL
   20         Unless expressly and unequivocally admitted above, Defendants deny all of
   21 the allegations set forth in the Complaint.
   22                              DEFENDANTS’ DEFENSES
   23         As for their defenses, Defendants alleges as follows:
   24                                    FIRST DEFENSE
   25         The Complaint fails in whole or in part to state a claim upon which relief
   26 may be granted.
   27
   28


                                                 110
Case 5:19-cv-01546-JGB-SHK Document 153 Filed 05/29/20 Page 111 of 111 Page ID
                                   #:3021



    1                                 SECOND DEFENSE
    2        The Court lacks subject matter jurisdiction to consider Plaintiffs’ claims or
    3 to grant the relief sought in the Complaint.
    4                                  THIRD DEFENSE
    5        Plaintiffs have failed to allege a cognizable cause of action for their claims.
    6                                 FOURTH DEFENSE
    7        To the extent this Court determines that administrative exhaustion is
    8 required, Defendants contend that Plaintiffs did not comply with administrative
    9 exhaustion requirements.
   10
        DATED: May 29, 2020                   Respectfully Submitted,
   11
                                              JOSEPH H. HUNT
   12                                         Assistant Attorney General
   13                                         WILLIAM C. PEACHEY
                                              Director
   14                                         JEFFREY S. ROBINS
                                              Deputy Director
   15                                         ANNA DICHTER
                                              LINDSAY M. VICK
   16                                         Trial Attorneys
   17                                         /s/ Hans H. Chen
                                              HANS H. CHEN
   18                                         Trial Attorney
                                              United States Department of Justice
   19                                         Civil Division
                                              Office of Immigration Litigation
   20                                         Washington, D.C. 20044
                                              Tel.: (202) 305-0190
   21                                         Fax: (202) 305-7000
   22                                         Email: hans.h.chen@usdoj.gov

   23                                         Counsel for Defendants
   24
   25
   26
   27
   28


                                                111
